

EXECUTION COPY
 




 



--------------------------------------------------------------------------------



 
CREDIT AGREEMENT
 
among
 
CITADEL BROADCASTING COMPANY,
 
CITADEL BROADCASTING CORPORATION,
 
CERTAIN LENDERS, 
 
JPMORGAN CHASE BANK,
as Administrative Agent,
 
BANK OF AMERICA, N.A. and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents, and
 
SUNTRUST BANK and
HARRIS NESBITT FINANCING, INC. (d/b/a HARRIS NESBITT),
as Documentation Agents
 
 
Dated as of August 17, 2004
 
 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
 




    
     

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 

   Page  SECTION 1. DEFINITIONS  1          1.1 Defined Terms  1      1.2 Other
Definitional Provisions      24      SECTION 2. [INTENTIONALLY OMITTED]  25    
 SECTION 3. [INTENTIONALLY OMITTED]
 25      SECTION 4. AMOUNT AND TERMS OF INCREMENTAL TERM LOAN COMMITMENTS  25  
       4.1 Incremental Term Loans  25      4.2 Repayment of Incremental Term
Loans  25      4.3 Proceeds of Incremental Term Loans  25      SECTION 5.
[INTENTIONALLY OMITTED]  25      SECTION 6. AMOUNT AND TERMS OF REVOLVING CREDIT
COMMITMENTS  25          6.1 Revolving Credit Commitments  25      6.2 Proceeds
of Revolving Credit Loans  26      6.3 Issuance of Letters of Credit  26
     6.4 Participating Interests  27      6.5 Procedure for Opening Letters of
Credit  27      6.6 Payments in Respect of Letters of Credit  27      6.7 Swing
Line Commitment  28      6.8 Participations  29      SECTION 7. AMOUNT AND TERMS
OF INCREMENTAL REVOLVING LOAN COMMITMENTS  29          7.1 Incremental Revolving
Loan Commitments  29      7.2 Mandatory Reduction of Incremental Revolving Loan
Commitments  30      7.3 Proceeds of Incremental Revolving Loans  30    
 SECTION 8. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT  30    
     8.1 Procedure for Borrowing by the Company  30      8.2 Repayment of Loans;
Evidence of Debt  31      8.3 Conversion Options  32      8.4 Changes of
Commitment Amounts  32      8.5 Optional Prepayments  33

 



    i   

--------------------------------------------------------------------------------

 

 

   Page      8.6 Mandatory Prepayments  33      8.7 Interest Rates and Payment
Dates  36      8.8 Computation of Interest and Fees  37      8.9 Commitment Fees
 37      8.10 Certain Fees  38      8.11 Letter of Credit Fees  38      8.12
Letter of Credit Reserves  38      8.13 Further Assurances  39      8.14
Obligations Absolute  39      8.15 Assignments  40      8.16 Participations  40
     8.17 Inability to Determine Interest Rate for Eurodollar Loans  40
     8.18 Pro Rata Treatment and Payments  41      8.19 Illegality  44      8.20
Requirements of Law  44      8.21 Indemnity  46      SECTION 9. [INTENTIONALLY
OMITTED]  47      SECTION 10. REPRESENTATIONS AND WARRANTIES  47          10.1
Financial Condition  47      10.2 [INTENTIONALLY OMITTED]  47      10.3
Corporate Existence; Compliance with Law  47      10.4 Corporate Power;
Authorization  48      10.5 Enforceable Obligations  48      10.6 No Legal Bar
 48      10.7 No Material Litigation  49      10.8 Investment Company Act  49
     10.9 Federal Regulation  49      10.10 No Default  49      10.11 No
Burdensome Restrictions  49      10.12 Taxes  49      10.13 Subsidiaries  50
     10.14 Ownership of Property; Liens  50      10.15 ERISA  50      10.16
Environmental Matters  50      SECTION 11. CONDITIONS PRECEDENT  51    
     11.1 Conditions to Initial Loans and Letters of Credit  51      11.2
Conditions to Incremental Facility Loans  53      11.3 Conditions to All Loans
and Letters of Credit  54      SECTION 12. AFFIRMATIVE COVENANTS  54    
     12.1 Financial Statements  54





    ii   

--------------------------------------------------------------------------------

 

 
 

   Page      12.2 Certificates; Other Information  55      12.3 Payment of
Obligations  57      12.4 Conduct of Business and Maintenance of Existence  57
     12.5 Maintenance of Property; Insurance  57      12.6 Inspection of
Property; Books and Records; Discussions  58      12.7 Notices  58      12.8
Additional Subsidiary Guarantors; Pledge of Stock of Additional Subsidiaries  59
     SECTION 13. NEGATIVE COVENANTS  60          13.1 Financial Condition
Covenants  60      13.2 Indebtedness  60      13.3 Limitation on Liens  62
     13.4 Limitation on Contingent Obligations  63      13.5 Prohibition of
Fundamental Changes  63      13.6 Prohibition on Sale of Assets  64      13.7
Limitation on Investments, Loans and Advances  65      13.8 [Intentionally
Omitted]  68      13.9 Limitation on Dividends  68      13.10 Transactions with
Affiliates  69      13.11 Derivative Contracts  70      13.12 Subordinated
Securities; HoldCo Notes  70      13.13 Limitation on Sales and Leasebacks  70
     13.14 Fiscal Year  70      SECTION 14. EVENTS OF DEFAULT  71      SECTION
15. THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER  74          15.1
Appointment  74      15.2 Delegation of Duties  74      15.3 Exculpatory
Provisions  75      15.4 Reliance by the Administrative Agent  75      15.5
Notice of Default  75      15.6 Non-Reliance on Administrative Agent and Other
Lenders  76      15.7 Indemnification  76      15.8 Administrative Agent in its
Individual Capacity  77      15.9 Successor Administrative Agent  77      15.10
Issuing Lender as Issuer of Letters of Credit  77      15.11 Syndication Agents
and Documentation Agents  77      SECTION 16. MISCELLANEOUS  77          16.1
Amendments and Waivers  77      16.2 Notices  79      16.3 No Waiver; Cumulative
Remedies  80

 
 

    iii   

--------------------------------------------------------------------------------

 

 



   Page      16.4 Survival of Representations and Warranties  80      16.5
Payment of Expenses and Taxes  80      16.6 Successors and Assigns;
Participations; Purchasing Lenders  82      16.7 Adjustments; Set-off  85
     16.8 Counterparts  86      16.9 Integration  87      16.10 GOVERNING LAW;
NO THIRD PARTY RIGHTS  87      16.11 SUBMISSION TO JURISDICTION; WAIVERS  87
     16.12 Acknowledgements  88      16.13 Incremental Facility  88      16.14
USA PATRIOT Act  89

 
 
 
 
 
 
 
 
 





    
  iv   

--------------------------------------------------------------------------------





SCHEDULES:


Schedule 1
Commitment Amounts
Schedule 1.1(A)
Non-Significant Subsidiaries
Schedule 10.7
Litigation
Schedule 10.13(a)
Domestic Subsidiaries
Schedule 10.13(b)
Foreign Subsidiaries
Schedule 13.2
Existing Indebtedness
Schedule 13.3
Existing Liens
Schedule 13.4
Contingent Obligations
Schedule 13.6
Permitted Asset Sales
Schedule 13.7
Investments, Loans and Advances
Schedule 13.10
Transactions with Affiliates


 
EXHIBITS:


Exhibit A-1
Form of Company Pledge Agreement
Exhibit A-2
Form of HoldCo Guarantee
Exhibit A-3
Form of HoldCo Pledge Agreement
Exhibit A-4
Form of Subsidiary Guarantee
Exhibit A-5
Form of Subsidiary Pledge Agreement
Exhibit B-1
Form of HoldCo Closing Certificate
Exhibit B-2
Form of Company Closing Certificate
Exhibit B-3
Form of Subsidiary Guarantor Closing Certificate
Exhibit C
Form of L/C Participation Certificate
Exhibit D
Form of Swing Line Loan Participation Certificate
Exhibit E
Form of Assignment and Assumption
Exhibit F
Form of Exemption Certificate
Exhibit G
Form of Company Subordinated Note
Exhibit H
Form of Incremental Facility Activation Notice


 
    




 



    
   v  

--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of August 17, 2004, among CITADEL BROADCASTING
COMPANY, a Nevada corporation (the “Company”), CITADEL BROADCASTING CORPORATION,
a Delaware corporation (“HoldCo”), the several lenders from time to time parties
hereto (the “Lenders”), JPMORGAN CHASE BANK, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), BANK OF AMERICA, N.A.,
and WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agents for the Lenders
(in such capacities, the “Syndication Agents”), and SUNTRUST BANK and HARRIS
NESBITT FINANCING, INC. (d/b/a HARRIS NESBITT), as documentation agents for the
Lenders (in such capacities, the “Documentation Agents”).
 
W I T N E S S E T H :
 
The parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1   Defined Terms. As used in this Agreement, the terms defined in the
preamble or recitals hereto shall have the meanings set forth therein, and the
following terms shall have the following meanings:
 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors); and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the ABR shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
“ABR Loans”: Loans whose interest rate is based on the ABR.
 
“Administrative Agent”: as defined in the preamble hereto.
 



       

--------------------------------------------------------------------------------

 2


“Affiliate”: of any Person (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For purposes of this definition, “control” of a
Person shall mean the power, direct or indirect, either to (i) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person, or (ii) direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
“Aggregate Revolving Credit Extensions of Credit”: at any particular time, the
sum of (a) the aggregate then outstanding principal amount of the Revolving
Credit Loans, (b) the aggregate amount then available to be drawn under all
outstanding Letters of Credit and (c) the aggregate amount of Revolving L/C
Obligations.
 
“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“APB 16”: Accounting Principles Board Opinion No. 16.
 
“Applicable Level”: as of any day, Level 1, Level 2, Level 3, Level 4, Level 5
or Level 6 below, whichever is applicable on such day, with each new Level to
take effect on the day following the delivery to the Administrative Agent by the
Company of the financial statements referred to in subsections 12.1(a) and (b)
and the related certificate of the Responsible Officer of the Company referred
to in subsection 12.2(b), indicating the ratio of Consolidated Total
Indebtedness as of the end of the period covered by such financial statements to
Consolidated EBITDA for the period covered by such financial statements:
 

   
Ratio of Consolidated Total Indebtedness to Consolidated EBITDA
Level 1
 
 
Greater than 5.0 to 1.0
Level 2
 
 
Greater than 4.5 to 1.0 but less than or equal to 5.0 to 1.0
Level 3
 
 
Greater than 4.0 to 1.0 but less than or equal to 4.5 to 1.0
Level 4
 
 
Greater than 3.5 to 1.0 but less than or equal to 4.0 to 1.0
 
Level 5
 
 
Greater than 2.0 to 1.0 but less than or equal to 3.5 to 1.0
 
Level 6
 
Less than or equal to 2.0 to 1.0
 

provided, however, that, (x) in the event that the financial statements required
to be delivered pursuant to subsection 12.1(a) or 12.1(b) and the related
certificate of the Responsible Officer of the Company referred to in subsection
12.2(b) are not delivered when due, then during the period from the date upon
which such financial statements and certificate were required to be delivered
until the date upon which they actually are delivered, the Applicable Level
shall be Level 1 and (y) from the Closing Date to and including the date on
which the Company delivers the financial statements referred to in subsection
12.1(a) or (b) for the first fiscal quarter following the Closing Date and the
related certificate of the Responsible Officer of the Company referred to in
subsection 12.2(b), the Applicable Level shall be determined based on the ratio
of Consolidated Total Indebtedness to Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on June 30, 2004, as calculated in accordance
with subsection 11.1(b).



       

--------------------------------------------------------------------------------

 3


 
“Applicable Margin”: (a) for each Revolving Credit Loan and Swing Line Loan
(with respect to ABR only) for each day, the rate per annum for the relevant
Type of such Loan set forth below opposite the Applicable Level in effect on
such day:
 

 
ABR Loan
Eurodollar Loan
Level 1
0.375%
1.375%
Level 2
0.125%
1.125%
Level 3
0%
1.000%
Level 4
0%
0.875%
Level 5
0%
0.750%
Level 6
0%
0.625%

 
(b) for each Incremental Term Loan for each day, the rate per annum for the
relevant Type of such Incremental Term Loan specified in the applicable
Incremental Facility Activation Notice; and
 
(c) for each Incremental Revolving Loan for each day, the rate per annum for the
relevant Type of such Incremental Revolving Loan specified in the applicable
Incremental Facility Activation Notice.
 
“Arrangers”: J.P. Morgan Securities Inc. and Banc of America Securities LLC.
 
“Asset Exchange”: as defined in subsection 13.6.
 
“Asset Sale”: any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by the Company or any Subsidiary thereof of any of its
property or assets, including the stock of any Subsidiary of the Company (except
sales, sale-leasebacks, assignments, conveyances, transfers and other
dispositions permitted by clauses (a), (b), (c), (d), (e) and (h) of subsection
13.6 and by subsection 13.13).
 
“Assignee”: as defined in subsection 16.6(c).
 
“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit E hereto.
 

       

--------------------------------------------------------------------------------

 4

 
“Available Incremental Revolving Loan Commitment”: as to any Lender under an
Incremental Revolving Loan Facility, at a particular time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Incremental Revolving
Loan Commitment under such Incremental Revolving Loan Facility at such time less
(b) the aggregate unpaid principal amount at such time of all Incremental
Revolving Loans made by such Lender under such Incremental Revolving Loan
Facility pursuant to subsection 7.1; collectively, as to all the Lenders under
an Incremental Revolving Loan Facility, the “Available Incremental Revolving
Loan Commitments”.
 
“Available Revolving Credit Commitment”: as to any Lender, at a particular time,
an amount equal to the excess, if any, of (a) the amount of such Lender’s
Revolving Credit Commitment at such time less (b) the sum of (i) the aggregate
unpaid principal amount at such time of all Revolving Credit Loans made by such
Lender pursuant to subsection 6.1, (ii) such Lender’s L/C Participating Interest
in the aggregate amount available to be drawn at such time under all outstanding
Letters of Credit, (iii) such Lender’s Revolving Credit Commitment Percentage of
the aggregate outstanding amount of Revolving L/C Obligations and (iv) such
Lender’s Revolving Credit Commitment Percentage of the aggregate unpaid
principal amount at such time of all Swing Line Loans, provided that for
purposes of calculating Available Revolving Credit Commitments pursuant to
subsection 8.9 the amount referred to in this clause (iv) shall be zero;
collectively, as to all the Lenders, the “Available Revolving Credit
Commitments”.
 
“Benefited Lender”: as defined in subsection 16.7 hereof.
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowing Date”: any Business Day, or, in the case of Eurodollar Loans, any
Working Day, specified in a notice pursuant to (a) subsection 6.7 or 8.1 as a
date on which the Company requests JPMCB to make Swing Line Loans or the Lenders
to make Revolving Credit Loans, Incremental Revolving Loans or Incremental Term
Loans hereunder or (b) subsection 6.5 as a date on which the Company requests
the Issuing Lender to issue a Letter of Credit hereunder.
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Capital Expenditures”: for any period, all amounts (other than those arising
from the acquisition or lease of businesses and assets which are permitted by
subsection 13.7) which are set forth on the consolidated statement of cash flows
of HoldCo for such period as “capital expenditures” in accordance with GAAP. For
purposes of paragraph (c) of subsection 13.1, Capital Expenditures attributable
to any businesses and assets acquired as permitted by subsection 13.7 shall be
disregarded through the end of the fiscal quarter in which such acquisition
occurred, and thereafter shall, for any four quarter period ending prior to the
end of the first quarter on which the Company shall have owned such business or
assets for four full fiscal quarters, equal the Company’s good faith estimate of
the Capital Expenditures attributable to the business or assets so acquired for
each of such first four full fiscal quarters after the Company’s acquisition of
such business or assets. For purposes of paragraph (c) of subsection 13.1,
Capital Expenditures attributable to any businesses and assets disposed of as
permitted by subsection 13.6 shall be disregarded.
 



       

--------------------------------------------------------------------------------

 5


“Cash Equivalents”: (i) securities issued or directly and fully guaranteed or
insured by the United States Government or any agency or instrumentality thereof
having maturities of not more than six months from the date of acquisition, (ii)
certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank having capital and surplus
in excess of $300,000,000, (iii) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clauses (i)
and (ii) entered into with any financial institution meeting the qualifications
specified in clause (ii) above, and (iv) commercial paper issued by any Lender,
the parent corporation of any Lender or any Subsidiary of such Lender’s parent
corporation, and commercial paper rated A-1 or the equivalent thereof by
Standard & Poor’s Rating Group or P-1 or the equivalent thereof by Moody’s
Investors Service, Inc. and in each case maturing within six months after the
date of acquisition thereof.
 
“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), other than FL
Affiliates, of more than 35% of any class of capital stock of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company or HoldCo by Persons who were neither (i) nominated
by the board of directors of the Company or HoldCo, as the case may be, nor (ii)
appointed by directors so nominated.
 
“Change in Law”: with respect to any Lender, the adoption of any law, rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or any change therein or in the interpretation or application thereof by
any Governmental Authority, including, without limitation, the issuance of any
final rule, regulation or guideline by any regulatory agency having jurisdiction
over such Lender or, in the case of subsection 8.12(b) or 8.20(b), any
corporation controlling such Lender.
 
“Closing Date”: the date on which each of the conditions precedent to the
effectiveness of this Agreement contained in subsection 11.1 has been either
satisfied or waived, and the initial Loans are made hereunder, in accordance
with the terms and provisions of subsection 11.1.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Commercial L/C”: a commercial documentary Letter of Credit under which the
relevant Issuing Lender agrees to make payments in Dollars for the account of
the Company, on behalf of the Company or any Subsidiary thereof, in respect of
obligations of the Company or any Subsidiary thereof in connection with the
purchase of goods or services in the ordinary course of business.



       

--------------------------------------------------------------------------------

 6


“Commitment Percentage”: with respect to any Lender, any of the Revolving Credit
Commitment Percentage, any Incremental Revolving Loan Commitment Percentage and
any Incremental Term Loan Commitment Percentage of such Lender, as the context
may require.
 
“Commitments”: the collective reference to the Revolving Credit Commitments, the
Swingline Commitment, the Incremental Term Loan Commitments under each
Incremental Term Loan Facility and the Incremental Revolving Loan Commitments
under each Incremental Revolving Loan Facility; individually, a “Commitment”.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
 
“Company”: as defined in the preamble hereto.
 
“Company Pledge Agreement”: any pledge agreement to be made by the Company in
accordance with Section 12.8 in favor of the Administrative Agent, for the
ratable benefit of the Lenders, substantially in the form of Exhibit A-1, as the
same may be amended, supplemented or otherwise modified in accordance with its
terms from time to time (it being understood and agreed that, notwithstanding
anything that may be to the contrary herein, the Company Pledge Agreement shall
not require the Company to pledge (x) any of the outstanding capital stock of,
or other equity interests in, (i) any Non-Significant Subsidiary of the Company
or (ii) any Foreign Subsidiary of the Company which is owned by a Foreign
Subsidiary of the Company or (y) more than 65% of the outstanding capital stock
of, or other equity interests in, (i) any other Foreign Subsidiary of the
Company, or (ii) any other Subsidiary of the Company if more than 65% of the
assets of such Subsidiary are securities of foreign Persons (such determination
to be made on the basis of fair market value).
 
“Company Subordinated Loans”: the subordinated loan(s) made by HoldCo to the
Company and evidenced by the Company Subordinated Note(s).
 
“Company Subordinated Notes”: the collective reference to (i) the $103,125,000
6% Company Subordinated Note, dated February 18, 2004, made by Company in favor
of HoldCo, (ii) the Note(s), in a principal amount not to exceed the principal
amount of HoldCo Notes issued after the Closing Date, made by the Company in
favor of HoldCo to evidence the Company Subordinated Loan in the form approved
by the Administrative Agent and (iii) any subordinated notes issued after the
Closing Date by the Company as contemplated by subsection 13.7(o), as each of
the same may be amended, endorsed, substituted, replaced, refinanced,
supplemented or otherwise modified from time to time in accordance with
subsection 13.12. The stated non-default interest rate on the Company
Subordinated Notes will not exceed 8% per annum, and the Company Subordinated
Loans will not have a stated maturity date earlier than the date which is the
first anniversary of the Revolving Credit Termination Date. Indebtedness of the
Company to HoldCo shall be evidenced by a Company Subordinated Note. The amount
of interest payable on the Company Subordinated Notes will not exceed the amount
of interest payable on Indebtedness of HoldCo and shall be payable on
approximately the dates that interest is payable on Indebtedness of HoldCo.



       

--------------------------------------------------------------------------------

 7


“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Company (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to subsection 8.12, 8.19, 8.20
or 8.21 than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender or (b) be deemed
to have any Commitment.
 
“Consolidated Cash Interest Expense”: for any four-quarter period of HoldCo and
its Subsidiaries, the amount of Consolidated Interest Expense paid in cash for
such four-quarter period. For the purposes of this definition, “Consolidated
Interest Expense” shall mean the sum of (a) the amount of interest expense, both
expensed and capitalized (excluding amortization and write offs of debt discount
and debt issuance costs), net of interest income, of HoldCo and its
Subsidiaries, determined on a consolidated basis and otherwise in accordance
with GAAP, for such period and (b) the amount of dividends paid in cash or
tangible personal property on any preferred stock issued by HoldCo or its
Subsidiaries during such period other than dividends paid solely in equity
securities of HoldCo.
 
“Consolidated EBITDA”: for any period of HoldCo and its Subsidiaries, the
consolidated net income ((i) including earnings and losses from discontinued
operations, (ii) excluding extraordinary gains, and gains and losses arising
from the proposed or actual disposition of material assets, (iii) excluding the
non-cash portion of other non recurring losses, and (iv) excluding any non-cash
tax benefits) of HoldCo and its Subsidiaries for such period, plus to the extent
reflected as a charge in the statement of consolidated net income for such
period, the sum of (a) interest expense (net of interest income), including
amortization and write offs of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Letters of
Credit, (b) taxes measured by income, (c) depreciation and amortization expenses
including acceleration thereof and including the amortization of the increase in
inventory resulting from the application of APB 16 for transactions contemplated
by this Agreement (including Permitted Acquisitions) and including any
impairment charges with respect to goodwill and other intangible assets, (d)
non-cash compensation expenses arising from the sale of stock, the granting of
stock options, the granting of stock appreciation rights and similar
arrangements, (e) the excess of the expense in respect of post-retirement
benefits and post-employment benefits accrued under Statement of Financial
Accounting Standards No. 106 (“FASB 106”) and Statement of Financial Accounting
Standards No. 112 (“FASB 112”) over the cash expense in respect of such
post-retirement benefits and post-employment benefits, (f) all non-cash losses
incurred in connection with the disposition of assets, (g) all transactional
costs and expenses incurred in connection with this Agreement, (h) all costs
relating to hedging arrangements or the unwinding of hedging arrangements, and
(i) management fees payable by the Company to HoldCo as permitted by clause (e)
of Section 13.10. The financial results of joint ventures shall be excluded in
calculating “Consolidated EBITDA” except that Consolidated EBITDA for any period
shall be increased by the amount of cash dividends paid by such joint ventures
to HoldCo or any of its wholly-owned Subsidiaries.



       

--------------------------------------------------------------------------------

 8


For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Measurement Period”) pursuant to any
determination (i) if at any time during such Measurement Period the Company or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Measurement Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Measurement Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Measurement Period and (ii) if during such Measurement Period the
Company or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Measurement Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Measurement Period. As used in this definition, “Material Acquisition” means the
acquisition of any separate asset, business or lines of business; and “Material
Disposition” means any sale or other disposition of property or series of
related sales or dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $5,000,000. Calculations of
Consolidated EBITDA shall take into account any identifiable cost savings from
Material Acquisitions and Material Dispositions documented to the reasonable
satisfaction of the Administrative Agent.
 
“Consolidated Total Indebtedness”: as of any date of determination, all
Indebtedness of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, less the principal amount of the Company
Subordinated Loans to the extent reflected on a consolidated balance sheet of
the Company in accordance with GAAP.
 
“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount (based on the maximum reasonably anticipated net liability
in respect thereof as determined by the Company in good faith) of the primary
obligation or portion thereof in respect of which such Contingent Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated net
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by the Company in good faith.



       

--------------------------------------------------------------------------------

 9


“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property owned by it is bound.
 
“Credit Documents”: the collective reference to this Agreement, the Notes, the
Pledge Agreements, the Guarantees and any guarantee executed and delivered
pursuant to the terms of subsection 12.8.
 
“Credit Parties”: the collective reference to HoldCo., the Company and each
Subsidiary which is a party, or which at any time becomes a party, to a Credit
Document.
 
“Default”: any of the events specified in Section 14, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Dollars” and “$”: dollars in lawful currency of the United States of America.
 
“Documentation Agents”: SunTrust Bank and Harris Nesbitt Financing, Inc. (d/b/a
Harris Nesbitt).
 
“Domestic Subsidiary”: any Subsidiary of the Company other than a Foreign
Subsidiary.
 
“Environmental Laws”: any and all applicable Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning human health or the protection of
the environment, including without limitation, Materials of Environmental
Concern, as now or may at any time hereafter be in effect.
 
“Equity-VI”: Forstmann Little & Co. Equity Partnership-VI, L.P., a Delaware
limited partnership.
 
“Equity-VII”: Forstmann Little & Co. Equity Partnership-VII, L.P., Delaware
limited partnership.



       

--------------------------------------------------------------------------------

 10


“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements current on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto), as now and from time to time hereafter in effect, dealing with reserve
requirements prescribed for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”: with respect to each day during any Interest Period for
any Eurodollar Loan, the rate per annum equal to the rate at which JPMCB is
offered Dollar deposits at or about 10:00 a.m., New York City time, two Working
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where the foreign currency and exchange operations in respect of its
Eurodollar Loans then are being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its Eurodollar Loan to be outstanding during such
Interest Period.
 
“Eurodollar Lending Office”: the office of each Lender which shall be making or
maintaining its Eurodollar Loans.
 
“Eurodollar Loans”: Loans at such time as they are made and/or being maintained
at a rate of interest based upon a Eurodollar Rate.
 
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
_________Eurodollar Base Rate_______
1.00 - Eurocurrency Reserve Requirement
 
“Event of Default”: any of the events specified in Section 14, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Existing Credit Agreement”: the Credit Agreement dated as of April 3, 2001, as
amended, among HoldCo, the Company, Citadel Communications Corporation, JPMorgan
Chase Bank, as administrative agent, and the lenders and other agents parties
thereto.
 
“Extensions of Credit”: the collective reference to Loans made and Letters of
Credit issued under this Agreement.
 
“Facility”: each of (a) the Revolving Credit Commitments and the extensions of
credit made thereunder (the “Revolving Credit Facility”), (b) the Incremental
Term Loan Commitments under each Incremental Term Loan Facility and the
Incremental Term Loans made thereunder (each, an “Incremental Term Facility”)
and (c) the Incremental Revolving Loan Commitments under each Incremental
Revolving Loan Facility and the Incremental Revolving Loans made thereunder
(each, an “Incremental Revolving Loan Facility”).



       

--------------------------------------------------------------------------------

 11


“FCC”: the Federal Communications Commission or any Governmental Authority
succeeding to the Federal Communications Commission.
 
“FCC Licenses”: Licenses issued by the FCC to the Company or any of its
Subsidiaries.
 
“FL Affiliate”: any of FL & Co., Equity VI, Equity-VII, MBO-VII, MBO-VIII, the
general partners (the “FL General Partners”) of any of the foregoing on the
Closing Date, the general partners of any of the FL General Partners (the “GPs”)
on the Closing Date, any subordinated debt and equity partnership controlled by
the FL General Partners or their Affiliates, any equity partnership controlled
by the FL General Partners or their Affiliates, any Affiliate of FL & Co., the
FL General Partners, the GPs, Equity-VI, Equity-VII, MBO-VII or MBO-VIII, any
directors, executive officers or other employees or other members of the
management of HoldCo, the Company or any Subsidiary of any thereof (or any
“associate” (as defined in Rule 405 under the Securities Act of 1933, as
amended) of any thereof or employee benefit plan beneficially owned by any
thereof), on the Closing Date, or any combination of the foregoing.
 
“FL & Co.”: FLC XXXI Partnership, L.P., a New York limited partnership, doing
business as “Forstmann Little & Co.”
 
“Foreign Subsidiary”: any Subsidiary of HoldCo (a) which is organized under the
laws of any jurisdiction outside the United States (within the meaning of
Section 7701(a)(9) of the Code), or (b) whose principal assets consist of
capital stock or other equity interests of one or more Persons which conduct the
major portion of their business outside the United States (within the meaning of
Section 7701(a)(9) of the Code).
 
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
“Guarantees”: the collective reference to the HoldCo Guarantee and the
Subsidiary Guarantees.
 
“HoldCo”: Citadel Broadcasting Corporation, a Delaware corporation.
 
“HoldCo Notes”: any unsecured and unguaranteed subordinated notes issued by
HoldCo not having stated maturities earlier than the first anniversary of the
Revolving Credit Termination Date and having terms customary for subordinated
notes issued in a registered public offering or Rule 144A offering at the time
of issuance, as determined by the Administrative Agent, as such may be amended,
endorsed, substituted, replaced, refinanced, supplemented or otherwise modified
from time to time in accordance with subsection 13.12.



       

--------------------------------------------------------------------------------

 12


“HoldCo Guarantee”: the Guarantee, substantially in the form of Exhibit A-2
hereto, to be made by HoldCo in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“HoldCo Pledge Agreement”: the Pledge Agreement to be made by HoldCo in favor of
the Administrative Agent, for the ratable benefit of the Lenders, substantially
in the form of Exhibit A-3, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Incremental Facilities”: the collective reference to Incremental Revolving Loan
Facilities and Incremental Term Loan Facilities.
 
“Incremental Facility Activation Date”: each date, which shall be a Business
Day, on which any Lender shall execute and deliver to the Administrative Agent
an Incremental Term Loan Activation Notice pursuant to subsection 16.13.
 
“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit H.
 
“Incremental Facility Amount”: as to each Lender, on and after the effectiveness
of any Incremental Facility Activation Notice, the obligation of such Lender to
make Incremental Facility Loans hereunder in a principal amount equal to the
amount set forth under the heading “Incremental Facility Amount” opposite such
Lender’s name on such Incremental Facility Activation Notice.
 
“Incremental Facility Effective Date”: each date, which shall be a Business Day,
designated as such in an Incremental Facility Activation Notice, which shall be
the date on which an Incremental Term Loan is to be made or the first day of any
Incremental Revolving Loan Commitment Period, as the case may be.
 
“Incremental Facility Loans”: a Loan made under an Incremental Facility.
 
“Incremental Revolving Loan” and “Incremental Revolving Loans”: as defined in
subsection 7.1.
 
“Incremental Revolving Loan Commitment”: as to any Lender under an Incremental
Revolving Loan Facility, its commitment to make Incremental Revolving Loans to
the Company pursuant to subsection 7.1, in an aggregate amount not to exceed at
any time the amount set forth opposite such Lender’s name in the applicable
Incremental Facility Activation Notice and in an aggregate amount not to exceed
at any time the amount equal to such Lender’s Incremental Revolving Loan
Commitment Percentage of the aggregate Incremental Revolving Loan Commitments
under such Incremental Revolving Loan Facility, as the aggregate Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility may be
reduced or adjusted from time to time pursuant to this Agreement; collectively,
as to all the Lenders under such Incremental Revolving Loan Facility, the
“Incremental Revolving Loan Commitments”.



       

--------------------------------------------------------------------------------

 13


“Incremental Revolving Loan Commitment Percentage”: as to any Lender at any time
under an Incremental Revolving Loan Facility, the percentage which such Lender’s
Incremental Revolving Loan Commitment under such Incremental Revolving Loan
Facility constitutes of all of the Incremental Revolving Loan Commitments under
such Incremental Revolving Loan Facility (or, if the Incremental Revolving Loan
Commitments under such Incremental Revolving Loan Facility shall have been
terminated, the percentage of the outstanding Incremental Revolving Loans under
such Incremental Revolving Loan Facility constituted by such Lender’s
Incremental Revolving Loans).
 
“Incremental Revolving Loan Commitment Period”: with respect to any Incremental
Revolving Loan Facility, the period specified in the Incremental Facility
Activation Notice for such Incremental Revolving Loan Facility, as the period in
which Incremental Revolving Loans under such Incremental Revolving Loan Facility
are to be made.
 
“Incremental Revolving Loan Facility”: as defined in subsection 16.13.
 
“Incremental Revolving Loan Termination Date”: with respect to any Incremental
Revolving Loan Facility, the earlier of (i) the date specified as the last day
of the revolving commitment period specified in the applicable Incremental
Facility Activation Notice, and (ii) any other date on which the Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility shall
terminate hereunder.
 
“Incremental Term Loan” and “Incremental Term Loans”: as defined in subsection
4.1.
 
“Incremental Term Loan Commitment”: as to any Lender under an Incremental Term
Loan Facility, its obligation to make an Incremental Term Loan to the Company on
the applicable Incremental Facility Effective Date pursuant to subsection 4.1,
in an aggregate amount not to exceed the amount set forth opposite such Lender’s
name in Schedule I under the heading “Incremental Term Loan” and in an aggregate
amount not to exceed the amount equal to such Lender’s applicable Incremental
Term Loan Commitment Percentage of the aggregate Incremental Term Loan
Commitments under such Incremental Term Loan Facility; collectively, as to all
the Lenders, the “Incremental Term Loan Commitments”.
 
“Incremental Term Loan Commitment Percentage”: as to any Lender at any time
under an Incremental Term Loan Facility, the percentage which such Lender’s
Incremental Term Loan (or, prior to the applicable Incremental Facility
Activation Date, Incremental Term Loan Commitment) constitutes of the aggregate
then outstanding principal amount of Incremental Term Loans (or Incremental Term
Loan Commitments) under such Incremental Term Loan Facility.



       

--------------------------------------------------------------------------------

 14


“Incremental Term Loan Facility”: as defined in subsection 16.13.
 
“Indebtedness”: of any Person, at any particular date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade payables or liabilities and deferred payment
for services to employees or former employees incurred in the ordinary course of
business and payable in accordance with customary practices and other deferred
compensation arrangements), (b) the face amount of all letters of credit issued
for the account of such Person and, without duplication, all drafts drawn
thereunder, (c) all liabilities (other than Lease Obligations) secured by any
Lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, (d) lease obligations of such Person
which, in accordance with GAAP, should be capitalized and (e) all indebtedness
of such Person arising under acceptance facilities; but excluding (y) customer
deposits and interest payable thereon in the ordinary course of business and (z)
trade and other accounts and accrued expenses payable in the ordinary course of
business in accordance with customary trade terms and in the case of both
clauses (y) and (z) above, which are not overdue for a period of more than 90
days or, if overdue for more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person.
 
“Insolvency”: with respect to a Multiemployer Plan, the condition that such Plan
is insolvent within the meaning of such term as used in Section 4245 of ERISA.
 
“Interest Payment Date”: (a) as to ABR Loans, the last day of each March, June,
September and December, commencing on the first such day to occur after any ABR
Loans are made or any Eurodollar Loans are converted to ABR Loans, (b) as to any
Eurodollar Loan in respect of which the Company has selected an Interest Period
of one, two or three months, the last day of such Interest Period, (c) as to any
Eurodollar Loan in respect of which the Company has selected an Interest Period
of six months, the day which is three months after the date on which such
Eurodollar Loan is made or an ABR Loan is converted to such a Eurodollar Loan,
and the last day of such Interest Period, (d) as to any Incremental Term Loan,
each day on which principal of such Incremental Term Loan is payable and (e) in
the case of the Revolving Credit Loans and Incremental Revolving Loans, the
Revolving Credit Termination Date or applicable Incremental Revolving Loan
Termination Date, as the case may be.
 
“Interest Period”: with respect to any Eurodollar Loan:
 
(a) initially, the period commencing on, as the case may be, the Borrowing Date
or conversion date with respect to such Eurodollar Loan and ending one, two,
three or six months thereafter as selected by the Company in its notice of
borrowing as provided in subsection 8.1 or its notice of conversion as provided
in subsection 8.3; and



       

--------------------------------------------------------------------------------

 15


(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter as selected by the Company by irrevocable notice to the
Administrative Agent not less than three Working Days prior to the last day of
the then current Interest Period with respect to such Eurodollar Loan;
 
provided that the foregoing provisions relating to Interest Periods are subject
to the following:
(i)   if any Interest Period would otherwise end on a day which is not a Working
Day, that Interest Period shall be extended to the next succeeding Working Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Working Day;
 
(ii)   any Interest Period with respect to any Revolving Credit Loan or
Incremental Revolving Loan that would otherwise extend beyond the Revolving
Credit Termination Date or applicable Incremental Revolving Loan Termination
Date, as the case may be, shall end on the Revolving Credit Termination Date or
Incremental Revolving Loan Termination Date, as the case may be, or if the
Revolving Credit Termination Date or such Incremental Revolving Loan Termination
Date, as the case may be, shall not be a Working Day, on the next preceding
Working Day;
 
(iii)   if the Company shall fail to give notice as provided above in clause
(b), it shall be deemed to have selected a conversion of a Eurodollar Loan into
an ABR Loan (which conversion shall occur automatically and without need for
compliance with the conditions for conversion set forth in subsection 8.3);
 
(iv)   any Interest Period that begins on the last day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Working Day of a
calendar month; and
 
(v)   the Company shall select Interest Periods so as not to require a
prepayment (to the extent practicable) or a scheduled payment of a Eurodollar
Loan during an Interest Period for such Eurodollar Loan.
 
“Issuing Lender”: JPMCB or any other Lender (or their respective Affiliates)
which agrees to be an Issuing Lender and is designated by the Company and the
Administrative Agent as an Issuing Lender, as issuer of Letters of Credit.
 
“JPMCB”: JPMorgan Chase Bank.
 
“L/C Application”: a letter of credit application in the Issuing Lender’s then
customary form for the type of letter of credit requested.
 
“L/C Participating Interest”: an undivided participating interest in the face
amount of each issued and outstanding Letter of Credit and the L/C Application
relating thereto.



       

--------------------------------------------------------------------------------

 16


“L/C Participation Certificate”: a certificate in substantially the form of
Exhibit C hereto.
 
“Lease Obligations”: of the Company and its Subsidiaries, as of the date of any
determination thereof, the rental commitments of the Company and its
Subsidiaries determined on a consolidated basis, if any, under leases for real
and/or personal property (net of rental commitments from sub-leases thereof),
excluding however, obligations under leases which are classified as Indebtedness
under clause (d) of the definition of Indebtedness.
 
“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”: as defined in the preamble hereto.
 
“Letter of Credit”: a letter of credit issued by an Issuing Lender pursuant to
the terms of subsection 6.3.
 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction in respect of any
of the foregoing, except for the filing of financing statements in connection
with Lease Obligations incurred by the Company or its Subsidiaries to the extent
that such financing statements relate to the property subject to such Lease
Obligations).
 
“Loans”: the collective reference to the Revolving Credit Loans, the Incremental
Revolving Loans, the Incremental Term Loans and the Swing Line Loans;
individually, a “Loan”.
 
“Material Adverse Effect”: a material adverse effect on the business, financial
condition, assets or results of operations of the Company and its Subsidiaries
taken as a whole.
 
“Material Subsidiaries”: any Subsidiary of HoldCo other than (i) any Permitted
Minority-Interest Subsidiary, (ii) any Foreign Subsidiary of HoldCo, (iii) any
Subsidiary of HoldCo if more than 65% of the assets of such Subsidiary are
securities of foreign Persons (such determination to be made on the basis of
fair market value) and (iv) any Non-Significant Subsidiary of HoldCo.



       

--------------------------------------------------------------------------------

 17


“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in, or which form
the basis of liability under, any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste and radioactive materials.
 
“MBO-VII”: Forstmann Little & Co. Subordinated Debt and Equity Management Buyout
Partnership-VII, L.P., a Delaware limited partnership.
 
“MBO-VIII”: Forstmann Little & Co. Subordinated Debt and Equity Management
Buyout Partnership-VIII, L.P., a Delaware limited partnership.
 
“Measurement Period”: as defined in the definition of “Consolidated EBITDA”.
 
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Proceeds”: subject to subsection 13.6(f), the aggregate cash proceeds
received by the Company or any Subsidiary of the Company in respect of any Asset
Sale, and any cash payments received in respect of promissory notes or other
non-cash consideration delivered to the Company or such Subsidiary in respect of
an Asset Sale, net of (without duplication) (i) the reasonable expenses
(including legal fees and brokers’ and underwriters’ commissions paid to third
parties which are not Affiliates or Subsidiaries of the Company) incurred in
effecting such Asset Sale, (ii) any taxes reasonably attributable to such Asset
Sale and, in case of an Asset Sale in a foreign jurisdiction, any taxes
reasonably attributable to the repatriation of the proceeds of such Asset Sale
reasonably estimated by the Company or such Subsidiary to be actually payable,
(iii) any amounts payable to a Governmental Entity triggered as a result of any
such Asset Sale, (iv) any Indebtedness or Contractual Obligation of the Company
and its Subsidiaries (other than the Loans and other Obligations) required to be
paid or retained in connection with such Asset Sale and (v) the aggregate amount
of reserves required in the reasonable judgment of the Company or such
Subsidiary to be maintained on the books of the Company or such Subsidiary in
order to pay contingent liabilities with respect to such Asset Sale; provided
that amounts deducted from aggregate proceeds pursuant to clause (v) and not
actually paid by the Company or any of its Subsidiaries in liquidation of such
contingent liabilities shall be deemed to be Net Proceeds and shall be applied
in accordance with subsection 8.6 at such time as such contingent liabilities
shall cease to be obligations of the Company or any of its Subsidiaries.
 
“Non-Significant Subsidiary”: at any time, any Subsidiary of HoldCo which does
not own any material FCC License and (i) which at such time has total assets
(including the total assets of any Subsidiaries), or for which HoldCo or any of
its Subsidiaries shall have paid (including the assumption of Indebtedness) in
connection with the acquisition of capital stock (or other equity interests) or
the total assets of such Subsidiary, less than $1,000,000 or (ii) which does not
and will not itself or through Subsidiaries own a Station or an interest in a
Station or manage or operate a Station and which is listed on Schedule 1.1(A)
hereto (or on any updates to such Schedule subsequently furnished by the Company
to the Administrative Agent) as a “Non-Significant Subsidiary” of HoldCo,
provided that the total assets of all Non-Significant Subsidiaries at any time
does not exceed 5% of the total assets of HoldCo and its Subsidiaries on a
consolidated basis.



       

--------------------------------------------------------------------------------

 18


“Non-U.S. Lender”: as defined in subsection 8.18(e) hereof.
 
“Note Threshold”: as defined in subsection 13.6(f) hereof.
 
“Notes”: the collective reference to any promissory notes evidencing Loans.
 
“Obligations”: the unpaid principal of and interest on the Loans and all other
obligations and liabilities of the Company to the Administrative Agent or any
Lenders (and in the case of any interest rate, currency or similar swap and
hedging arrangements entered into with any Affiliate of a Lender, such
Affiliates) (including, without limitation, interest accruing after the maturity
of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, related to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Loans, the other Credit Documents, any Letter of Credit or L/C
Application, any agreements between the Company and any Lender relating to
interest rate, currency or similar swap and hedging arrangements permitted
pursuant to subsection 13.11 or any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or any Lender
or any such Affiliate) or otherwise.
 
“Participants”: as defined in subsection 16.6(b).
 
“Participating Lender”: any Lender (other than the Issuing Lender with respect
to such Letter of Credit) with respect to its L/C Participating Interest in each
Letter of Credit.
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Acquisitions”: acquisitions by the Company or any of its Subsidiaries
of (i) any business, division or line of business or (ii) at least 80% of the
outstanding capital stock or other equity interests of any corporation or other
entity.
 
“Permitted Joint Ventures”: acquisitions by the Company or any of its
Subsidiaries not constituting Permitted Acquisitions of interests in any of the
assets of, or shares of the capital stock of or other equity interests in, a
Person or division or line of business permitted by subsection 13.7(l).



       

--------------------------------------------------------------------------------

 19


“Permitted Minority-Interest Subsidiary”:
 
(a)  a Subsidiary of the Company (i) that itself or through wholly-owned
Subsidiaries thereof owns or will own a Station or an interest in a Station,
(ii) in which the Company and/or one or more Subsidiary Guarantors collectively
own less than all but not less than eighty and one-tenth percent (80.1%) of the
outstanding shares of each class of the capital stock thereof, which shares so
owned, to the extent required under the definition of “Company Pledge Agreement”
or “Subsidiary Pledge Agreement” or under subsection 12.8(c), constitute Pledged
Stock, (iii) that has executed and delivered a “capitalization note”
constituting a pledged note (which will be pledged to the Lenders pursuant to a
Pledge Agreement) in a principal amount not less than eighty percent (80%) of
the fair market value of the assets of such Subsidiary as of the date such
Subsidiary becomes a Permitted Minority Interest Subsidiary, and (iv) any
Indebtedness of such Permitted Minority Interest Subsidiary to the Company or
any Subsidiary Guarantor is evidenced by a promissory note in form and substance
satisfactory to the Administrative Agent which is a Pledged Note (a “First-Tier
Permitted Minority-Interest Radio Subsidiary”),
 
(b)  any wholly-owned Subsidiary of a First-Tier Permitted Minority-Interest
Radio Subsidiary, provided that (i) any Indebtedness of such wholly-owned
Subsidiary to such First-Tier Permitted Minority-Interest Radio Subsidiary (or
to any other Subsidiary of such First-Tier Permitted Minority Interest Radio
Subsidiary) is evidenced by a promissory note in form and substance satisfactory
to the Administrative Agent, and (ii) the Indebtedness evidenced by the Pledged
Note of such First-Tier Permitted Minority-Interest Radio Subsidiary is secured
by a first priority perfected security interest in the promissory note described
in the preceding clause (i) and the Indebtedness evidenced thereby, which
security interest has been assigned to the Administrative Agent for the ratable
benefit of the Lenders pursuant to documentation in form and substance
satisfactory to the Administrative Agent, and
 
(c)  a Subsidiary of the Company (i) that does not and will not itself or
through the Subsidiaries own a Station or an interest in a Station or manage or
operate a Station, (ii) in which the Company and/or one or more Subsidiary
Guarantors collectively own less than all but not less than fifty-one percent
(51%) of the outstanding shares of each class of the capital stock thereof, and
(iii) in which an Investment is permitted under Section 13.7(c) or Section
13.7(m).
 
“Permitted Minority-Interest Transfer”: a sale, issuance or other transfer of
securities of a Subsidiary of the Company, if after such sale or other transfer,
such Subsidiary shall meet the applicable requirements of the definition of
“Permitted Minority-Interest Subsidiary”.
 
“Permitted Uses of Proceeds”: as defined in subsection 6.2.
 
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, limited liability company, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.



       

--------------------------------------------------------------------------------

 20


“Plan”: any pension plan which is covered by Title IV of ERISA and in respect of
which the Company or a Commonly Controlled Entity is an “employer” as defined in
Section 3(5) of ERISA.
 
“Pledge Agreements”: the collective reference to the Company Pledge Agreement,
the Subsidiary Pledge Agreement and the HoldCo Pledge Agreement.
 
“Pledged Note”: as defined in the Pledge Agreements.
 
“Pledged Stock”: as defined in the Pledge Agreements.
 
“Principal Debt Payments”: for any period, the sum of all scheduled payments of
principal amounts of Indebtedness of the Company and its Subsidiaries, on a
consolidated basis, during such period.
 
“Properties”: each parcel of real property currently or previously owned or
operated by the Company or any Subsidiary of the Company.
 
“Refunded Swing Line Loans”: as defined in subsection 6.7(b).
 
“Register”: as defined in subsection 16.6(d).
 
“Regulation U”: Regulation U of the Board, as from time to time in effect.
 
“Related Document”: any agreement, certificate, document or instrument relating
to a Letter of Credit.
 
“Release Lenders”: at a particular time Lenders that hold at least (a) 75% of
(i) the Revolving Credit Commitments or if the Revolving Credit Commitments have
been cancelled (w) the aggregate then outstanding principal amount of the
Revolving Credit Loans, (x) the L/C Participating Interests in the aggregate
amount then available to be drawn under all outstanding Letters of Credit, (y)
the aggregate then outstanding principal amount of Revolving L/C Obligations and
(z) the aggregate amount represented by the agreements of the Lenders in
subsections 6.7(b) and (d) with respect to the Swing Line Loans then outstanding
or the Swing Line Loan Participation Certificates then outstanding and (ii) the
Incremental Revolving Loan Commitments or if any Incremental Revolving Loan
Commitments have been cancelled the aggregate then outstanding principal amount
of the Incremental Revolving Loans outstanding under the applicable Incremental
Revolving Loan Facility and (b) 75% of the aggregate then outstanding principal
amount of the Incremental Term Loans.
 
“Reorganization”: with respect to a Multiemployer Plan, the condition that such
Plan is in reorganization as such term is used in Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA or
the regulations thereunder.
 
“Required Application Lenders”: at a particular time Lenders that hold:



       

--------------------------------------------------------------------------------

 21


(a)  more than 50% of (x) the Revolving Credit Commitments or if the Revolving
Credit Commitments have been cancelled (i) the aggregate then outstanding
principal amount of the Revolving Credit Loans, (ii) the L/C Participating
Interests in the aggregate amount then available to be drawn under all
outstanding Letters of Credit, (iii) the aggregate then outstanding principal
amount of Revolving L/C Obligations and (iv) the aggregate amount represented by
the agreements of the Lenders in subsections 6.7(b) and (d) with respect to the
Swing Line Loans then outstanding or the Swing Line Loan Participation
Certificates then outstanding and (y) any Incremental Revolving Loan Commitments
or if any Incremental Revolving Loan Commitments have been cancelled the
aggregate then outstanding principal amount of the Incremental Revolving Loans
outstanding under such Incremental Revolving Loan Facility, and
 
(b)  more than 50% of the aggregate then outstanding principal amount of the
Incremental Term Loans.
 
“Required Lenders”: at a particular time Lenders that hold more than 50% of (a)
the Revolving Credit Commitments or if the Revolving Credit Commitments have
been cancelled (i) the aggregate then outstanding principal amount of the
Revolving Credit Loans, (ii) the L/C Participating Interests in the aggregate
amount then available to be drawn under all outstanding Letters of Credit, (iii)
the aggregate then outstanding principal amount of Revolving L/C Obligations and
(iv) the aggregate amount represented by the agreements of the Lenders in
subsections 6.7(b), (b) with respect to the Swing Line Loans then outstanding or
the Swing Line Loan Participation Certificates then outstanding, (c) the
Incremental Revolving Loan Commitments or if any Incremental Revolving Loan
Commitments have been cancelled the aggregate then outstanding principal amount
of the Incremental Revolving Loans outstanding under the applicable Incremental
Revolving Loan Facility and (d) the aggregate then outstanding principal amount
of the Incremental Term Loans.
 
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation (including, without limitation, Environmental
Laws) or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer”: the chief executive officer or the chief operating
officer of the Company or HoldCo, as applicable, or, with respect to financial
matters, the chief financial officer, vice president - finance or treasurer of
the Company or HoldCo, as applicable.
 
“Restricted Payments”: as defined in subsection 13.9.
 
“Revolving Credit Commitment”: as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to subsection 6.1, and to
purchase its L/C Participating Interest in any Letter of Credit in an aggregate
amount not to exceed at any time the amount set forth opposite such Lender’s
name in Schedule I under the heading “Revolving Credit” and in an aggregate
amount not to exceed at any time the amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate Revolving Credit Commitments, as
the aggregate Revolving Credit Commitments may be reduced or adjusted from time
to time pursuant to this Agreement; collectively, as to all the Lenders, the
“Revolving Credit Commitments”. The Revolving Credit Commitments as of the
Closing Date shall be $600,000,000.



       

--------------------------------------------------------------------------------

 22


“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment constitutes of all of
the Revolving Credit Commitments (or, if the Revolving Credit Commitments shall
have been terminated, the percentage of the outstanding Aggregate Revolving
Credit Extensions of Credit and Swing Line Loans constituted by such Lender’s
Aggregate Revolving Credit Extensions of Credit and participating interest in
Swing Line Loans).
 
“Revolving Credit Commitment Period”: the period from and including the Closing
Date to but not including the Revolving Credit Termination Date.
 
“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in subsection
6.1(a).
 
“Revolving Credit Termination Date”: the earlier of (i) January 15, 2010, and
(ii) any other date on which the Revolving Credit Commitments shall terminate
hereunder.
 
“Revolving L/C Obligations”: the obligations of the Company to reimburse the
Issuing Lender for any payments made by an Issuing Lender under any Letter of
Credit that have not been reimbursed by the Company pursuant to subsection 6.6.
 
“SEC Filings”: as to HoldCo, any public filings that HoldCo has made on form
10K, 10Q or 8K pursuant to the U.S. federal securities statutes, rules or
regulations prior to the Closing Date.
 
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Standby L/C”: an irrevocable standby or direct pay Letter of Credit under which
the Issuing Lender agrees to make payments in Dollars for the account of the
Company on behalf of the Company or any Subsidiary thereof, in respect of
obligations of the Company or a Subsidiary thereof incurred pursuant to
contracts made or performance undertaken, or to be undertaken, or like matters
relating to contracts to which the Company or a Subsidiary thereof is or
proposes to become a party in the ordinary course of the Company’s or such
Subsidiary’s business, including, without limitation, for insurance purposes or
in respect of advance payments or as bid or performance bonds.
 
“Station”: a radio station operated to transmit over airwaves radio signals
within a geographic area for the purposes of providing commercial broadcasting
radio programming.



       

--------------------------------------------------------------------------------

 23


“Subordinated Preferred Stock”: the collective reference to any preferred stock
issued by the Company as contemplated by subsections 13.7(l) and (o). The
Subordinated Preferred Stock shall be issued in lieu of or in replacement for
the Company Subordinated Note and shall have economic, subordination and other
material provisions substantially similar to the Company Subordinated Note.
 
“Subordinated Securities”: the collective reference to the Company Subordinated
Notes and the Subordinated Preferred Stock.
 
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of capital stock or other equity interests having ordinary voting
power (other than capital stock or other equity interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly, or the management of which is
otherwise controlled, directly or indirectly, or both, by such Person.
 
“Subsidiary Guarantee”: the subsidiary guarantee, if any, to be executed by each
Subsidiary Guarantor in favor of the Administrative Agent, for the ratable
benefit of the Lenders, substantially in the form of Exhibit A-4 hereto, as the
same may be amended, supplemented or otherwise modified from time to time.
 
“Subsidiary Guarantor”: any Subsidiary which enters into a Subsidiary Guarantee
pursuant to subsections 11.1(d) or 12.8(a) or (b) (it being understood and
agreed that, subject to subsection 12.8(b), (i) no Foreign Subsidiary of the
Company or HoldCo, (ii) no other Subsidiary of the Company if more than 65% of
the assets of such Subsidiary are securities of foreign Persons (such
determination to be made on the basis of fair market value), (iii) no
Non-Significant Subsidiary and (iv) no Permitted Minority Interest Subsidiary
shall, in any case, enter into a Subsidiary Guarantee pursuant to subsections
11.1(h) or 12.8(a)).
 
“Subsidiary Pledge Agreement”: the collective reference to any and all pledge
agreements, if any, to be made by each Material Subsidiary pursuant to Section
12.8 in favor of the Administrative Agent, for the ratable benefit of the
Lenders, substantially in the form of Exhibit A-5, as the same may be amended,
supplemented or otherwise modified from time to time (it being understood and
agreed that, notwithstanding anything that may be to the contrary herein, the
Subsidiary Pledge Agreement shall not require any Material Subsidiary to pledge
(x) any of the outstanding capital stock of, or other equity interests in any
(i) Non-Significant Subsidiary of the Company or (ii) any Foreign Subsidiary of
the Company which is owned by a Foreign Subsidiary of the Company or, (y) more
than 65% of the outstanding capital stock of, or other equity interest in, (i)
any other Foreign Subsidiary of the Company, or (ii) any other Subsidiary of the
Company if more than 65% of the assets of such Subsidiary are securities of
foreign Persons (such determination to be made on the basis of fair market
value)).
 
“Swing Line Commitment”: JPMCB’s obligation to make Swing Line Loans pursuant to
subsection 6.7.



       

--------------------------------------------------------------------------------

 24


“Swing Line Lender”: at any time the Lender then having an obligation to make
Swing Line Loans under this Agreement.
 
“Swing Line Loan” and “Swing Line Loans”: as defined in subsection 6.7(a).
 
“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit D hereto.
 
“Syndication Agents”: Bank of America, N.A. and Wachovia Bank, National
Association.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500 (or any
successor publication), as the same may be amended from time to time.
 
“U.S. Taxes”: any tax, assessment, or other charge or levy and any liabilities
with respect thereto, including any penalties, additions to tax, fines or
interest thereon, imposed by or on behalf of the United States or any taxing
authority thereof.
 
“Working Day”: any Business Day which is a day for trading by and between banks
in Dollar deposits in the interbank Eurodollar market.
 
1.2   Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes, any other Credit Document or any certificate or other document made or
delivered pursuant hereto.
 
(b)   As used herein and in the Notes, any other Credit Document and any
certificate or other document made or delivered pursuant hereto, accounting
terms relating to HoldCo, the Company and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1 to the
extent not defined, shall have the respective meanings given to them under GAAP.
 
(c)   The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.
 
(d)   The meanings given to terms defined herein shall be equally applicable to
the singular and plural forms of such terms.



       

--------------------------------------------------------------------------------

 25

 
SECTION 2.  [INTENTIONALLY OMITTED]
 
 
SECTION 3.  [INTENTIONALLY OMITTED]
 
 
SECTION 4.  AMOUNT AND TERMS OF INCREMENTAL TERM LOAN COMMITMENTS
 
4.1   Incremental Term Loans. Subject to the terms and conditions of the
applicable Incremental Facility Activation Notice, each Lender specified in such
Incremental Facility Activation Notice severally agrees to make a term loan (an
“Incremental Term Loan”) to the Company on the Incremental Facility Effective
Date specified in such Incremental Facility Activation Notice in an amount equal
to the Incremental Term Loan Commitment of such Lender specified in such
Incremental Facility Activation Notice. The Incremental Term Loans may from time
to time be (a) Eurodollar Loans or (b) ABR Loans or (c) a combination thereof,
as determined by the Company and notified to the Administrative Agent in
accordance with subsections 8.1, 8.2 and 8.3; provided on the applicable
Incremental Facility Activation Date, the Incremental Term Loans shall be made
as ABR Loans.
 
4.2   Repayment of Incremental Term Loans. The Company shall repay the
Incremental Term Loans made pursuant to an Incremental Facility Activation
Notice on the dates and in the amounts specified in such Incremental Facility
Activation Notice.
 
4.3   Proceeds of Incremental Term Loans. The Company shall use the proceeds of
the Incremental Term Loans for the purposes specified in subsection 7.3.
 
SECTION 5.  [INTENTIONALLY OMITTED]
 
SECTION 6.  AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS
 
6.1   Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender agrees to extend credit, in an aggregate amount not to
exceed such Lender’s Revolving Credit Commitment, to the Company from time to
time on any Borrowing Date during the Revolving Credit Commitment Period by
purchasing an L/C Participating Interest in each Letter of Credit issued by the
Issuing Lender and by making loans to the Company (“Revolving Credit Loans”)
from time to time. Notwithstanding the foregoing, in no event shall (i) any
Revolving Credit Loan or Swing Line Loan be made, or any Letter of Credit be
issued, if, after giving effect to such making or issuance and the use of
proceeds thereof as irrevocably directed by the Company, the sum of the
Aggregate Revolving Credit Extensions of Credit and the aggregate outstanding
principal amount of the Swing Line Loans would exceed the aggregate Revolving
Credit Commitments or if subsection 6.7 would be violated thereby or (ii) any
Revolving Credit Loan or Swing Line Loan be made, or any Letter of Credit be
issued, if the amount of such Loan to be made or any Letter of Credit to be
issued would, after giving effect to the use of proceeds, if any, thereof,
exceed the Available Revolving Credit Commitments. During the Revolving Credit
Commitment Period, the Company may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans or Swing Line Loans in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof, and/or by having the Issuing Lenders issue Letters of Credit, having
such Letters of Credit expire undrawn upon or if drawn upon, reimbursing the
relevant Issuing Lender for such drawing, and having the Issuing Lenders issue
new Letters of Credit.



       

--------------------------------------------------------------------------------

 26


(b)   Each borrowing of Revolving Credit Loans pursuant to the Revolving Credit
Commitments shall be in an aggregate principal amount of the lesser of (i)
$2,500,000, or a whole multiple of $1,000,000 in excess thereof, and (ii) the
Available Revolving Credit Commitments, except that any borrowing of a Revolving
Credit Loan to be used solely to pay a like amount of Swing Line Loans may be in
the aggregate principal amount of such Swing Line Loans.
 
6.2   Proceeds of Revolving Credit Loans. The Company shall use the proceeds of
Revolving Credit Loans solely for (a) making payments to the Issuing Lender to
reimburse the Issuing Lender for drawings made under the Letters of Credit, (b)
repaying Swing Line Loans and Revolving Credit Loans after the Closing Date, (c)
financing the general working capital needs of the Company or any of its
Subsidiaries, and (d) other general corporate purposes of the Company or any of
its Subsidiaries, including, without limitation, to finance the purchase price
of Permitted Acquisitions, Permitted Joint Ventures and other permitted
investments, to finance Restricted Payments and to pay related fees and
expenses, all in accordance with the terms and conditions hereof (collectively,
“Permitted Uses of Proceeds”).
 
6.3   Issuance of Letters of Credit. (a) The Company may from time to time
request any Issuing Lender to issue a Letter of Credit, which may be either a
Standby L/C or a Commercial L/C, by delivering to the Administrative Agent at
its address specified in subsection 16.2 and the Issuing Lender an L/C
Application completed to the satisfaction of the Issuing Lender, together with
the proposed form of the Letter of Credit (which shall comply with the
applicable requirements of paragraph (b) below) and such other certificates,
documents and other papers and information as the Issuing Lender may reasonably
request; provided that if the Issuing Lender informs the Company that it is for
any reason unable to open such Letter of Credit, the Company may request another
Lender to open such Letter of Credit upon the same terms offered to the initial
Issuing Lender and if such other Lender agrees to issue such Letter of Credit
each reference to the Issuing Lender for purposes of the Credit Documents shall
be deemed to be a reference to such Lender.
 
(b)    Each Letter of Credit issued hereunder shall, among other things, (i) be
in such form requested by the Company as shall be acceptable to the Issuing
Lender in its sole discretion and (ii) have an expiry date, in the case of each
Standby L/C, occurring not later than the earlier of (w) 365 days after the date
of issuance of such Standby L/C and (x) the Revolving Credit Termination Date,
and, in the case of each Commercial L/C, occurring not later than the earlier of
(y) 180 days after the date of issuance of such Commercial L/C; provided,
however, that at the request of the Company and upon the consent, in its sole
and absolute discretion, of the Issuing Lender issuing such Commercial L/C, such
date may be up to 360 days after the date of issuance of such Commercial L/C and
(z) the Revolving Credit Termination Date. Each L/C Application and each Letter
of Credit shall be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York.



       

--------------------------------------------------------------------------------

 27


(c)   Letters of credit issued under the Existing Credit Agreement which remain
outstanding on the Closing Date shall be deemed to be Letters of Credit issued
under this Agreement on the Closing Date.
 
6.4   Participating Interests. Effective in the case of each Letter of Credit
opened by the Issuing Lender as of the date of the opening thereof, the Issuing
Lender agrees to allot and does allot, to itself and each other Lender, and each
Lender severally and irrevocably agrees to take and does take in such Letter of
Credit and the related L/C Application, an L/C Participating Interest in a
percentage equal to such Lender’s Revolving Credit Commitment Percentage.
 
6.5   Procedure for Opening Letters of Credit. Upon receipt of any L/C
Application from the Company in respect of a Letter of Credit, the Issuing
Lender will promptly notify the Administrative Agent thereof. The Issuing Lender
will process such L/C Application, and the other certificates, documents and
other papers delivered to the Issuing Lender in connection therewith, upon
receipt thereof in accordance with its customary procedures and, subject to the
terms and conditions hereof, shall promptly open such Letter of Credit by
issuing the original of such Letter of Credit to the beneficiary thereof and by
furnishing a copy thereof to the Company; provided that no such Letter of Credit
shall be issued (a) if the amount of such requested Letter of Credit, together
with the sum of (i) the aggregate unpaid amount of Revolving L/C Obligations
outstanding at the time of such request and (ii) the maximum aggregate amount
available to be drawn under all Letters of Credit outstanding at such time,
would exceed $100,000,000 or (b) if subsection 6.1 would be violated thereby.
 
6.6   Payments in Respect of Letters of Credit. (a) The Company agrees forthwith
upon demand by the Issuing Lender and otherwise in accordance with the terms of
the L/C Application relating thereto (i) to reimburse the Issuing Lender,
through the Administrative Agent, for any payment made by the Issuing Lender
under any Letter of Credit, and (ii) to pay interest on any unreimbursed portion
of any such payment from the date of such payment until reimbursement in full
thereof at a rate per annum equal to (A) prior to the date which is one Business
Day after the day on which the Issuing Lender demands reimbursement from the
Company for such payment, the ABR plus the Applicable Margin for Revolving
Credit Loans which are ABR Loans and (B) on such date and thereafter, the ABR
plus the Applicable Margin for Revolving Credit Loans which are ABR Loans plus
2%.
 
(b)   In the event that the Issuing Lender makes a payment under any Letter of
Credit and is not reimbursed in full therefor forthwith upon demand of the
Issuing Lender, and otherwise in accordance with the terms of the L/C
Application relating to such Letter of Credit, the Issuing Lender will promptly
notify each other Lender with a Revolving Credit Commitment through the
Administrative Agent. Forthwith upon its receipt of any such notice, each other
Lender with a Revolving Credit Commitment will transfer to the Issuing Lender,
through the Administrative Agent, in immediately available funds, an amount
equal to such other Lender’s pro rata share of the Revolving L/C Obligation
arising from such unreimbursed payment. Upon its receipt from such other Lender
of such amount and a request of such Lender, the Issuing Lender will complete,
execute and deliver to such other Lender an L/C Participation Certificate dated
the date of such receipt and in such amount.



       

--------------------------------------------------------------------------------

 28


(c)    Whenever, at any time after the Issuing Lender has made a payment under
any Letter of Credit and has received from any other Lender such other Lender’s
pro rata share of the Revolving L/C Obligation arising therefrom, the Issuing
Lender receives any reimbursement on account of such Revolving L/C Obligation or
any payment of interest on account thereof, the Issuing Lender will distribute
to such other Lender, through the Administrative Agent, its pro rata share
thereof in like funds as received (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided that, in the event
that the receipt by the Issuing Lender of such reimbursement or such payment of
interest (as the case may be) is required to be returned, such other Lender will
return to the Issuing Lender, through the Administrative Agent, any portion
thereof previously distributed by the Issuing Lender to it in like funds as such
reimbursement or payment is required to be returned by the Issuing Lender.
 
6.7   Swing Line Commitment. (a) Subject to the terms and conditions hereof,
JPMCB agrees to make swing line loans (individually, a “Swing Line Loan”;
collectively, the “Swing Line Loans”) to the Company from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000; provided that at no time may the
sum of the aggregate outstanding principal amount of the Swing Line Loans and
the Aggregate Revolving Credit Extensions of Credit exceed the Revolving Credit
Commitments. Amounts borrowed by the Company under this subsection may be repaid
and, through but excluding the Revolving Credit Termination Date, reborrowed.
The Swing Line Loans shall be ABR Loans, and shall not be entitled to be
converted into Eurodollar Loans. The Company shall give JPMCB irrevocable notice
(which notice must be received by JPMCB prior to 12:00 Noon, New York City time)
on the requested Borrowing Date specifying the amount of each requested Swing
Line Loan, which shall be in the minimum amount of $500,000 or a whole multiple
thereof. The proceeds of each Swing Line Loan will be made available by JPMCB to
the Company by crediting the account of the Company at JPMCB with such proceeds.
The proceeds of Swing Line Loans may be used solely for the purposes referred to
in subsection 6.2.
 
(b)   JPMCB at any time in its sole and absolute discretion may, and on the
thirtieth day (or if such day is not a Business Day, the next Business Day)
after the Borrowing Date with respect to any Swing Line Loans shall, on behalf
of the Company (which hereby irrevocably directs JPMCB to act on its behalf),
request each Lender, including JPMCB, to make a Revolving Credit Loan (which
shall be initially an ABR Loan) in an amount equal to such Lender’s Revolving
Credit Commitment Percentage of the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given.
Unless any of the events described in paragraph (f) of Section 14 shall have
occurred (in which event the procedures of paragraph (c) of this subsection
shall apply) each Lender shall make the proceeds of its Revolving Credit Loan
available to JPMCB for the account of JPMCB at the office of JPMCB located at
270 Park Avenue, New York, New York 10017 prior to 12:00 Noon (New York City
time) in funds immediately available on the Business Day next succeeding the
date such notice is given. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Refunded Swing Line Loans.



       

--------------------------------------------------------------------------------

 29


(c)    If prior to the making of a Revolving Credit Loan pursuant to paragraph
(b) of this subsection one of the events described in paragraph (f) of Section
14 shall have occurred, each Lender will, on the date such Loan would otherwise
have been made, purchase an undivided participating interest in the Refunded
Swing Line Loans in an amount equal to its Revolving Credit Commitment
Percentage of such Refunded Swing Line Loans. Each Lender will immediately
transfer to JPMCB, in immediately available funds, the amount of its
participation and upon receipt thereof JPMCB will deliver to such Lender a Swing
Line Loan Participation Certificate dated the date of receipt of such funds and
in such amount.
 
(d)    Whenever, at any time after JPMCB has received from any Lender such
Lender’s participating interest in a Swing Line Loan, JPMCB receives any payment
on account thereof, JPMCB will distribute to such Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded) in like funds as received; provided,
however, that in the event that such payment received by JPMCB is required to be
returned, such Lender will return to JPMCB any portion thereof previously
distributed by JPMCB to it in like funds as such payment is required to be
returned by JPMCB.
 
6.8   Participations. Each Lender’s obligation to purchase participating
interests pursuant to subsection 6.4 and clauses (b) and (c) of subsection 6.7
is absolute and unconditional as set forth in subsection 8.16.
 
 
SECTION 7.  AMOUNT AND TERMS OF INCREMENTAL REVOLVING LOAN COMMITMENTS
 
7.1   Incremental Revolving Loan Commitments. (a) Subject to the terms and
conditions of the applicable Incremental Facility Activation Notice, each Lender
specified in such Incremental Facility Activation Notice agrees to extend
credit, in an aggregate amount not to exceed such Lender’s applicable
Incremental Revolving Loan Commitment, to the Company from time to time on any
Borrowing Date during the applicable Incremental Revolving Loan Commitment
Period by making loans to the Company (“Incremental Revolving Loans”) from time
to time. Notwithstanding the foregoing, in no event shall any Incremental
Revolving Loan be made if after giving effect to such making and the use of
proceeds thereof as irrevocably directed by the Company, the aggregate then
outstanding principal amount of Incremental Revolving Loans under the applicable
Incremental Revolving Loan Facility would exceed the aggregate Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility.
During such Incremental Revolving Loan Commitment Period, the Company may use
such Incremental Revolving Loan Commitments by borrowing, prepaying the
Incremental Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.
 
(b)    Each borrowing of Incremental Revolving Loans pursuant to the Incremental
Revolving Loan Commitments under any Incremental Revolving Loan Facility shall
be in an aggregate principal amount of the lesser of (i) $2,500,000, or a whole
multiple of $1,000,000 in excess thereof, and (ii) the applicable Available
Incremental Revolving Loan Commitments.



       

--------------------------------------------------------------------------------

 30


7.2   Mandatory Reduction of Incremental Revolving Loan Commitments. The
Incremental Revolving Loan Commitments under an Incremental Revolving Loan
Facility shall automatically be permanently reduced, and each Lender’s
Incremental Revolving Loan Commitment under such Incremental Revolving Loan
Facility shall be permanently reduced to an amount equal to such Lender’s
Commitment Percentage of such Incremental Revolving Loan Commitments, as so
reduced, on the dates and in the amounts specified in the applicable Incremental
Facility Activation Notice; provided, however, if prior to any of the dates
specified in the immediately preceding clause, the Incremental Revolving Loan
Commitments under an Incremental Revolving Loan Facility shall have been
permanently reduced pursuant to subsection 8.4 or 8.6 to an amount less than the
amount to which such Incremental Revolving Loan Commitments are required to be
reduced on such date pursuant to the schedule set forth in such Incremental
Facility Activation Notice, such Incremental Revolving Loan Commitments shall as
of such date be such lesser amount. If at the time of any such mandatory
reduction of any Incremental Revolving Loan Commitments, the aggregate principal
amount of the Incremental Revolving Loans then outstanding thereunder exceeds
the Incremental Revolving Loan Commitments as so reduced on such date, the
Company shall on such date prepay the Incremental Revolving Loans under such
Incremental Revolving Loan Facility in the amount of such excess, together with
accrued interest thereon to the date of payment.
 
7.3   Proceeds of Incremental Revolving Loans. The Company shall use the
proceeds of Incremental Revolving Loans (a) for purposes of financing Permitted
Acquisitions and Permitted Joint Ventures, including to finance the purchase
price thereof and to refinance any Indebtedness assumed or being repaid or
repurchased in connection therewith, including any upfront payment, or any
investment in working capital following a Permitted Acquisition or Permitted
Joint Venture, and to pay related fees and expenses and (b) for other general
corporate purposes of the Company or any of its Subsidiaries.
 
 
SECTION 8.  GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
8.1   Procedure for Borrowing by the Company. (a) The Company may borrow under
the Commitments on any Working Day, if the borrowing is of Eurodollar Loans, or
on any Business Day, if the borrowing is of ABR Loans. With respect to the
borrowings to take place on the Closing Date, the Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, on the Closing
Date). With respect to any subsequent borrowings, the Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (i) three Working
Days prior to the requested Borrowing Date if all or any part of the Loans are
to be Eurodollar Loans and (ii) one Business Day prior to the requested
Borrowing Date if the borrowing is to be solely of ABR Loans) specifying (A) the
amount of the borrowing, (B) whether such Loans are initially to be Eurodollar
Loans or ABR Loans, or a combination thereof, (C) if the borrowing is to be
entirely or partly Eurodollar Loans, the length of the Interest Period for such
Eurodollar Loans, and (D) if the borrowing is to be made on or after the Closing
Date, the amount of such borrowing to be constituted by Revolving Credit Loans
and/or Incremental Revolving Loans. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender (which notice shall in
any event be delivered to each Lender by 4:00 P.M., New York City time, on such
date or, in the case of Loans to be made on the Closing Date, promptly following
receipt thereof by the Administrative Agent). Not later than 12:00 Noon, New
York City time, on the Borrowing Date specified in such notice, each Lender
shall make available to the Administrative Agent at the office of the
Administrative Agent specified in subsection 16.2 (or at such other location as
the Administrative Agent may direct) an amount in immediately available funds
equal to the amount of the Loan to be made by such Lender. Subject to subsection
6.7(b) and any irrevocable direction of the Company pursuant to subsection
6.1(a), loan proceeds received by the Administrative Agent hereunder shall
promptly be made available to the Company by the Administrative Agent’s
crediting the account of the Company, at the office of the Administrative Agent
specified in subsection 16.2, with the aggregate amount actually received by the
Administrative Agent from the Lenders and in like funds as received by the
Administrative Agent.



       

--------------------------------------------------------------------------------

 31


(b)   Any borrowing of Eurodollar Loans by the Company hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of all Eurodollar Loans having the
same Interest Period shall not be less than $2,500,000, or a whole multiple of
$1,000,000 in excess thereof, and (ii) no more than ten Interest Periods shall
be in effect at any one time with respect to Eurodollar Loans which are
Incremental Term Loans, and no more than five Interest Periods shall be in
effect at any one time with respect to Eurodollar Loans which are Revolving
Credit Loans or Incremental Revolving Loans.
 
8.2   Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the then unpaid principal amount of each Revolving Credit Loan
of such Lender on the Revolving Credit Termination Date (or such earlier date on
which the Revolving Credit Loans become due and payable pursuant to Section 14),
(ii) the then unpaid principal amount of each Incremental Revolving Loan of such
Lender on the applicable Incremental Revolving Loan Termination Date (or such
earlier date on which the applicable Incremental Revolving Loans become due and
payable pursuant to Section 14) and (iii) the principal amount of the
Incremental Term Loan of such Lender, in accordance with the applicable
amortization schedule as set forth in the applicable Incremental Facility
Activation Notice (or the then unpaid principal amount of such Incremental Term
Loans, on the date that any or all of the Incremental Term Loans become due and
payable pursuant to Section 14). The Company hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 8.7.
 
(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Company to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(c)    The Administrative Agent shall maintain the Register pursuant to
subsection 16.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Company and each Lender’s share thereof.



       

--------------------------------------------------------------------------------

 32


(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 8.2(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Company therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
the Company to repay (with applicable interest) the Loans made to such Company
by such Lender in accordance with the terms of this Agreement.
 
8.3   Conversion Options. The Company may elect from time to time to convert
Eurodollar Loans into ABR Loans by giving the Administrative Agent irrevocable
notice of such election, to be received by the Administrative Agent prior to
12:00 Noon, New York City time, at least three Working Days prior to the
proposed conversion date, provided that any such conversion of Eurodollar Loans
shall only be made on the last day of an Interest Period with respect thereto.
The Company may elect from time to time to convert all or a portion of the ABR
Loans (other than Swing Line Loans) then outstanding to Eurodollar Loans by
giving the Administrative Agent irrevocable notice of such election, to be
received by the Administrative Agent prior to 12:00 Noon, New York City time, at
least three Working Days prior to the proposed conversion date, specifying the
Interest Period selected therefor, and, if no Default or Event of Default has
occurred and is continuing, such conversion shall be made on the requested
conversion date or, if such requested conversion date is not a Working Day, on
the next succeeding Working Day. Upon receipt of any notice pursuant to this
subsection 8.3, the Administrative Agent shall promptly, but in any event by
4:00 P.M., New York City time, notify each Lender thereof. All or any part of
the outstanding Loans (other than Swing Line Loans) may be converted as provided
herein, provided that partial conversions of Loans shall be in the aggregate
principal amount of $2,500,000, or a whole multiple of $1,000,000 in excess
thereof, and the aggregate principal amount of the resulting Eurodollar Loans
outstanding in respect of any one Interest Period shall be at least $2,500,000
or a whole multiple of $1,000,000 in excess thereof.
 
8.4   Changes of Commitment Amounts. (a) The Company shall have the right, upon
not less than three Business Days’ notice to the Administrative Agent, to
terminate or, from time to time, reduce the Revolving Credit Commitments and/or
the Incremental Revolving Loan Commitments under an Incremental Revolving Loan
Facility subject to the provisions of this subsection 8.4. To the extent, if
any, that the sum of the amount of the Revolving Credit Loans, Swing Line Loans,
and Revolving L/C Obligations then outstanding and the amounts available to be
drawn under outstanding Letters of Credit exceeds the amount of the Revolving
Credit Commitments as then reduced, the Company shall be required to make a
prepayment equal to such excess amount, the proceeds of which shall be applied
first, to payment of the Swing Line Loans then outstanding, second, to payment
of the Revolving Credit Loans then outstanding, third, to payment of any
Revolving L/C Obligations then outstanding, and last, to cash collateralize any
outstanding Letters of Credit on terms reasonably satisfactory to the
Administrative Agent. Any such termination of the Revolving Credit Commitments
shall be accompanied by prepayment in full of the Revolving Credit Loans, Swing
Line Loans and Revolving L/C Obligations then outstanding and by cash
collateralization of any outstanding Letter of Credit on terms reasonably
satisfactory to the Administrative Agent. Upon termination of the Revolving
Credit Commitments any Letter of Credit then outstanding which has been so cash
collateralized shall no longer be considered a “Letter of Credit”, as defined in
subsection 1.1 and any L/C Participating Interests heretofore granted by the
Issuing Lender to the Lenders in such Letter of Credit shall be deemed
terminated (subject to automatic reinstatement in the event that such cash
collateral is returned and the Issuing Lender is not fully reimbursed for any
such Revolving L/C Obligations) but the Letter of Credit fees payable under
subsection 8.11 shall continue to accrue to the Issuing Lender (or, in the event
of any such automatic reinstatement, as provided in subsection 8.11) with
respect to such Letter of Credit until the expiry thereof. To the extent, if
any, that the amount of the Incremental Revolving Loans under an Incremental
Revolving Loan Facility then outstanding exceeds the amount of the Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility as
then reduced, the Company shall be required to make a prepayment of such
Incremental Revolving Loans equal to such excess amount.



       

--------------------------------------------------------------------------------

 33


(b)   Interest accrued on the amount of any partial prepayment pursuant to this
subsection 8.4 to the date of such partial prepayment shall be paid on the
Interest Payment Date next succeeding the date of such partial prepayment. In
the case of the termination of the Revolving Credit Commitments and/or any
Incremental Revolving Loan Commitments, interest accrued on the amount of any
prepayment relating thereto and any unpaid commitment fee accrued hereunder
shall be paid on the date of such termination. Any such partial reduction of the
Revolving Credit Commitments and/or any Incremental Revolving Loan Commitments
shall be in an amount of $2,500,000 or a whole multiple of $1,000,000 in excess
thereof, and shall reduce permanently the Revolving Credit Commitments and/or
such Incremental Revolving Loan Commitments then in effect.
 
8.5   Optional Prepayments. The Company may at any time and from time to time
prepay Loans, in whole or in part, without premium or penalty, upon at least one
Business Days’ irrevocable notice to the Administrative Agent in the case of ABR
Loans and two Working Days’ irrevocable notice to the Administrative Agent in
the case of Eurodollar Loans and specifying the date and amount of prepayment;
provided that Eurodollar Loans prepaid on other than the last day of any
Interest Period with respect thereto shall be prepaid subject to the provisions
of subsection 8.21. Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof. If such notice is given, the Company shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable, on the date specified therein. Accrued interest on any Notes or
on the amount of any Loans paid in full pursuant to this subsection 8.5 shall be
paid on the date of such prepayment. Accrued interest on the amount of any
partial prepayment shall be paid on the Interest Payment Date next succeeding
the date of such partial prepayment. Partial prepayments shall be in an
aggregate principal amount equal to the lesser of (A) $2,500,000 or a whole
multiple of $1,000,000 in excess thereof and (B) the aggregate unpaid principal
amount of the applicable Loans, as the case may be. Any amount prepaid on
account of Incremental Term Loans may not be reborrowed. Partial prepayments of
the Incremental Term Loans pursuant to this subsection 8.5 shall be applied as
set forth in subsection 8.6(b).
 
8.6   Mandatory Prepayments. (a) Subject to paragraphs (b), (c), (d), (e), (f)
and (g) below, within 30 days following receipt by the Company or any of its
Subsidiaries of Net Proceeds from any Asset Sale by the Company or any of its
Subsidiaries, an amount equal to 100% of the Net Proceeds of such Asset Sale
shall, unless the Company and the Required Application Lenders otherwise agree
and subject to subsection 13.6(f), be applied by the Company in the following
order of priority, except as such order of priority may be modified by agreement
of the Company and the Required Application Lenders, first, ratably to
permanently reduce the Revolving Credit Commitments in the manner set forth in
subsection 8.4(a) (and, to the extent that the Aggregate Revolving Credit
Extensions of Credit exceed the Revolving Credit Commitments as so reduced, such
Net Proceeds shall be applied to the prepayment of the Revolving Credit Loans
and the cash collateralization of the Letters of Credit in an amount equal to
such excess in accordance with subsection 8.4) and, if so required by the
applicable Incremental Facility Activation Notice(s), to the prepayment of the
Incremental Term Loans (in the manner set forth in subsection 8.6(b)), and the
Incremental Revolving Loans (with any such prepayments of Incremental Revolving
Loans permanently reducing the applicable Incremental Revolving Loan Commitments
in the amount thereof) and second, if so required by the applicable Incremental
Facility Activation Notice(s), to the ratable prepayment of the Incremental Term
Loans (in the manner set forth in subsection 8.6(b)) and the Incremental
Revolving Loans (with any such prepayments of Incremental Revolving Loans
permanently reducing the applicable Incremental Revolving Loan Commitments in
the amount thereof).



       

--------------------------------------------------------------------------------

 34

 
(b)   Partial prepayments of the Incremental Term Loans pursuant to subsection
8.5 or 8.6 shall be applied to the installments thereof as specified in the
applicable Incremental Facility Activation Notice(s). Subject to paragraph (c)
below, prepayments applicable to the Incremental Term Loans shall be made on a
pro rata basis based on the aggregate amount of such Incremental Term Loans then
outstanding, if so required by the Applicable Incremental Facility Activation
Notice(s). Notwithstanding the foregoing, Incremental Term Loans shall be
entitled to participate in mandatory prepayments under Section 8.6(a) above and
this Section 8.6(b) only if required by the applicable Incremental Facility
Activation Notice(s).
 
(c)   At the option of the Company, with respect to any mandatory prepayment
pursuant to this Section 8.6, at any time prior to the date of such prepayment,
any holder of Incremental Term Loans and Incremental Revolving Loan Commitments,
if permitted by the applicable Incremental Facility Activation Notice(s), may
notify the Company and the Administrative Agent that such holder of Incremental
Term Loans or Incremental Revolving Loan Commitments elects not to have such
prepayment applied to such Incremental Term Loans or reduction of Incremental
Revolving Loan Commitments pursuant to this subsection 8.6(c). Any such notice
given by any such holder of Incremental Term Loans or Incremental Revolving Loan
Commitments shall become effective on the date three Business Days after the
date received by the Company and the Administrative Agent and shall remain in
effect until the date three Business Days after the date on which the Company
and the Administrative Agent receive a notice of revocation from such holder. If
any such holder of an Incremental Term Loan or Incremental Revolving Loan
Commitment shall have so elected not to have optional prepayments applied to
such Incremental Term Loan or Incremental Revolving Loan Commitment, the amount
of such prepayment or commitment reduction which would have been applied to such
Incremental Term Loans or Incremental Revolving Loan Commitment shall be instead
applied, first, ratably, to the Incremental Term Loans and, if so required by
the applicable Incremental Facility Activation Notice(s), the Incremental
Revolving Loans (with any such prepayments of Incremental Revolving Loans
permanently reducing the applicable Incremental Revolving Loan Commitments in
the amount thereof), held by any holder which has not made an election pursuant
to this subsection 8.6(c), pro rata in accordance with the principal amounts
held by such holders, and second, to the other Incremental Term Loans and, if so
required by the applicable Incremental Facility Activation Notice(s), the
Incremental Revolving Loans (with any such prepayments of Incremental Revolving
Loans permanently reducing the applicable Incremental Revolving Loan Commitments
in the amount thereof), pro rata in accordance with the principal amount
thereof.



       

--------------------------------------------------------------------------------

 35


(d)   Upon receipt by the Administrative Agent of the amounts required to be
paid pursuant to paragraph (a) above from any Asset Sale consisting of the sale
of all of the shares of capital stock of any Subsidiary Guarantor (or, upon
receipt by the Company or its Subsidiaries of such amounts as are permitted to
be retained in accordance with clause (f) of this subsection 8.6), (1) the
obligations of such Subsidiary Guarantor under its Guarantee shall automatically
be discharged and released without any further action by the Administrative
Agent or any Lender, and (2) the Administrative Agent and the Lenders will, upon
the request of the Company, execute and deliver any instrument or other document
in a form acceptable to the Administrative Agent which may reasonably be
required to evidence such discharge and release.
 
(e)   Upon receipt by the Administrative Agent of the amounts required to be
paid pursuant to paragraph (a) above from any Asset Sale consisting of the sale
of shares of capital stock of any Subsidiary Guarantor or any Subsidiary of the
Company (or, upon receipt by the Company or its Subsidiaries of such amounts as
are permitted to be retained in accordance with clause (f) of this subsection
8.6), (1) the Administrative Agent shall release to the Company, without
representation, warranty or recourse, express or implied, those of such shares
of capital stock of such Subsidiary Guarantor or Subsidiary held by it as
Pledged Stock (as defined in the Company Pledge Agreement) and (2) the
Administrative Agent and the Lenders will, upon the request of the Company,
execute and deliver any instrument or other document in a form acceptable to the
Administrative Agent which may reasonably be required to evidence such release.
 
(f)   Notwithstanding anything to the contrary contained in this subsection 8.6,
so long as no Default or Event of Default has occurred or is continuing or would
result therefrom, the Company may elect, by notice to the Administrative Agent,
to retain, without compliance with respect thereto with any of the provisions of
this subsection 8.6, up to $30,000,000 in the aggregate of Net Proceeds from
Asset Sales occurring after the Closing Date which the Company would otherwise
be required to apply to prepayment of the Incremental Term Loans and the
reduction of the Incremental Revolving Loan Commitments and Revolving Credit
Commitments, and the Incremental Term Loans need not be prepaid nor the
Incremental Revolving Loan Commitments and Revolving Credit Commitments reduced
by such amount.
 
(g)   Prepayments of Eurodollar Loans pursuant to this subsection 8.6, if not on
the last day of the Interest Period with respect thereto, shall, at the
Company’s option, as long as no Default or Event of Default has occurred and is
continuing, be prepaid subject to the provisions of subsection 8.21 or such
prepayment (after application to any ABR Loans, in the case of prepayments by
the Company) shall be deposited with the Administrative Agent as cash collateral
for such Eurodollar Loans on terms reasonably satisfactory to the Administrative
Agent and thereafter shall be applied to the prepayment of the Eurodollar Loans
on the last day of the respective Interest Periods for such Eurodollar Loans
next ending most closely to the date of receipt of such Net Proceeds. After such
application, unless a Default or an Event of Default shall have occurred and be
continuing, any remaining interest earned on such cash collateral shall be paid
to the Company.



       

--------------------------------------------------------------------------------

 36


(h)   Upon the Revolving Credit Termination Date the Company shall, with respect
to each then outstanding Letter of Credit, if any, either (i) cause such Letter
of Credit to be cancelled without such Letter of Credit being drawn upon or (ii)
collateralize the Revolving L/C Obligations with respect to such Letter of
Credit with a letter of credit issued by banks or a bank satisfactory to the
Administrative Agent on terms satisfactory to the Administrative Agent.
 
(i)   Upon consummation by the Company or any Subsidiary of a Permitted Minority
Interest Transfer, (i) the Administrative Agent shall release to the Company,
without representation, warranty or recourse, those shares of capital stock of
the Subsidiary that are the subject of such Permitted Minority Interest Transfer
as permitted in clauses (1) and (2) of subsection 8.6(c) and shall release any
Pledged Note theretofore pledged, provided that the conditions set forth in
clause (a)(iii) and (iv) of the definition of Permitted Minority Interest
Subsidiaries shall have been satisfied, and (ii) if such Subsidiary whose shares
are the subject of such Permitted Minority Interest Transfer is a Subsidiary
Guarantor, the obligations of such Subsidiary under its Subsidiary Guarantee
shall automatically be discharged and released as provided in clauses (1) and
(2) of subsection 8.6(d) above.
 
8.7   Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto on the
unpaid principal amount thereof at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.
 
(b)   ABR Loans shall bear interest for the period from and including the date
thereof until maturity thereof on the unpaid principal amount thereof at a rate
per annum equal to the ABR plus the Applicable Margin.
 
(c)   If all or a portion of (i) the principal amount of any of the Loans or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall,
without limiting the rights of the Lenders under Section 14, bear interest at a
rate per annum which is (x) in the case of overdue principal, 2% above the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this subsection (provided that for all purposes of determining the Applicable
Margin, the Applicable Level shall be deemed to be Level 1) or (y) in the case
of overdue interest, 2% above the rate described in paragraph (b) of this
subsection for Revolving Credit Loans (provided that for purposes of this
paragraph (c), the Applicable Level shall be deemed to be Level 1), in each case
from the date of such nonpayment until such amount is paid in full (as well
after as before judgment).
 
(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this subsection
shall be payable on demand by the Administrative Agent made at the request of
the Required Lenders.



       

--------------------------------------------------------------------------------

 37


8.8   Computation of Interest and Fees. (a) Interest in respect of ABR Loans at
any time the ABR is calculated based on the Prime Rate and all fees hereunder
shall be calculated on the basis of a 365 or 366, as the case may be, day year
for the actual days elapsed. Interest in respect of Eurodollar Loans and ABR
Loans at any time the ABR is not calculated based on the Prime Rate shall be
calculated on the basis of a 360 day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change in the ABR becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of the effective date and the amount of each such
change.
 
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Company and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining the
Eurodollar Rate.
 
8.9   Commitment Fees. (a) Subject to paragraph (c) of this subsection 8.9, the
Company agrees to pay to the Administrative Agent, for the account of each
Lender, a commitment fee from and including the Closing Date to but excluding
the Revolving Credit Termination Date on the sum of such Lender’s Available
Revolving Credit Commitment outstanding from time to time, at the rate per annum
for each day during the period for which payment is made as set forth opposite
the Applicable Margin in effect for Revolving Credit Loans which are Eurodollar
Loans on such day, whether or not there are any such Eurodollar Loans
outstanding on such day:
 
Eurodollar Applicable Margin for Revolving Credit Loans
Commitment Fee
1.375%
.375%
1.125%
.375%
1.000%
.375%
0.875%
.300%
0.750%
.250%
0.625%
.200%

 
(b)   The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee from and including the Incremental Facility
Effective Date for each Incremental Revolving Facility to but excluding the
Incremental Revolving Loan Termination Date for such Incremental Revolving
Facility, on such Lender’s Available Incremental Revolving Loan Commitment
outstanding from time to time, at the rate per annum for each day during the
period for which payment is made as is set forth in the applicable Incremental
Facility Activation Notice.
 
(c)   The commitment fee provided for in this subsection 8.9 shall be payable
quarterly in arrears on the last day of each fiscal quarter ending after the
Closing Date and on the Revolving Credit Termination Date with respect to the
Available Revolving Credit Commitments and on the Incremental Revolving Loan
Termination Date with respect to the Available Incremental Revolving Loan
Commitments.



       

--------------------------------------------------------------------------------

 38


8.10   Certain Fees. The Company agrees to pay to the Administrative Agent for
its own account a non-refundable agent’s fee in the amount and payable on such
dates as is separately agreed to by the Company and the Administrative Agent.
 
8.11   Letter of Credit Fees. (a) In lieu of any letter of credit commissions
and fees provided for in any L/C Application relating to Letters of Credit
(other than standard administrative issuance, amendment and negotiation fees),
the Company agrees to pay the Administrative Agent a Letter of Credit fee, for
the account of the Issuing Lender and the Participating Lenders, (i) with
respect to each Standby L/C, on the average outstanding amount available to be
drawn under each Standby L/C at a rate per annum equal to the Applicable Margin
for Revolving Credit Loans which are Eurodollar Loans in effect at such time,
whether or not there are any such Eurodollar Loans outstanding at such time,
payable in arrears, on the last day of each fiscal quarter of the Company and on
the Revolving Credit Termination Date and (ii) with respect to each Commercial
L/C, on the aggregate face amount of each Commercial L/C at a rate equal to the
Applicable Margin for Revolving Credit Loans which are Eurodollar Loans in
effect at such time, whether or not there are any such Eurodollar Loans
outstanding at such time, payable on the date such Commercial L/C is issued.
 
In addition, the Company shall pay to the Issuing Lender (i) with respect to
each Standby L/C, in arrears on the last day of each fiscal quarter of the
Company and on the Revolving Credit Termination Date with respect to the
Revolving Credit Commitments, a fee to be agreed with the applicable Issuing
Lender but not greater than 1/4 of 1% per annum on the average outstanding
amount available to be drawn under such Standby L/C, solely for its own account
as Issuing Lender of such Standby L/C and not on account of its L/C
Participating Interest therein and (ii) with respect to each Commercial L/C, on
the date such Commercial L/C is issued, a fee to be agreed with the applicable
Issuing Lender but not greater than 1/4 of 1% on the aggregate face amount of
such Commercial L/C, solely for its own account as Issuing Lender of such
Commercial L/C and not on account of its L/C Participating Interest therein.
 
(b)    In connection with any payment of fees pursuant to this subsection 8.11,
the Administrative Agent agrees to provide to the Company a statement of any
such fees so paid; provided that the failure by the Administrative Agent to
provide the Company with any such invoice shall not relieve the Company of its
obligation to pay such fees.
 
8.12   Letter of Credit Reserves. (a) If any Change in Law after the date of
this Agreement shall either (i) impose, modify, deem or make applicable any
reserve, special deposit, assessment or similar requirement against letters of
credit issued by the Issuing Lender or (ii) impose on the Issuing Lender any
other condition regarding this Agreement or any Letter of Credit, and the result
of any event referred to in clause (i) or (ii) above shall be to increase the
cost to the Issuing Lender of issuing or maintaining any Letter of Credit (which
increase in cost shall be the result of the Issuing Lender’s reasonable
allocation of the aggregate of such cost increases resulting from such events),
then, upon demand by the Issuing Lender, the Company shall immediately pay to
the Issuing Lender, from time to time as specified by the Issuing Lender,
additional amounts which shall be sufficient to compensate the Issuing Lender
for such increased cost, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the ABR
plus the Applicable Margin for Revolving Credit ABR Loans. A certificate
submitted by the Issuing Lender to the Company concurrently with any such demand
by the Issuing Lender, shall be conclusive, absent manifest error, as to the
amount thereof.



       

--------------------------------------------------------------------------------

 39


(b)    In the event that at any time after the date hereof any Change in Law
with respect to the Issuing Lender shall, in the opinion of the Issuing Lender,
require that any obligation under any Letter of Credit be treated as an asset or
otherwise be included for purposes of calculating the appropriate amount of
capital to be maintained by the Issuing Lender or any corporation controlling
the Issuing Lender, and such Change in Law shall have the effect of reducing the
rate of return on the Issuing Lender’s or such corporation’s capital, as the
case may be, as a consequence of the Issuing Lender’s obligations under such
Letter of Credit to a level below that which the Issuing Lender or such
corporation, as the case may be, could have achieved but for such Change in Law
(taking into account the Issuing Lender’s or such corporation’s policies, as the
case may be, with respect to capital adequacy) by an amount deemed by the
Issuing Lender to be material, then from time to time following notice by the
Issuing Lender to the Company of such Change in Law, within 15 days after demand
by the Issuing Lender, the Company shall pay to the Issuing Lender such
additional amount or amounts as will compensate the Issuing Lender or such
corporation, as the case may be, for such reduction. If the Issuing Lender
becomes entitled to claim any additional amounts pursuant to this subsection
8.12(b), it shall promptly notify the Company of the event by reason of which it
has become so entitled. A certificate submitted by the Issuing Lender to the
Company concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.
 
(c)    The Company agrees that the provisions of the foregoing paragraphs (a)
and (b) and the provisions of each L/C Application providing for reimbursement
or payment to the Issuing Lender in the event of the imposition or
implementation of, or increase in, any reserve, special deposit, capital
adequacy or similar requirement in respect of the Letter of Credit relating
thereto shall apply equally to each Participating Lender in respect of its L/C
Participating Interest in such Letter of Credit, as if the references in such
paragraphs and provisions referred to, where applicable, such Participating
Lender or any corporation controlling such Participating Lender.
 
8.13   Further Assurances. The Company hereby agrees, from time to time, to do
and perform any and all acts and to execute any and all further instruments
reasonably requested by the Issuing Lender to effect more fully the purposes of
this Agreement and the issuance of Letters of Credit hereunder. The Company
further agrees to execute any and all instruments reasonably requested by the
Issuing Lender in connection with the obtaining and/or maintaining of any
insurance coverage applicable to any Letters of Credit.
 
8.14   Obligations Absolute. The payment obligations of the Company under this
Agreement with respect to the Letters of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:



       

--------------------------------------------------------------------------------

 40


(i)   the existence of any claim, set-off, defense or other right which the
Company or any of its Subsidiaries may have at any time against any beneficiary,
or any transferee, of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender, the
Administrative Agent or any Lender, or any other Person, whether in connection
with this Agreement, the Related Documents, any Credit Documents, the
transactions contemplated herein, or any unrelated transaction;
 
(ii)   any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(iii)   payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit, except where such payment constitutes gross negligence or
willful misconduct on the part of the Issuing Lender; or
 
(iv)   any other circumstances or happening whatsoever, whether or not similar
to any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.
 
8.15   Assignments. No Participating Lender’s participation in any Letter of
Credit or any of its rights or duties hereunder shall be subdivided, assigned or
transferred (other than in connection with a transfer of part or all of such
Participating Lender’s Revolving Credit Commitment in accordance with subsection
16.6) without the prior written consent of the Issuing Lender, which consent
will not be unreasonably withheld. Such consent may be given or withheld without
the consent or agreement of any other Participating Lender. Notwithstanding the
foregoing, a Participating Lender may subparticipate its L/C Participating
Interest without obtaining the prior written consent of the Issuing Lender.
 
8.16   Participations. Each Lender’s obligation to purchase participating
interests pursuant to subsections 6.4 and 6.7(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender, the Company, HoldCo or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Company; (iv) any breach of this Agreement by
the Company or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
8.17   Inability to Determine Interest Rate for Eurodollar Loans. In the event
that the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Company) that (a) by reason of circumstances
affecting the interbank eurodollar market generally, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for any Interest Period
with respect to (i) proposed Loans that the Company has requested be made as
Eurodollar Loans, (ii) any Eurodollar Loans that will result from the requested
conversion of all or part of ABR Loans into Eurodollar Loans or (iii) the
continuation of any Eurodollar Loan as such for an additional Interest Period,
(b) the Eurodollar Rate determined or to be determined for any Interest Period
will not adequately and fairly reflect the cost to Lenders constituting the
Required Lenders of making or maintaining their affected Eurodollar Loans during
such Interest Period by reason of circumstances affecting the interbank
eurodollar market generally or (c) dollar deposits in the relevant amount and
for the relevant period with respect to any such Eurodollar Loan are not
available to any of the Lenders in their respective Eurodollar Lending Offices’
interbank eurodollar market, the Administrative Agent shall forthwith give
notice of such determination, confirmed in writing, to the Company and the
Lenders at least one day prior to, as the case may be, the requested Borrowing
Date, the conversion date or the last day of such Interest Period. If such
notice is given, (i) any requested Eurodollar Loans shall be made as ABR Loans,
(ii) any ABR Loans that were to have been converted to Eurodollar Loans shall be
continued as ABR Loans, and (iii) any outstanding Eurodollar Loans shall be
converted, on the last day of the then current Interest Period applicable
thereto, into ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made and no ABR Loans
shall be converted to Eurodollar Loans.



       

--------------------------------------------------------------------------------

 41


8.18   Pro Rata Treatment and Payments. (a) Each borrowing of any Loans (other
than Swing Line Loans) by the Company from the Lenders, each payment by the
Company on account of any fee hereunder (other than as set forth in subsections
8.10 and 8.11) and any reduction of the Revolving Credit Commitments or
Incremental Revolving Loan Commitments of the Lenders hereunder shall be made
pro rata according to the relevant Commitment Percentages of the Lenders. Each
payment (including each prepayment) by the Company on account of principal of
and interest on the Loans (other than Swing Line Loans and other than as set
forth in subsections 8.6, 8.19, 8.20 and 8.21) shall be made pro rata according
to the relevant Commitment Percentages of the Lenders. All payments (including
prepayments) to be made by the Company on account of principal, interest and
fees shall be made without set-off or counterclaim and shall be made to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office located at 1111 Fannin Street, 8th Floor, Houston, Texas 77002,
in lawful money of the United States of America and in immediately available
funds. The Administrative Agent shall promptly distribute such payments ratably
to each Lender in like funds as received. If any payment hereunder (other than
payments on Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Working Day, the maturity
thereof shall be extended to the next succeeding Working Day and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension unless the result of such extension would
be to extend such payment into another calendar month in which event such
payment shall be made on the immediately preceding Working Day.
 
(b)   Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing Date that such Lender will not make the amount which
would constitute its relevant Commitment Percentage of the borrowing on such
date available to the Administrative Agent, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Borrowing Date in accordance with subsection 8.1 and the Administrative
Agent may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is made available to the Administrative
Agent by such Lender on a date after such Borrowing Date, such Lender shall pay
to the Administrative Agent on demand an amount equal to the product of (i) the
daily average Federal funds rate during such period as quoted by the
Administrative Agent, times (ii) the amount of such Lender’s relevant Commitment
Percentage of such borrowing, times (iii) a fraction the numerator of which is
the number of days that elapse from and including such Borrowing Date to the
date on which such Lender’s relevant Commitment Percentage of such borrowing
shall have become immediately available to the Administrative Agent and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this subsection 8.18(b)
shall be conclusive, absent manifest error. If such Lender’s relevant Commitment
Percentage of such borrowing is not in fact made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the Company without prejudice to any rights which the Company or the
Administrative Agent may have against such Lender hereunder. Nothing contained
in this subsection 8.18(b) shall relieve any Lender which has failed to make
available its ratable portion of any borrowing hereunder from its obligation to
do so in accordance with the terms hereof.



       

--------------------------------------------------------------------------------

 42


(c)   The failure of any Lender to make the Loan to be made by it on any
Borrowing Date shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on such Borrowing Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on such Borrowing Date.
 
(d)   All payments and prepayments (other than mandatory prepayments as set
forth in subsection 8.6 and other than prepayments as set forth in subsection
8.20 with respect to increased costs) of Eurodollar Loans hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $2,500,000 or a whole multiple of
$1,000,000 in excess thereof.
 
(e)   Each Lender, Conduit Lender, Assignee and Participant that is not a
citizen or resident of the United States of America, a corporation, partnership
or other entity created or organized in or under the laws of the United States
of America, or an estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Company and the Administrative Agent, and if applicable, the
assigning Lender (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) on or before the date on which
it becomes a party to this Agreement (or, in the case of a Participant, on or
before the date on which such Participant purchases the related participation)
either:
 
(A)  two duly completed and signed copies of either Internal Revenue Service
Form W-BEN (relating to such Non-U.S. Lender and entitling it to a complete
exemption from withholding of U.S. Taxes on all amounts to be received by such
Non-U.S. Lender pursuant to this Agreement and the other Credit Documents) or
Form W-8ECI (relating to all amounts to be received by such Non-U.S. Lender
pursuant to this Agreement and the other Credit Documents), or successor and
related applicable forms, as the case may be; or



       

--------------------------------------------------------------------------------

 43


(B)  in the case of a Non-U.S. Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and that does not comply with the requirements
of clause (A) hereof, (x) a statement in the form of Exhibit F (or such other
form of statement as shall be reasonably requested by the Company from time to
time) to the effect that such Non-U.S. Lender is eligible for a complete
exemption from withholding of U.S. Taxes under Code Section 871(h) or 881(c),
and (y) two duly completed and signed copies of Internal Revenue Service Form
W-8BEN or successor and related applicable form (it being understood and agreed
that no Participant and, without the prior written consent of the Company
described in clause (C) of the proviso to the first sentence of subsection
16.6(c), no Assignee shall be entitled to deliver any forms or statements
pursuant to this clause (B), but rather shall be required to deliver forms
pursuant to clause (A) of this subsection 8.18(e));
 
provided further, however, that in the event that a Non-U.S. Lender is not a
corporation for U.S. federal income tax purposes, such Non-U.S. Lender agrees,
for purposes of clause (A) or (B) of subsection 8.18(e), to take any actions
necessary, and to deliver all additional (or alternative) Internal Revenue
Service forms necessary to establish such Non-U.S. Lender’s entitlement to a
complete exemption from withholding of U.S. Taxes on all amounts to be received
by such Non-U.S. Lender pursuant to this Agreement and the other Credit
Documents (including using reasonable best efforts to cause its partners,
members, beneficiaries or owners, and their beneficial owners, to take any
actions and deliver any forms necessary to establish such exemption).
 
Each Non-U.S. Lender agrees (i) to deliver to the Company and the Administrative
Agent, and if applicable, the assigning Lender (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two further duly completed and signed copies of such Form W-8BEN or
W-8ECI or such other Internal Revenue Service forms required to be delivered
pursuant to the proviso following clause (B) of this subsection 8.18(e), as the
case may be, or successor and related applicable forms, on or before the date
that any such form expires or becomes obsolete and promptly after the occurrence
of any event requiring a change from the most recent form(s) previously
delivered by it to the Company (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) in accordance
with applicable U.S. laws and regulations, (ii) in the case of a Non-U.S. Lender
that delivers a statement in the form of Exhibit F (or such other form of
statement as shall have been reasonably requested by the Company), to deliver to
the Company and the Administrative Agent, and if applicable, the assigning
Lender, such statement on an annual basis on the anniversary of the date on
which such Non-U.S. Lender became a party to this Agreement and to deliver
promptly to the Company and the Administrative Agent, and if applicable, the
assigning Lender, such additional statements and forms as shall be reasonably
requested by the Company from time to time, and (iii) to notify promptly the
Company and the Administrative Agent (or, in the case of a Participant, the
Lender from which the related participation shall have been purchased) if it is
no longer able to deliver, or if it is required to withdraw or cancel, any form
or statement previously delivered by it pursuant to this subsection 8.18(e)
including reliance on any forms provided to it pursuant to the proviso following
clause (B) of this subsection 8.18(e). Each Non-U.S. Lender agrees to indemnify
and hold harmless the Company from and against any taxes, penalties, interest or
other costs or losses (including, without limitation, reasonable attorneys’ fees
and expenses) incurred or payable by the Company as a result of the failure of
the Company to comply with its obligations to deduct or withhold any U.S. Taxes
from any payments made pursuant to this Agreement to such Non-U.S. Lender or the
Administrative Agent which failure resulted from the Company’s reliance on any
form, statement, certificate or other information provided to it by such
Non-U.S. Lender pursuant to clause (B) or clause (ii) of this subsection
8.18(e). The Company hereby agrees that for so long as a Non-U.S. Lender
complies with this subsection 8.18(e), the Company shall not withhold any
amounts from any payments made pursuant to this Agreement to such Non-U.S.
Lender, unless the Company reasonably determines that it is required by law to
withhold or deduct any amounts from any payments made to such Non-U.S. Lender
pursuant to this Agreement. Notwithstanding any other provision of this
subsection 8.18(e), a Non-U.S. Lender shall not be required to deliver any form
or statement pursuant to the immediately preceding sentences in this subsection
8.18(e) that such Non-U.S. Lender is not legally able to deliver (it being
understood and agreed that the Company shall withhold or deduct such amounts
from any payments made to such Non-U.S. Lender that the Company reasonably
determines are required by law). If any Credit Party other than the Company
makes any payment to any Non-U.S. Lender under any Credit Document, the
foregoing provisions of this subsection 8.18(e) shall apply to such Non-U.S.
Lender and such Credit Party as if such Credit Party were the Company (but a
Non-U.S. Lender shall not be required to provide any form or make any statement
to any such Credit Party unless such Non-U.S. Lender has received a request to
do so from such Credit Party and has a reasonable time to comply with such
request).



       

--------------------------------------------------------------------------------

 44


8.19   Illegality. Notwithstanding any other provisions herein, if any
Requirement of Law or any change therein or in the interpretation or application
thereof occurring after the date that any lender becomes a Lender party to this
Agreement shall make it unlawful for such Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, the commitment of such Lender hereunder
to make Eurodollar Loans or to convert all or a portion of ABR Loans into
Eurodollar Loans shall forthwith be cancelled and such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall, if required by law and if such
Lender so requests, be converted automatically to ABR Loans on the date
specified by such Lender in such request. To the extent that such affected
Eurodollar Loans are converted into ABR Loans, all payments of principal which
would otherwise be applied to such Eurodollar Loans shall be applied instead to
such Lender’s ABR Loans. The Company hereby agrees promptly to pay any Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
any costs incurred by such Lender in making any conversion in accordance with
this subsection 8.19 including, but not limited to, any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its Eurodollar Loans hereunder (such Lender’s notice of such costs, as certified
to the Company through the Administrative Agent, to be conclusive absent
manifest error).
 
8.20   Requirements of Law. (a) In the event that, at any time after the date
hereof, the adoption of any Requirement of Law, or any change therein or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority:



       

--------------------------------------------------------------------------------

 45


(i)   does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loans made by it, or
change the basis of taxation of payments to such Lender of principal, interest
or any other amount payable hereunder (except for changes in the rate of tax on
the overall net income of such Lender), it being understood and agreed that, in
the case of a Non-U.S. Lender that does not comply with clause (A) of subsection
8.18(e) (including the proviso following clause (B) of subsection 8.18(e)), this
clause (i) shall apply only to the extent that it would have applied if such
Non-U.S. Lender were able to comply with clause (A) of subsection 8.18(e)
(including the proviso following clause (B) of subsection 8.18(e));
 
(ii)   does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii)   does or shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting, renewing or maintaining advances or extensions of credit or
to reduce any amount receivable hereunder, in each case, in respect of its
Eurodollar Loans, then, in any such case, the Company, shall promptly pay such
Lender, on demand, any additional amounts necessary to compensate such Lender on
an after-tax basis for such additional cost or reduced amount receivable which
such Lender deems to be material as determined by such Lender with respect to
such Eurodollar Loans together with interest on each such amount from the date
demanded until payment in full thereof at a rate per annum equal to the ABR plus
the Applicable Margin for Revolving Credit Loans which are ABR Loans.
 
(b)   In the event that at any time after the date hereof any Change in Law with
respect to any Lender shall, in the opinion of such Lender, require that any
Commitment of such Lender be treated as an asset or otherwise be included for
purposes of calculating the appropriate amount of capital to be maintained by
such Lender or any corporation controlling such Lender, and such Change in Law
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital, as the case may be, as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation, as the case may be, could have achieved but for such Change in Law
(taking into account such Lender’s or such corporation’s policies, as the case
may be, with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time following notice by such Lender to the
Company of such Change in Law as provided in paragraph (c) of this subsection
8.20, within 15 days after demand by such Lender, the Company shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation, as the case may be, on an after-tax basis for such reduction.
 
(c)   If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection 8.20, it shall promptly notify the Company through the
Administrative Agent, of the event by reason of which it has become so entitled.
If any Lender has notified the Company through the Administrative Agent of any
increased costs pursuant to paragraph (a) of this subsection 8.20, the Company
at any time thereafter may, upon at least two Working Days’ notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and
subject to subsection 8.21, prepay or convert into ABR Loans all (but not a
part) of the Eurodollar Loans then outstanding. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of paragraph (a) of
this subsection 8.20 with respect to such Lender, it will, if requested by the
Company, and to the extent permitted by law or by the relevant Governmental
Authority, endeavor in good faith to avoid or minimize the increase in costs or
reduction in payments resulting from such event (including, without limitation,
endeavoring to change its Eurodollar Lending Office); provided, however, that
such avoidance or minimization can be made in such a manner that such Lender, in
its sole determination, suffers no economic, legal or regulatory disadvantage.
If any Lender has notified the Company, through the Administrative Agent, of any
increased costs pursuant to paragraph (b) of this subsection 8.20, the Company
at any time thereafter may, upon at least three Business Days’ notice to the
Administrative Agent (which shall promptly notify the Lender thereof), and
subject to subsection 8.21, reduce or terminate the Revolving Credit Commitments
in accordance with subsection 8.4.



       

--------------------------------------------------------------------------------

 46


(d)   A certificate submitted by such Lender, through the Administrative Agent,
to the Company shall be conclusive in the absence of manifest error. The
covenants contained in this subsection 8.20 shall survive the termination of
this Agreement and repayment of the outstanding Loans.
 
8.21   Indemnity. The Company agrees to indemnify each Lender and to hold such
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Company in payment of the principal
amount of or interest on any Eurodollar Loans of such Lender, including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans hereunder, (b) default by the Company in making a borrowing of
Eurodollar Loans after the Company has given a notice in accordance with
subsection 8.1 or in making a conversion of ABR Loans to Eurodollar Loans after
the Company has given notice in accordance with subsection 8.3 or in continuing
Eurodollar Loans for an additional Interest Period after the Company has given a
notice in accordance with clause (b) of the definition of Interest Period, (c)
default by the Company in making any prepayment of Eurodollar Loans after the
Company has given a notice in accordance with subsection 8.5 or (d) a payment or
prepayment of a Eurodollar Loan or conversion of any Eurodollar Loan into an ABR
Loan, in either case on a day which is not the last day of an Interest Period
with respect thereto, including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurodollar Loans hereunder. This
covenant shall survive termination of this Agreement and payment of the
outstanding Obligations.



       

--------------------------------------------------------------------------------

 47


SECTION 9.  [INTENTIONALLY OMITTED]
 
 
SECTION 10.  REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce the Issuing Lenders to issue, and the Participating Lenders
to participate in, the Letters of Credit, the Company and HoldCo each hereby
represents and warrants to each Lender and the Administrative Agent, on the date
of each Loan made or Letter of Credit issued, that:
 
10.1   Financial Condition. (a) (i) The audited consolidated balance sheet of
HoldCo and its Subsidiaries at December 31, 2003 and the related consolidated
statements of operations, stockholders’ equity and cash flows for the fiscal
years ended on such date, reported on by Deloitte & Touche LLP and (ii) the
unaudited consolidated balance sheet of HoldCo and its Subsidiaries at June 30,
2004 and the related consolidated statements of operations and cash flows for
the fiscal period ended on such date, copies of each of which have heretofore
been furnished to each Lender, fairly present in all material respects (except,
with respect to interim reports, for normal year-end adjustments) the
consolidated financial position of each of HoldCo and its Subsidiaries as at
such date, and the consolidated results of their operations and cash flows for
the fiscal periods then ended and, in the case of the statements referred to in
the foregoing clause (ii), the portion of the fiscal year through such date, in
each case, in accordance with GAAP consistently applied throughout the periods
involved (except as noted therein). Except as disclosed in the SEC Filings,
neither HoldCo nor any of its Subsidiaries has or is subject to any liabilities
(absolute, accrued, contingent or otherwise), except liabilities or obligations
which do not, individually or in the aggregate, constitute a Material Adverse
Effect.
 
(b)   Except as disclosed in the SEC Filings, since December 31, 2003 there has
been no material adverse change in the business, financial condition, assets,
liabilities, net assets, properties, results of operations, value or prospects
of HoldCo and its Subsidiaries taken as a whole, and neither HoldCo nor any of
its Subsidiaries has, since December 31, 2003, incurred any material obligation,
contingent or otherwise, which has had a material adverse effect on the
business, financial condition, assets, liabilities, net assets, properties,
results of operations, value or prospects of HoldCo and its Subsidiaries taken
as a whole, in each case from those reflected in the financial statements
referred to in clause (i) of subsection 10.1(a) at and for the fiscal year ended
December 31, 2003.
 
10.2   [INTENTIONALLY OMITTED]
 
10.3   Corporate Existence; Compliance with Law. Each Credit Party and its
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, (b) has the
corporate power and authority and the legal right to own and operate its
property, to lease the property it operates and to conduct the business in which
it is currently engaged, except to the extent that the failure to possess such
corporate power and authority and such legal right would not, in the aggregate,
have a Material Adverse Effect, (c) is duly qualified as a foreign corporation
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect and (d) is in compliance with all applicable
Requirements of Law (including, without limitation, occupational safety and
health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
Materials of Environmental Concern), except to the extent that the failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect.



       

--------------------------------------------------------------------------------

 48


10.4   Corporate Power; Authorization. Each Credit Party has the corporate power
and authority and the legal right to make, deliver and perform the Credit
Documents and the Subordinated Securities to which it is a party; the Company
has the corporate power and authority and legal right to borrow hereunder and to
have Letters of Credit issued for its account hereunder; HoldCo has the
corporate power and authority and legal right to make and maintain the Company
Subordinated Loan. Each Credit Party has taken all necessary corporate action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party and (a) in case of the Company, to authorize the borrowings
hereunder and the issuance of Letters of Credit for its account hereunder and,
if applicable, to perform its obligations under the Company Subordinated Note,
and (b) in the case of HoldCo, to make and maintain the Company Subordinated
Loan. No consent or authorization of, or filing with, any Person (including,
without limitation, any Governmental Authority) is required in connection with
the execution, delivery or performance by any Credit Party, or the validity or
enforceability against any Credit Party, of any Credit Document and the
Subordinated Securities to the extent that it is a party thereto, or the
guarantee of the Obligations pursuant to the Guarantees, or the making or
maintaining of the Company Subordinated Loan by HoldCo.
 
10.5   Enforceable Obligations. Each of the Credit Documents and the Company
Subordinated Notes has been duly executed and delivered on behalf of each Credit
Party party thereto and each of such Credit Documents and the Company
Subordinated Notes constitutes the legal, valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
 
10.6   No Legal Bar. The performance of each Credit Document and the Company
Subordinated Notes, the guarantee of the Obligations pursuant to the Guarantees,
the use of the proceeds of the Loans and of drawings under the Letters of Credit
and the making of the Company Subordinated Loans will not violate any
Requirement of Law or any Contractual Obligation applicable to or binding upon
any Credit Party, any of its Subsidiaries or any of its properties or assets,
which violations, individually or in the aggregate, would have a material
adverse effect on the ability of such Credit Party to perform its obligations
under the Credit Documents or the Company Subordinated Notes to the extent that
it is a party thereto, or which would give rise to any liability on the part of
the Administrative Agent or any Lender, or which would have a Material Adverse
Effect, and will not result in the creation or imposition (or the obligation to
create or impose) of any Lien (other than any Liens created pursuant to the
Credit Documents) on any of its or their respective properties or assets
pursuant to any Requirement of Law applicable to it or them, as the case may be,
or any of its or their Contractual Obligations.



       

--------------------------------------------------------------------------------

 49


10.7   No Material Litigation. Except as disclosed in the SEC Filings, no
litigation or investigation known to the Company through receipt of written
notice or proceeding of or by any Governmental Authority or any other Person is
pending against any Credit Party or any of its Subsidiaries, (a) with respect to
the validity, binding effect or enforceability of any Credit Document or the
Company Subordinated Notes, or with respect to the Loans made hereunder, the use
of proceeds thereof or of any drawings under a Letter of Credit, the making of
the Company Subordinated Loans, the issuance of the Company Subordinated Notes
and the other transactions contemplated hereby or thereby, or (b) except as
disclosed on Schedule 10.7 hereto, which would have a Material Adverse Effect or
a material adverse effect on the validity or enforceability of this Agreement,
any of the Notes or any of the other Credit Documents or the rights and remedies
of the Administrative Agent or the Lenders hereunder or thereunder.
 
10.8   Investment Company Act. Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” (as each of the quoted terms is defined or used in the
Investment Company Act of 1940, as amended).
 
10.9   Federal Regulation. No part of the proceeds of any of the Loans or any
drawing under a Letter of Credit will be used for any purpose which violates, or
which would be inconsistent with, the provisions of Regulation T, U or X of the
Board. Neither the Company nor any of its Subsidiaries is engaged or will
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under said
Regulation U.
 
10.10   No Default. Neither the Company nor any of its Subsidiaries is in
default (a) in the payment or performance of any of its or their Contractual
Obligations in any respect which would have a Material Adverse Effect, or (b)
under any FCC License or any order, award or decree of any Governmental
Authority or arbitrator binding upon or affecting it or them or by which any of
its or their properties or assets may be bound or affected in any respect which
would have a Material Adverse Effect, and no such order, award or decree would
materially adversely affect the ability of the Company and its Subsidiaries
taken as a whole to carry on their businesses as presently conducted or the
ability of any Credit Party to perform its obligations under any Credit Document
or the Company Subordinated Notes to which it is a party.
 
10.11   No Burdensome Restrictions. Neither the Company nor any of its
Subsidiaries is a party to or is bound by any Contractual Obligation or subject
to any Requirement of Law or other corporate restriction which would have a
Material Adverse Effect.
 
10.12   Taxes. Each of the Company and its Subsidiaries has filed or caused to
be filed or has timely requested an extension to file or has received an
approved extension to file all tax returns which, to the knowledge of the
Company, are required to have been filed, and has paid all taxes shown to be due
and payable on said returns or extension requests or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
those the amount or validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided in the books of the Company or its Subsidiaries, as the
case may be), except any such filings or taxes, fees or charges, the making of
or the payment of which, or the failure to make or pay, would not have a
Material Adverse Effect; and, to the knowledge of the Company, no claims are
being asserted with respect to any such taxes, fees or other charges (other than
those the amount or validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided in the books of the Company or its Subsidiaries, as the
case may be), except as to any such taxes, fees or other charges, the payment of
which, or the failure to pay, would not have a Material Adverse Effect.



       

--------------------------------------------------------------------------------

 50


10.13   Subsidiaries. The Subsidiaries of the Company listed on Schedule
10.13(a) constitute all of the Domestic Subsidiaries of the Company and the
Subsidiaries listed on Schedule 10.13(b) constitute all of the Foreign
Subsidiaries of the Company as of the Closing Date.
 
10.14   Ownership of Property; Liens. Except as disclosed in Schedule 13.3
hereof or the SEC Filings, the Company and each of its Subsidiaries has good and
marketable title to, or valid and subsisting leasehold interests in, all its
respective material real property, and good title to all its respective material
other property, and none of such property is subject, except as permitted
hereunder, to any Lien (including, without limitation, and subject to subsection
13.3 hereof, Federal, state and other tax liens).
 
10.15   ERISA. No “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) or “accumulated funding deficiency” (as defined in
Section 302 of ERISA) or Reportable Event (other than a Reportable Event with
respect to which the 30-day notice requirement under Section 4043 of ERISA has
been waived) has occurred during the five years preceding each date on which
this representation is made or deemed made with respect to any Plan in any case
the consequences of which would have a Material Adverse Effect. The present
value of all accrued benefits under each Single Employer Plan maintained by the
Company or a Commonly Controlled Entity (based on those assumptions used to fund
such Plan) did not, as of the most recent annual valuation date in respect of
each such Plan, exceed the fair market value of the assets of the Plan
(including for these purposes accrued but unpaid contributions) allocable to
such benefits by an amount that would have a Material Adverse Effect. The
liability to which the Company or any Commonly Controlled Entity would become
subject under ERISA if the Company or any such Commonly Controlled Entity were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date hereof would not have a Material Adverse Effect.
No Multiemployer Plan is either in Reorganization or Insolvent in any case the
consequences of which would have a Material Adverse Effect.
 
10.16   Environmental Matters. Except as disclosed in the SEC Filings, to the
Company’s knowledge:
 
(a)   The Properties do not contain any Materials of Environmental Concern in
concentrations which constitute a violation of, or would reasonably be expected
to give rise to liability under, Environmental Laws that would have a Material
Adverse Effect.



       

--------------------------------------------------------------------------------

 51


(b)   The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, except for failure to be in compliance that
would not have a Material Adverse Effect, and there is no contamination at,
under or about the Properties that would have a Material Adverse Effect.
 
(c)   Neither the Company nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to the Properties that would have a Material Adverse Effect, nor
does the Company have knowledge that any such action is being contemplated,
considered or threatened.
 
(d)   There are no judicial proceedings or governmental or administrative
actions pending or threatened under any Environmental Law to which the Company
or any Subsidiary is or will be named as a party with respect to the Properties
that would have a Material Adverse Effect, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders under any
Environmental Law with respect to the Properties that would have a Material
Adverse Effect.
 
 
SECTION 11.  CONDITIONS PRECEDENT
 
11.1   Conditions to Initial Loans and Letters of Credit. The obligation of each
Lender to make its Loans on the Closing Date and the obligation of the Issuing
Lenders to issue any Letter of Credit on the Closing Date are subject to the
satisfaction, or waiver by the Lenders (or, in the case of the conditions
specified in subsection 11.1(c), (i) and (m) or any other conditions that may be
waived by the Required Lenders as set forth below, waiver by the Required
Lenders), immediately prior to or concurrently with the making of such Loans or
the issuance of such Letter of Credit, as the case may be, of the following
conditions precedent (which must be satisfied or waived on or prior to September
30, 2004):
 
(a)   Agreement. The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
(b)   Consolidated Total Indebtedness Ratio. The Administrative Agent shall have
received evidence satisfactory to it demonstrating the ratio of (i) Consolidated
Total Indebtedness, calculated on a pro forma basis as of June 30, 2004 to give
effect to the Loans hereunder and the use of proceeds thereof, the payment of
Indebtedness on the Closing Date and the payment of related fees and expenses to
(ii) the Consolidated EBITDA for the period of four consecutive fiscal quarters
ended June 30, 2004.
 
(c)   Financial Information. The Administrative Agent shall have received a copy
of audited financial statements of HoldCo and its Subsidiaries for their fiscal
year ended December 31, 2003 and consolidated financial statements of HoldCo for
each subsequent fiscal quarter ending prior to the Closing Date.



       

--------------------------------------------------------------------------------

 52


(d)   Guarantees. The Administrative Agent shall have received (i) the HoldCo
Guarantee, executed and delivered by a duly authorized officer of HoldCo and
(ii) the Subsidiary Guarantee, if applicable, executed and delivered by a duly
authorized officer of each Subsidiary Guarantor.
 
(e)   Pledge Agreements. The Administrative Agent shall have received (i) the
HoldCo Pledge Agreement, executed and delivered by a duly authorized officer of
HoldCo, (ii) the Company Pledge Agreement, if applicable, executed and delivered
by a duly authorized officer of the Company and (iii) the Subsidiary Pledge
Agreement, if applicable, executed and delivered by a duly authorized officer of
each Subsidiary party thereto.
 
(f)   Legal Opinions. The Administrative Agent shall have received, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, an
opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to HoldCo and
the Company, in form and substance reasonably satisfactory to the Administrative
Agent, and an opinion of Lionel Sawyer & Collins, counsel to the Company, or
such other counsel which is reasonably satisfactory to the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent, with
such changes thereto as may be approved by the Administrative Agent and its
counsel. Such opinions shall also cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent shall
reasonably require.
 
(g)   Closing Certificates. The Administrative Agent shall have received a
Closing Certificate of HoldCo, the Company, and each Subsidiary Guarantor, if
any, dated the Closing Date, substantially in the form of Exhibits B-1, B-2 and
B-3 hereto, respectively, with appropriate insertions and attachments,
satisfactory in form and substance to the Administrative Agent and its counsel,
executed by the Chief Executive Officer or any Vice President and the Secretary
or any Assistant Secretary of HoldCo, the Company and each Subsidiary Guarantor,
if any, respectively.
 
(h)   Fees. The Administrative Agent shall have received for the account of the
Lenders, or for its own account, as the case may be, all fees (including the
fees referred to in subsection 8.10) payable to the Lenders and the
Administrative Agent on or prior to the Closing Date.
 
(i)   Litigation. Except as described in its most recent filing on Form 10-Q
pursuant to the Securities Exchange Act of 1934, as amended, no material
litigation or investigation is pending or threatened against HoldCo or its
Subsidiaries which would have a Material Adverse Effect.
 
(j)   Filings. All necessary or advisable filings shall have been duly made to
create a perfected first priority lien on and security interest in all
collateral granted to the Administrative Agent pursuant to the Pledge
Agreements.
 
(k)   Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received the certificates representing the shares pledged pursuant to each
of the Pledge Agreements, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and, if issued, the Company Subordinated Notes and any other promissory
note pledged pursuant to any Pledge Agreement, endorsed in blank by a duly
authorized officer of the pledgor thereof.



       

--------------------------------------------------------------------------------

 53


(l)   Organizational Documents. The Administrative Agent shall have received
true and correct copies of the Certificate of Incorporation and By-laws of each
Credit Party, certified as to authenticity by the Secretary or Assistant
Secretary of each such Credit Party.
 
(m)   Corporate Documents. The Administrative Agent shall have received copies
of certificates from the Secretary of State or other appropriate authority of
such jurisdiction, evidencing good standing of each Credit Party in its
jurisdiction of incorporation and in each state where the ownership, lease or
operation of property or the conduct of business requires it to qualify as a
foreign corporation except where the failure to so qualify would not have a
Material Adverse Effect.
 
(n)   Existing Credit Agreement. The Existing Credit Agreement shall have been
terminated, all amounts owed thereby shall have been paid and all liens securing
obligations under the Existing Credit Agreement and guarantees thereof shall
have been terminated.
 
(o)   Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
 
11.2   Conditions to Incremental Facility Loans. The obligation of each Lender
to make any Incremental Facility Loan on any Borrowing Date is subject to the
satisfaction of the following conditions precedent (and, if applicable, to any
other conditions specified in the applicable Incremental Facility Activation
Notice) on the relevant Borrowing Date:
 
(a)   No Legal Constraints. There shall be no inquiry, injunction, restraining
order, action, suit or proceeding pending or entered or any statute or rule
proposed, enacted or promulgated by any Governmental Authority or any other
Person, which, in the opinion of the Administrative Agent (i) would have a
material adverse effect on the making of such Incremental Facility Loans, (ii)
would give rise to any liability on the part of any Lender or the Administrative
Agent in connection with this Agreement, any other Credit Document or the
transactions contemplated hereby or thereby or (iii) would bar the making of
such Incremental Facility Loans, or the use of the proceeds thereof in
accordance with the terms of this Agreement.
 
(b)   Legal Opinions. The Administrative Agent shall have received, dated such
Borrowing Date and addressed to the Administrative Agent and the Lenders, an
opinion of Fried, Frank, Harris, Shriver & Jacobson LLP or other counsel to the
Company, covering the matters incident to the Incremental Facility Loan to be
made on such Borrowing Date and the Permitted Acquisition to be financed
thereby, as the Administrative Agent shall reasonably require.
 
(c)   Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing all capital stock or other
equity interests acquired by the Company or any of its Material Subsidiaries in
the Permitted Acquisition being consummated on such Borrowing Date, if any, and
required to be pledged to the Administrative Agent pursuant to subsection
12.8(c) (pursuant to the Pledge Agreements or supplements thereto, in form and
substance satisfactory to the Administrative Agent), together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) any Pledged Notes to be issued.



       

--------------------------------------------------------------------------------

 54


(d)   Additional Matters. All other certificates, documents and legal matters in
connection with the transactions contemplated by the Incremental Facility Loan
to be made on such Borrowing Date shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.
 
11.3   Conditions to All Loans and Letters of Credit. The obligation of each
Lender to make any Loan (other than any Revolving Credit Loan the proceeds of
which are to be used to repay Refunded Swing Line Loans) and the obligation of
each Issuing Lender to issue any Letter of Credit is subject to the satisfaction
of the following conditions precedent on the relevant Borrowing Date:
 
(a)   Representations and Warranties. Each of the representations and warranties
made in or pursuant to Section 10 or which are contained in any other Credit
Document or in any certificate, document or financial or other statement
furnished by or on behalf of HoldCo, the Company or any Subsidiary thereof shall
be true and correct in all material respects on and as of the date of such Loan
(or such Letter of Credit) as if made on and as of such date (unless stated to
relate to a specific earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
 
(b)   No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan to be
made or the Letter of Credit to be issued on such Borrowing Date.
 
Each borrowing by the Company hereunder and the issuance of each Letter of
Credit by each Issuing Lender hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in clauses (a) and (b) of this subsection 11.3 have been satisfied.
 
 
SECTION 12.  AFFIRMATIVE COVENANTS 
 
From and after the Closing Date, the Company, and for the purpose of subsections
12.6 and 12.8, HoldCo hereby agrees that, so long as the Commitments remain in
effect, any Loan, Note or Revolving L/C Obligation remains outstanding and
unpaid, any amount remains available to be drawn under any Letter of Credit or
any other amount is owing to any Lender, any Issuing Lender or the
Administrative Agent hereunder, it shall, and, in the case of the agreements
contained in subsections 12.3, 12.4, 12.5, 12.6, 12.7 and 12.8 cause each of its
Subsidiaries to:
 
12.1   Financial Statements. Furnish to the Administrative Agent (with
sufficient copies for each Lender) or otherwise make available as described in
the last sentence of subsection 12.2:



       

--------------------------------------------------------------------------------

 55


(a)   as soon as available, but in any event within 90 days after the end of
each fiscal year of HoldCo, a copy of the consolidated balance sheet of HoldCo
and its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of operations, stockholders’ equity and cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by certified
public accountants of nationally recognized standing not unacceptable to the
Required Lenders; and
 
(b)   as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of HoldCo,
the unaudited consolidated balance sheet of HoldCo and its consolidated
Subsidiaries at the end of such quarter and the related unaudited consolidated
statements of operations and cash flows of HoldCo and its consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form, the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments);
 
all financial statements shall be prepared in reasonable detail in accordance
with GAAP (provided, that interim statements may be condensed and may exclude
detailed footnote disclosure) applied consistently throughout the periods
reflected therein and with prior periods (except as concurred in by such
accountants or officer, as the case may be, and disclosed therein and except
that interim financial statements need not be restated for changes in accounting
principles which require retroactive application, and operations which have been
discontinued (as defined in Accounting Principles Board Opinion No. 30) during
the current year need not be shown in interim financial statements as such
either for the current period or comparable prior period). In the event HoldCo
changes its accounting methods because of changes in GAAP, or any change in GAAP
occurs which increases or diminishes the protection and coverage afforded to the
Lenders under current GAAP accounting methods, the Company or the Administrative
Agent, as the case may be, may request of the other parties to this Agreement an
amendment of the financial covenants contained in this Agreement to reflect such
changes in GAAP and to provide the Lenders with protection and coverage
equivalent to that existing prior to such changes in accounting methods or GAAP,
and each of the Company, the Administrative Agent and the Lenders agree to
consider such request in good faith.
 
12.2   Certificates; Other Information. Furnish to the Administrative Agent
(with sufficient copies for each Lender) or otherwise make available as
described in the last sentence of subsection 12.2:
 
(a)   concurrently with the delivery of the consolidated financial statements
referred to in subsection 12.1(a), a letter from the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary to express their opinion on such financial statements
no knowledge was obtained of any Default or Event of Default, except as
specified in such letter;
 
(b)   concurrently with the delivery of the financial statements referred to in
subsections 12.1(a) and (b), a certificate of the Responsible Officer of the
Company (i) stating that, to the best of such officer’s knowledge, each of
HoldCo, the Company and their respective Subsidiaries has observed or performed
all of its covenants and other agreements, and satisfied every applicable
condition, contained in this Agreement, the Notes and the other Credit Documents
and the Company Subordinated Notes to be observed, performed or satisfied by it,
and that such officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate, (ii) showing in detail as of
the end of the related fiscal period the figures and calculations supporting
such statement in respect of subsection 13.1, clauses (h) and (j) of subsection
13.2, clauses (l), (m) and (n) of subsection 13.7, clauses (b), (c), (g), (h)
and (i) of subsection 13.9 and subsection 13.13, (iii) showing in detail as of
the end of the related fiscal period for purposes of calculating the Applicable
Level the ratio of Consolidated Total Indebtedness to Consolidated EBITDA and
the calculations supporting such statement and if applicable, stating the
Applicable Margin and commitment fee payable as a result of such ratios, (iv) if
not specified in the financial statements delivered pursuant to subsection 12.1,
specifying on a consolidated basis the aggregate amount of interest paid or
accrued by HoldCo and its Subsidiaries, and the aggregate amount of
depreciation, depletion and amortization charged on the books of HoldCo and its
Subsidiaries, during such accounting period and (v) listing all Indebtedness
(other than Indebtedness hereunder) in each case incurred since the date of the
previous consolidated balance sheet of HoldCo delivered pursuant to subsection
12.1(a) or (b);



       

--------------------------------------------------------------------------------

 56


(c)   promptly upon receipt thereof, copies of all final reports submitted to
the Company by independent certified public accountants in connection with each
annual, interim or special audit of the books of HoldCo and the Company made by
such accountants, including, without limitation, any final comment letter
submitted by such accountants to management in connection with their annual
audit;
 
(d)   promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent or made available
generally by HoldCo, the Company or any of their respective Subsidiaries and all
regular and periodic reports and all final registration statements and final
prospectuses, if any, filed by HoldCo, the Company or any of their respective
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any Governmental Authority succeeding to any of its functions;
 
(e)   concurrently with the delivery of the financial statements referred to in
subsections 12.1(a) and (b), a management summary describing and analyzing the
performance of HoldCo and its Subsidiaries during the periods covered by such
financial statements; provided, however, that such management summary need not
be furnished so long as HoldCo or the Company is a reporting company under the
Securities Exchange Act of 1934, as amended;
 
(f)   concurrently with the delivery of the financial statements referred to in
subsections 12.1(a) and (b), an unaudited reconciliation prepared by the
Responsible Officer of the Company in a form reasonably satisfactory to the
Administrative Agent setting forth the financial results of HoldCo, the Company
and their respective Subsidiaries based on such financial statements; and



       

--------------------------------------------------------------------------------

 57


(g)   promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
 
The requirements of subsections 12.1 and 12.2 above shall be deemed to be
satisfied if HoldCo or the Company shall have made such materials available to
the Lenders and the Administrative Agent, including by electronic transmission,
within the time periods specified therefor and pursuant to procedures approved
by the Administrative Agent, or by filing such materials by electronic
transmission with the Securities and Exchange Commission, in which case
“delivery” of such statements for purposes of subsections 12.2 (a) and (b) shall
mean making such statements available in such fashion.
 
12.3   Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its
obligations and liabilities of whatever nature, except (a) when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of HoldCo or any of its Subsidiaries, as the case may be,
(b) for delinquent obligations which do not have a Material Adverse Effect and
(c) for trade and other accounts payable in the ordinary course of business in
accordance with customary trade terms and which are not overdue for a period of
more than 90 days (or any longer period if longer payment terms are accepted in
the ordinary course of business) or, if overdue for more than 90 days (or such
longer period), as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of HoldCo and its Subsidiaries, as
the case may be.
 
12.4   Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as now conducted by it, and preserve, renew
and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges, franchises,
accreditations, certifications, authorizations, licenses, permits, approvals and
registrations, necessary or desirable in the normal conduct of its business
except for rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations the loss of which
would not in the aggregate have a Material Adverse Effect, and except as
otherwise permitted by subsections 13.5, 13.6 and 13.7; and comply with all
applicable Requirements of Law and Contractual Obligations except to the extent
that the failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect.
 
12.5   Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted); and
 
(b)   Maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and with only such
deductibles as are usually maintained by, and against at least such risks as are
usually insured against in the same general area by, companies engaged in the
same or a similar business (in any event including general liability,
contractual liability, personal injury, workers’ compensation, employers’
liability, automobile liability and physical damage coverage, environmental
impairment liability, all risk property, business interruption, fidelity and
crime insurance); provided that the Company may implement programs of self
insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.



       

--------------------------------------------------------------------------------

 58


12.6   Inspection of Property; Books and Records; Discussions. Keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities which
permit financial statements to be prepared in conformity with GAAP and all
Requirements of Law; and permit representatives of any Lender upon reasonable
notice to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired upon reasonable notice, and to discuss the business,
operations, properties and financial and other condition of HoldCo and its
Subsidiaries with officers and employees thereof and with their independent
certified public accountants.
 
12.7   Notices. Promptly give notice to the Administrative Agent and each
Lender:
 
(a)    of the occurrence of any Default or Event of Default;
 
(b)   of any (i) default or event of default under any instrument or other
agreement, guarantee or collateral document of HoldCo or any of its Subsidiaries
which default or event of default has not been waived and would have a Material
Adverse Effect, or any other default or event of default under any such
instrument, agreement, guarantee or other collateral document which, but for the
proviso to clause (e) of Section 14, would have constituted a Default or Event
of Default under this Agreement, or (ii) litigation, investigation or proceeding
which may exist at any time between HoldCo, the Company or any of their
respective Subsidiaries and any Governmental Authority, or receipt of any notice
of any environmental claim or assessment against HoldCo, the Company or any of
their respective Subsidiaries by any Governmental Authority, which in any such
case would have a Material Adverse Effect;
 
(c)   of any litigation or proceeding affecting HoldCo or any of its
Subsidiaries (i) in which more than $10,000,000 of the amount claimed is not
covered by insurance or (ii) in which injunctive or similar relief is sought
which if obtained would have a Material Adverse Effect;
 
(d)   of the following events, as soon as practicable after, and in any event
within 30 days after, the Company knows thereof: (i) the occurrence of any
Reportable Event with respect to any Single Employer Plan which Reportable Event
is reasonably likely to have a Material Adverse Effect, or (ii) the institution
of proceedings or the taking of any other action by PBGC, the Company or any
Commonly Controlled Entity to terminate, withdraw from or partially withdraw
from any Plan and, with respect to a Multiemployer Plan, the Reorganization or
Insolvency of such Plan, in each of the foregoing cases which is reasonably
likely to have a Material Adverse Effect, and in addition to such notice,
deliver to the Administrative Agent and each Lender whichever of the following
may be applicable: (A) a certificate of the Responsible Officer of the Company
setting forth details as to such Reportable Event and the action that the
Company or such Commonly Controlled Entity proposes to take with respect
thereto, together with a copy of any notice of such Reportable Event that may be
required to be filed with PBGC, or (B) any notice delivered by PBGC evidencing
its intent to institute such proceedings or any notice to PBGC that such Plan is
to be terminated, as the case may be;



       

--------------------------------------------------------------------------------

 59


(e)   of a failure or anticipated failure by the Company or HoldCo to make
payment when due and payable on any Subordinated Security or the HoldCo Notes;
and
 
(f)   of a material adverse change known to the Company or any of its
Subsidiaries in the business, financial condition, assets, liabilities, net
assets, properties, results of operations, value or prospects of HoldCo, the
Company and their respective Subsidiaries taken as a whole.
 
Each notice pursuant to this subsection 12.7 shall be accompanied by a statement
of the Responsible Officer of the Company setting forth details of the
occurrence referred to therein and (in the cases of clauses (a) through (e))
stating what action the Company proposes to take with respect thereto.
 
12.8   Additional Subsidiary Guarantors; Pledge of Stock of Additional
Subsidiaries. (a) If any Subsidiary of HoldCo (whether presently existing or
hereafter created or acquired) is or shall become a Material Subsidiary
(including as a result of the consummation of any Permitted Acquisition), cause
such Material Subsidiary, no later than the end of the fiscal quarter in which
such Subsidiary became a Material Subsidiary, to execute and deliver a Guarantee
in favor of the Administrative Agent in substantially the form of Exhibit A-4,
each of which Guarantees shall be accompanied by such resolutions, incumbency
certificates and legal opinions as are reasonably requested by the
Administrative Agent and its counsel.
 
(b)   In the event that there shall be a Change in Law which eliminates the
adverse tax consequences to HoldCo or any of its Subsidiaries which would have
resulted on the date hereof from the guarantee by a Subsidiary, which would be a
Material Subsidiary but for the exception contained in clauses (ii) or (iii) of
the definition thereof, of the Loans and the other obligations of the Company
hereunder, promptly thereafter cause any such Subsidiary that has not previously
executed and delivered a Guarantee because of such adverse tax consequences to
deliver a Guarantee to the Administrative Agent to the extent any such Guarantee
can be so executed and delivered without any adverse tax consequences to HoldCo
or any of its Subsidiaries.
 
(c)   Pledge the capital stock, or other equity interests and intercompany
indebtedness, owned by HoldCo or any of its Material Subsidiaries and Permitted
Minority-Interest Subsidiaries that is hereafter created or acquired pursuant to
the Pledge Agreements (it being understood and agreed that, notwithstanding
anything that may be to the contrary herein, this subsection 12.8(c) shall not
require HoldCo or any Material Subsidiary thereof to pledge (x) more than 65% of
the outstanding capital stock of, or other equity interests in, (i) any Foreign
Subsidiary thereof, or (ii) any other Subsidiary thereof if more than 65% of the
assets of such other Subsidiary are securities of foreign Persons (such
determination to be made on the basis of fair market value) or (y) any capital
stock or other equity interests of a Foreign Subsidiary thereof which (I) is
owned by a Foreign Subsidiary thereof or (II) does not have in excess of
$1,000,000 in total assets) or (z) any Non-Significant Subsidiary).



       

--------------------------------------------------------------------------------

 60


(d)   Notwithstanding the foregoing, the requirements of paragraphs (a), (b) and
(c) above shall not apply to acquisitions of Material Subsidiaries made after
the Closing Date to the extent the aggregate consideration for such acquisitions
does not exceed $100,000,000 (i.e., such Material Subsidiaries shall not be
required to become Guarantors and the capital stock and assets of such Material
Subsidiaries shall not be required to be pledged).
 
 
SECTION 13.  NEGATIVE COVENANTS
 
From and after the Closing Date, the Company hereby agrees that it shall not,
and shall not permit any of its Subsidiaries to, and with respect to subsections
13.2 and 13.12 HoldCo agrees that it shall not, directly or indirectly so long
as the Commitments remain in effect or any Loan, Note or Revolving L/C
Obligation remains outstanding and unpaid, any amount remains available to be
drawn under any Letter of Credit or any other amount is owing to any Lender, the
Issuing Lenders or the Administrative Agent hereunder:
 
13.1   Financial Condition Covenants.
 
(a)       Consolidated Total Indebtedness to Consolidated EBITDA. Permit for any
period of four consecutive fiscal quarters commencing with the first fiscal
quarter ending after the Closing Date, the ratio of Consolidated Total
Indebtedness as of the end of such period to Consolidated EBITDA for such period
to be more than (i) for any such period ending on or prior to March 31, 2006,
5.5 to 1.0 and (ii) for any such period ending thereafter, 5.0 to 1.0.
 
(b)   Interest Coverage Ratio. Permit for any period of four consecutive fiscal
quarters, commencing with the first fiscal quarter after the Closing Date, the
ratio of (i) Consolidated EBITDA for such period to (ii) Consolidated Cash
Interest Expense to be less than 2.5 to 1.0.
 
(c)   Fixed Charge Coverage Ratio. Permit for any period of four consecutive
fiscal quarters, commencing with the first fiscal quarter ending after the
Closing Date, the ratio of (i) Consolidated EBITDA for such period minus
Principal Debt Payments minus Capital Expenditures made during such period minus
management fees payable by the Company to HoldCo as permitted by clause (e) of
Section 13.10 to (ii) Consolidated Cash Interest Expense (such ratio for any
such period, the “Fixed Charge Coverage Ratio”) to be less than 1.1 to 1.0.
 
13.2   Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)   Indebtedness of the Company in connection with the Letters of Credit and
this Agreement;
 
(b)   (i) Indebtedness of (i) the Company to any Subsidiary and (ii) any
Subsidiary to the Company or any other Subsidiary to the extent the Indebtedness
referred to in this clause 13.2(b)(ii) evidences a loan or advance permitted
under subsection 13.7;



       

--------------------------------------------------------------------------------

 61


(c)   Indebtedness of the Company evidenced by the Company Subordinated Note and
any Indebtedness in respect of notes issued after the Closing Date evidencing
additional loans made by HoldCo to the Company as contemplated by subsection
13.7(o);
 
(d)   Indebtedness in respect of derivatives contracts permitted by subsection
13.11;
 
(e)   Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Company or its Subsidiaries, in
each case to the extent a Letter of Credit supports in whole or in part the
obligations of the Company and its Subsidiaries with respect to such bonds,
guarantees and letters of credit;
 
(f)   [INTENTIONALLY OMITTED];
 
(g)   Indebtedness owed to a seller in a Permitted Acquisition or a Permitted
Joint Venture or to a buyer in a disposition permitted under clauses (e), (f) or
(h) of subsection 13.6 that (i) relates to customary post-closing adjustments
with respect to accounts receivable, accounts payable, net worth and/or similar
items typically subject to post-closing adjustments in similar transactions, and
are outstanding for a period of two (2) years or less following the creation
thereof or (ii) relates to indemnities granted to the seller or buyer in the
transaction;
 
(h)   other Indebtedness of the Company or any of its Subsidiaries incurred in
the ordinary course of their respective businesses in an aggregate principal
amount not to exceed $250,000,000 at any time; provided that (i) no more than
$50,000,000 of Indebtedness of Subsidiaries of the Company incurred pursuant to
this paragraph (h) may be outstanding at any time, (ii) such Indebtedness has a
final maturity after the Revolving Credit Termination Date and, if term
Indebtedness, has a longer average life than the remaining life of the Revolving
Credit Facility, (iii) such Indebtedness contains terms that are no more
restrictive than those set forth in this Agreement and (iv) at the time of the
incurrence of such Indebtedness and after giving effect to the application of
proceeds the Company would be in compliance with the covenants set forth in
subsection 13.1 as of the most recently completed period of four consecutive
fiscal quarters ending prior to such incurrence for which the financial
statements and certificates required by subsections 12.1 and 12.2 have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission, after giving pro forma effect to such
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any other transaction described in
subsections 13.6 and 13.7 occurring after such period) as if such incurrence had
occurred as of the first day of such period. All pro forma calculations required
to be made pursuant to this paragraph shall (i) include only those adjustments
that are based on reasonably detailed written assumptions reasonably acceptable
to the Administrative Agent and (ii) be certified to by a Responsible Officer as
having been prepared in good faith based upon reasonable assumptions;
 
(i)   existing Indebtedness of the Company or any of its Subsidiaries listed on
Schedule 13.2 hereto including any extension or renewals or refinancing thereof,
provided the principal amount thereof is not increased;



       

--------------------------------------------------------------------------------

 62


(j)   Indebtedness on any date of the Company or any of its Subsidiaries assumed
or issued in connection with a Permitted Acquisition (or, in the case of any
Permitted Acquisition involving the purchase of capital stock or other equity
interests in any Person, Indebtedness of such Person remaining outstanding after
such Permitted Acquisition) and any extension or renewal thereof, provided that
the aggregate principal amount of such Indebtedness shall not exceed
$50,000,000; and
 
(k)   Indebtedness of HoldCo evidenced by the HoldCo Notes.
 
13.3   Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets, income or profits, whether now owned or
hereafter acquired, except:
 
(a)   Liens for taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or such Subsidiary, as the case may be, in accordance with
GAAP;
 
(b)   carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which are not yet due and payable or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company or such Subsidiary,
as the case may be, in accordance with GAAP;
 
(c)   pledges or deposits in connection with workmen’s compensation,
unemployment insurance and other social security legislation;
 
(d)   easements, right-of-way, zoning and similar restrictions and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or do not interfere with or adversely
affect in any material respect the ordinary conduct of the business of the
Company and its Subsidiaries taken as a whole;
 
(e)   Liens in favor of the Lenders pursuant to the Credit Documents and
bankers’ liens arising by operation of law;
 
(f)   Liens on assets of entities or Persons which become Subsidiaries of the
Company after the date hereof; provided that such Liens exist at the time such
entities or Persons become Subsidiaries and are not created in anticipation
thereof;
 
(g)   Liens on documents of title and the property covered thereby securing
Indebtedness in respect of the Letters of Credit which are Commercial L/Cs;
 
(h)   Liens securing any Indebtedness permitted under subsection 13.2(h);
provided that (i) the aggregate principal amount of Indebtedness secured by such
Liens shall at no time exceed $50,000,000, and (ii) no such Liens shall encumber
the Company Subordinated Notes, any capital stock or other equity interests of
HoldCo, the Company or any of their Subsidiaries;



       

--------------------------------------------------------------------------------

 63


(i)   existing Liens described in Schedule 13.3 and renewals thereof in amounts
not to exceed the amounts listed on such Schedule 13.3;
 
(j)   Liens to secure Indebtedness permitted pursuant to subsection 13.2(j) or
Liens on assets acquired in connection with a Permitted Acquisition; provided
that such Liens exist at the time of the Permitted Acquisition in question and
are not created in anticipation thereof and are not extended to cover other
assets of the Company or any of its Subsidiaries;
 
(k)   Liens securing arrangements permitted by the proviso contained in
subsection 13.13;
 
(l)   deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, licenses, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and
 
(m)   Liens securing Indebtedness owing to the Company or any Subsidiary
Guarantor under subsection 13.2(b)(ii).
 
13.4   Limitation on Contingent Obligations. Create, incur, assume or suffer to
exist any Contingent Obligation except:
 
(a)   guarantees of obligations to third parties made in the ordinary course of
business in connection with relocation of employees of the Company or any of its
Subsidiaries;
 
(b)   guarantees by the Company and its Subsidiaries incurred in the ordinary
course of business for an aggregate amount not to exceed $50,000,000 at any one
time;
 
(c)   existing Contingent Obligations and described in Schedule 13.4 including
any extensions or renewals thereof;
 
(d)   Contingent Obligations in respect of derivatives contracts permitted by
subsection 13.11;
 
(e)   Contingent Obligations pursuant to the Subsidiary Guarantees; and
 
(f)   guarantees by the Company of (i) Indebtedness of its Subsidiaries
permitted under subsection 13.2(h) and (ii) other obligations of Subsidiaries
not prohibited hereunder.
 
13.5   Prohibition of Fundamental Changes. Enter into any transaction of
acquisition of, or merger or consolidation or amalgamation with, any other
Person (including any Subsidiary or Affiliate of the Company or any of its
Subsidiaries), or transfer all or substantially all of its assets to any Foreign
Subsidiary, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or make any material change in the present method of conducting
business or engage in any type of business other than of the same general type
now conducted by it, except (a) for the transactions otherwise permitted
pursuant to subsections 13.6 and 13.7 and (b) the Company may engage in any such
transactions to the extent necessary to reincorporate in Delaware.



       

--------------------------------------------------------------------------------

 64


13.6   Prohibition on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, tax benefits, receivables and leasehold interests), whether now
owned or hereafter acquired except:
 
(a)   for the sale or other disposition of any tangible personal property that,
in the reasonable judgment of the Company, has become uneconomic, obsolete or
worn out, and which is disposed of in the ordinary course of business;
 
(b)   for sales of inventory made in the ordinary course of business;
 
(c)   any Subsidiary of the Company may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Company or a wholly-owned Domestic Subsidiary of the Company or make any
investment permitted by subsection 13.7, and any Subsidiary of the Company may
sell or otherwise dispose of, or part with control of any or all of, the stock
of any Subsidiary to a wholly-owned Domestic Subsidiary of the Company or to any
other Subsidiary to the extent such transfer constitutes an investment permitted
by subsection 13.7; provided that in either case such transfer shall not cause
such wholly-owned Domestic Subsidiary to become a Foreign Subsidiary and
provided further that no such transaction may be effected if it would result in
the transfer of any assets of, or any stock of, a Subsidiary to another
Subsidiary whose capital stock has not been pledged to the Administrative Agent
or which has pledged a lesser percentage of its capital stock to the
Administrative Agent than was pledged by the transferor Subsidiary unless, in
any such case, after giving effect to such transaction, the stock of such other
Subsidiary is not required to be pledged under the definition of Company Pledge
Agreement or Subsidiary Pledge Agreement or under subsection 12.8(c);
 
(d)   any Foreign Subsidiary of the Company may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or by
merger, consolidation, transfer of assets, or otherwise) to the Company or a
wholly-owned Subsidiary of the Company and any Foreign Subsidiary of the Company
may sell or otherwise dispose of, or part control of any or all of, the capital
stock of, or other equity interests in, any Foreign Subsidiary of the Company to
a wholly-owned Subsidiary of the Company; provided that in either case such
transfer shall not cause a Domestic Subsidiary to become a Foreign Subsidiary;
 
(e)   for the sale or other disposition by the Company or any of its
Subsidiaries of any assets described on Schedule 13.6 consummated after the
Closing Date, provided that such sale or other disposition shall be made for
fair value on an arm’s-length basis;



       

--------------------------------------------------------------------------------

 65


(f)   for the sale or other disposition by the Company or any of its
Subsidiaries of other assets consummated after the Closing Date, provided that
(i) such sale or other disposition shall be made for fair value on an
arm’s-length basis, (ii) the consideration for such sale or other disposition
consists of cash and cash equivalents, assets (other than capital stock and
equity interests) which can be employed in the same business as the Company and
its subsidiaries are engaged in or a related business and promissory notes and
other debt obligations of the purchaser of the assets being sold or disposed of,
provided that not more than 20% of the purchase price payable in connection with
any such sale or disposition shall be in the form of promissory notes or other
debt obligations of the purchaser of such assets (the “Note Threshold”), and
provided, further that notwithstanding the foregoing, the Company or any of its
Subsidiaries may sell or dispose of assets, and in connection therewith, receive
promissory notes or other obligations in excess of the Note Threshold if the
amount of any single promissory note or other obligation received in connection
with any such sale or disposition is no greater than $15,000,000 and the
aggregate amount of all such promissory notes or other obligations outstanding
at any one time is no greater than $50,000,000 and (iii) the Net Proceeds from
such sale or other disposition shall be applied in accordance with the
provisions of subsection 8.6, provided, however, that, if (x) the Company shall
deliver a certificate of a Responsible Officer to the Administrative Agent at
the time of receipt of such Net Proceeds setting forth the Company’s intent to
reinvest such proceeds in productive assets of a kind then used or usable in the
business of the Company and its Subsidiaries within 365 days of receipt of such
proceeds and (y) no Default or Event of Default shall have occurred and shall be
continuing at the time of such certificate or at the proposed time of the
application of such proceeds, such proceeds shall not constitute Net Proceeds
except to the extent that at the end of such 365 day period there remains
$15,000,000 or more of such proceeds that have neither been used nor
contractually committed to be used for such purposes, at which time all such
proceeds shall be deemed to be Net Proceeds;
 
(g)   any Permitted Minority Interest Transfers; and
 
(h)   for the sale or other disposition consummated by the Company or any of its
Subsidiaries after the Closing Date of assets constituting a Subsidiary or
business unit or units of the Company or its Subsidiaries or the interest of the
Company or its Subsidiaries therein, provided that (i) such sale or other
disposition shall be made for fair value on an arm’s-length basis and (ii) the
consideration received for such sale or other disposition constitutes or would
constitute a Permitted Acquisition or Permitted Joint Venture in accordance with
the definition thereof (such sale or other disposition, an “Asset Exchange”).
 
13.7   Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other investment in, any Person, except:
 
(a)   (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Company’s cash management system and (ii) loans or advances
by the Company or any of its Subsidiaries to a Subsidiary Guarantor (or a
Subsidiary that would be a Subsidiary Guarantor but for the lapse of time until
such Subsidiary is required to be a Subsidiary Guarantor), or to a First-Tier
Permitted Minority-Interest Radio Subsidiary for working capital needs evidenced
by a Pledged Note so long as such loans or advances constitute Indebtedness of
the primary obligor that is not subordinate to any other Indebtedness of such
obligor;



       

--------------------------------------------------------------------------------

 66


(b)   Investments in Permitted Minority-Interest Subsidiaries described in
clauses (a) and (b) of the definition of “Permitted Minority-Interest
Subsidiary” in an aggregate amount not to exceed (i) $40,000,000 over the term
of this Agreement and (ii) $20,000,000 outstanding at any one time;
 
(c)   Investments in Subsidiaries of the Company (including Permitted
Minority-Interest Subsidiaries) that are not Subsidiary Guarantors (or a
Subsidiary that would be a Subsidiary Guarantor but for the lapse of time until
such Subsidiary is required to be a Subsidiary Guarantor) and that do not
directly or indirectly own any interest in, or operate or manage, a Station;
provided that at all times the aggregate amount of all such Investments shall
not exceed five percent (5%) of the total assets of the Company and its
Subsidiaries on a consolidated basis;
 
(d)   Investments, not otherwise described in this subsection 13.7, in
Subsidiary Guarantors (or a Subsidiary that would be a Subsidiary Guarantor but
for the lapse of time until such Subsidiary is required to be a Subsidiary
Guarantor) that otherwise are not prohibited under the terms of this Agreement;
 
(e)   any Subsidiary of the Company may make investments in the Company (by way
of capital contribution or otherwise);
 
(f)   the Company and its Subsidiaries may invest in, acquire and hold Cash
Equivalents and other cash and cash equivalents invested in or held with any
financial institutions to the extent such amounts do not exceed $50,000 per
individual account and $500,000 in the aggregate at any one time;
 
(g)   the Company or any of its Subsidiaries may make travel and entertainment
advances and relocation loans in the ordinary course of business to officers,
employees and agents of the Company or any such Subsidiary;
 
(h)   the Company or any of its Subsidiaries may make payroll advances in the
ordinary course of business;
 
(i)   the Company or any of its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (provided that
nothing in this clause (i) shall prevent the Company or any Subsidiary from
offering such concessionary trade terms, or from receiving such investments in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable in
the circumstances);



       

--------------------------------------------------------------------------------

 67


(j)   the Company and its Subsidiaries may make investments in connection with
asset sales permitted by subsection 13.6 or to which the Required Lenders
consent;
 
(k)   existing investments of the Company described in Schedule 13.7;
 
(l)   the Company and its Subsidiaries may make non-hostile acquisitions (by
merger, purchase, lease (including any lease that contains up-front payments
and/or buyout options) or otherwise) of any assets of, or shares of the capital
stock of or other equity interests in, a Person or division or line of business
or any other investment, as long as (i) the acquisition or investment is in a
similar line of business as conducted by the Company and its Subsidiaries on the
Closing Date, (ii) immediately after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing and (iii) at the time of any
such acquisition or investment (and after giving effect to loans, advances and
investments in connection therewith or pursuant thereto), the Company would be
in compliance with the covenants set forth in subsection 13.1 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such acquisition for which the financial statements and certificates required by
subsections 12.1 and 12.2 have been delivered or for which comparable financial
statements have been filed with the Securities and Exchange Commission, after
giving pro forma effect to such transaction and to any other event occurring
after such period as to which pro forma calculation is appropriate as if such
acquisition or investment had occurred as of the first day of such period. All
pro forma calculations required to be made pursuant to this definition shall (i)
include only those adjustments that are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (ii) be
certified to by a Responsible Officer as having been prepared in good faith
based upon reasonable assumptions;
 
(m)   the Company and its Subsidiaries may make loans or advances to, or
acquisitions or investments in, other Persons (exclusive of Persons which are,
or become, Foreign Subsidiaries) that constitute or are in connection with
Permitted Joint Ventures, provided the consideration paid by the Company or any
of its Subsidiaries in all such transactions after the Closing Date (net, in the
case of loans, advances, investments and other transfers, of any repayments or
return of capital in respect thereof actually received in cash by the Company or
its Subsidiaries (net of applicable taxes) after the Closing Date) does not
exceed in the aggregate (a) $40,000,000 over the term of this Agreement and (b)
$20,000,000 outstanding at any one time;
 
(n)   the Company and its Subsidiaries may make loans or advances to, or
investments in, or otherwise transfer funds (including without limitation by way
of repayment of loans or advances) to, Foreign Subsidiaries (including new
Foreign Subsidiaries); provided that the consideration paid by the Company or
any of its Subsidiaries in all transactions after the Closing Date (net, in the
case of loans, advances, investments and other transfers, of any repayments or
return of capital in respect thereof actually received in cash by the Company or
its Subsidiaries (net of applicable taxes) after the Closing Date) does not
exceed in the aggregate $2,000,000; and



       

--------------------------------------------------------------------------------

 68


(o)   HoldCo may make additional cash investments in the Company after the
Closing Date as long as (i) such investments are evidenced by (A) subordinated
notes having terms that are at least as favorable to the Credit Parties and the
Lenders as is the Company Subordinated Note, (B) non-mandatorily redeemable
common stock and/or (C) preferred stock having terms satisfactory to the
Administrative Agent and (ii) HoldCo funds such investments from the proceeds of
(A) subordinated notes having terms reasonably satisfactory to the
Administrative Agent, (B) preferred stock having terms reasonably satisfactory
to the Administrative Agent and/or (C) non-mandatorily redeemable common stock
(it being agreed that any such instrument or stock certificate issued to HoldCo
shall be pledged to the Administrative Agent pursuant to the applicable Pledge
Agreement).
 
13.8   [Intentionally Omitted].
 
13.9   Limitation on Dividends. Declare any dividends on any shares of any class
of stock, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement or other
acquisition of any shares of any class of stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Company or
any of its Subsidiaries (all of the foregoing being referred to herein as
“Restricted Payments”); except that:
 
(a)   Subsidiaries may pay dividends directly or indirectly to the Company or to
Domestic Subsidiaries which are directly or indirectly wholly-owned by the
Company, and Foreign Subsidiaries may pay dividends directly or indirectly to
Foreign Subsidiaries which are directly or indirectly wholly-owned by the
Company;
 
(b)   the Company may pay dividends to HoldCo in an amount equal to the amount
required for HoldCo to pay franchise taxes, fees and expenses necessary to
maintain its status as a corporation, and other fees required to maintain its
corporate existence, provided that HoldCo shall promptly pay such taxes, fees
and expenses;
 
(c)   so long as no Default or Event of Default has occurred or would occur
after giving effect to such declaration or payment, the Company may, from time
to time, declare and pay cash dividends to HoldCo on the common stock of the
Company in an aggregate amount not to exceed $15,000,000 (the “HoldCo Dividend
Limit”); provided that the proceeds of such dividends shall be used within 30
days of the receipt of such dividends by HoldCo to repurchase HoldCo stock from
management employees of HoldCo or any of its Subsidiaries and, provided further,
the HoldCo Dividend Limit shall be increased by the proceeds of any additional
HoldCo capital stock which is issued to any management employees of HoldCo or
any of its Subsidiaries so long as such proceeds are contributed by HoldCo to
the capital of the Company;
 
(d)   any Permitted Minority-Interest Subsidiary may declare and pay dividends
and make other Restricted Payments with respect to the capital stock of such
Subsidiary now or hereafter outstanding; provided, in the case of a dividend,
each stockholder of such Subsidiary receives its ratable share thereof;



       

--------------------------------------------------------------------------------

 69


(e)   subject to applicable subordination provisions the Company may declare and
pay regularly scheduled semi-annual dividends on the Subordinated Preferred
Stock when due;
 
(f)   the Company may exchange at par all or a portion of the Subordinated
Preferred Stock for a Company Subordinated Note;
 
(g)   subject to the applicable subordination provisions, the Company may pay
dividends to HoldCo in an amount equal to the amount required to be paid by
HoldCo in respect of the HoldCo Notes; provided, that, such dividend payment may
only be made to the extent that such interest is not otherwise being paid
pursuant to payments on the Subordinated Notes and only so long as no Default or
Event of Default has occurred or would result therefrom; provided further, that
any such dividend payments occur within one (1) Business Day of such interest
coming due;
 
(h)   the Company may make Restricted Payments to HoldCo in an aggregate amount
not to exceed $25,000,000; provided however, that no such Restricted Payment
shall be made by the Company if a Default or Event of Default then exists or
would result from the making of such Restricted Payment; and
 
(i)   the Company may make Restricted Payments to HoldCo, if at the time of each
such Restricted Payment (and after giving effect thereto) the ratio of
Consolidated Total Debt to Consolidated EBITDA computed on a pro forma basis as
of the most recently completed period of four consecutive fiscal quarters is
less than or equal to 5.0 to 1.0 (and including in such calculation of
Consolidated Total Indebtedness the amount of any Indebtedness the proceeds of
which are used to fund such Restricted Payment) provided, however, that no such
Restricted Payments shall be made by the Company if a Default or Event of
Default then exists or would result from the making of such Restricted Payments.
All pro forma calculations required to be made pursuant to this paragraph shall
(i) include only those adjustments that are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (ii) be
certified to by a Responsible Officer as having been prepared in good faith
based upon reasonable assumptions.
 
13.10   Transactions with Affiliates. Enter into after the date hereof any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate except
(a) for transactions which are otherwise permitted under this Agreement and
which are in the ordinary course of the Company’s or a Subsidiary’s business and
which are upon fair and reasonable terms no less favorable to the Company or
such Subsidiary than it would obtain in a hypothetical comparable arm’s length
transaction with a Person not an Affiliate, or (b) as permitted under
subsections 13.2(b) and (c), subsection 13.3(m), subsections 13.4(a) and (f),
subsection 13.6(c), (d) and (g), subsection 13.7 and subsection 13.9 or (c) as
set forth on Schedule 13.10 or (d) HoldCo and its Subsidiaries may engage in
registered public offerings and Rule 144A offerings and pay fees and expenses in
connection therewith or (e) the Company may pay management fees to HoldCo in an
amount up to $2,000,000 per fiscal year pursuant to a management services
agreement to be entered into between the Company and HoldCo; provided, however,
that no such management fees shall be payable to HoldCo if the Company would not
be in compliance with the provisions of Section 13.1(c) on a pro forma basis
after giving effect to such payment or if a Default or Event of Default then
exists.



       

--------------------------------------------------------------------------------

 70


13.11   Derivative Contracts. Enter into any foreign currency exchange
contracts, interest rate swap arrangements or other derivative contracts or
transactions, other than such contracts, arrangements or transactions entered
into in the ordinary course of business for the purpose of hedging (a) any asset
or obligation of the Company or any of its Subsidiaries with respect to their
operations outside of the United States, (b) the interest rate exposure of the
Company or any of its Subsidiaries, and (c) the purchase requirements of the
Company or any of its Subsidiaries with respect to raw materials and inventory.
 
13.12   Subordinated Securities; HoldCo Notes. (a) (i) Make any payment in
violation of any of the subordination provisions of the Subordinated Securities;
or (ii) waive or otherwise relinquish any of its rights or causes of action
arising under or arising out of the terms of the Subordinated Securities or
consent to any amendment, modification or supplement to the terms of the
Subordinated Securities in each case under this clause (ii) in any material
respect or in any respect adverse to the Lenders, except (x) with the consent of
the Required Lenders and (y) HoldCo may contribute all or any portion of the
Subordinated Securities to the capital of the Company; provided that promptly
following any contribution of all or any portion of the Subordinated Securities,
all or such portion, as the case may be, of the Subordinated Securities is
cancelled; or (iii) make any optional payment or prepayment (including payments
as a result of acceleration thereof) on or redeem or otherwise acquire, purchase
or defease the Subordinated Securities.
 
(b)   (i) Make any payment in violation of any of the subordination provisions
of the HoldCo Notes; or (ii) waive or otherwise relinquish any of its rights or
causes of action arising under or arising out of the terms of the HoldCo Notes
or consent to any amendment, modification or supplement to the terms of the
HoldCo Notes except with the consent of the Required Lenders; or (iii) make any
payment or prepayment (including payments as a result of acceleration thereof)
on or redeem or otherwise acquire, purchase or defease the HoldCo Notes other
than (x) subject to the subordination provisions, scheduled payments of
interest, (y) if applicable, the conversion of the HoldCo Notes in accordance
with their terms and (z) the redemption of HoldCo Notes with the proceeds of one
or more offerings of HoldCo common stock, provided that any such redemption
occurs within 60 days of such offering of HoldCo common stock.
 
13.13   Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Company or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Company
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary, provided that the Company or any
of its Subsidiaries may enter into such arrangements covering property with an
aggregate fair market value not exceeding $30,000,000.
 
13.14   Fiscal Year. Permit the fiscal year of the Company to end on a day other
than December 31, unless the Company shall have given at least 45 days prior
written notice to the Administrative Agent.



       

--------------------------------------------------------------------------------

 71


SECTION 14.  EVENTS OF DEFAULT.
 
Upon the occurrence of any of the following events:
 
(a)   The Company shall fail to (i) pay any principal of any Loan or Note when
due in accordance with the terms hereof or thereof or to reimburse the Issuing
Lender in accordance with subsection 6.6 or (ii) pay any interest on any Loan or
any other amount payable hereunder within five days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or
 
(b)   Any representation or warranty made or deemed made by any Credit Party in
any Credit Document or which is contained in any certificate, guarantee,
document or financial or other statement furnished under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or
 
(c)   The Company shall default in the observance or performance of any
agreement contained in subsection 12.7(a) of this Agreement, HoldCo or the
Company shall default in the observance or performance of any agreement
contained in Section 13 of this Agreement or any Credit Party shall default in
the observance or performance of any agreement contained in Section 2 of the
Guarantee to which it is a party; or HoldCo shall default in the performance or
observance of Section 10 of the HoldCo Guarantee or Section 5 of the HoldCo
Pledge Agreement; or
 
(d)   Any Credit Party shall default in the observance or performance of any
other agreement contained in any Credit Document, and such default shall
continue unremedied for a period of 30 days; or
 
(e)   HoldCo or any of its Subsidiaries shall (A) default in any payment of
principal of or interest on any Indebtedness (other than the Loans, the
Revolving L/C Obligations and any intercompany debt) or in the payment of any
Contingent Obligation, beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness or Contingent Obligation
was created; or (B) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Contingent Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity, any
applicable grace period having expired, or such Contingent Obligation to become
payable, any applicable grace period having expired, provided that the aggregate
principal amount of all such Indebtedness and Contingent Obligations which would
then become due or payable as described in this Section 14(e) would equal or
exceed $15,000,000; provided, however, that the failure of the Company to pay
interest on the Company Subordinated Note beyond the period of grace provided
therein shall not constitute an Event of Default under this Section 14(e) unless
the holders of the Company Subordinated Note have declared that such failure to
pay interest constitutes an event of default in accordance with Section 4(a) of
the Company Subordinated Notes; or



       

--------------------------------------------------------------------------------

 72


(f)   (i) HoldCo, the Company or any of their respective Subsidiaries (other
than any Subsidiary which is a Non-Significant Subsidiary within the meaning of
clause (i) of the definition thereof) shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or HoldCo, the Company or any such Subsidiary
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against HoldCo, the Company or any such Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against HoldCo, the Company or any
such Subsidiary any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) HoldCo, the
Company or any such Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) HoldCo, the Company or any
such Subsidiary shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
 
(g)   (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
(other than a Reportable Event with respect to which the 30-day notice
requirement under Section 4043 of ERISA has been waived) shall occur with
respect to, or proceedings to have a trustee appointed shall commence with
respect to, or a trustee shall be appointed to administer or to terminate, any
Single Employer Plan, which Reportable Event or institution of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, and, in the case of a Reportable Event, such Reportable Event shall
continue unremedied for ten days after notice of such Reportable Event pursuant
to Section 4043(a), (c) or (d) of ERISA is given and, in the case of the
institution of proceedings, such proceedings shall continue for ten days after
commencement thereof or (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA; and in each case in clauses (i) through (iv)
above, such event or condition, together with all other such events or
conditions relating to such Plans, if any, would be reasonably likely to subject
the Company or any of its Subsidiaries to any tax, penalty or other liabilities
which in the aggregate would have a Material Adverse Effect; or



       

--------------------------------------------------------------------------------

 73


(h)   One or more judgments or decrees shall be entered against HoldCo or any of
its Subsidiaries involving in the aggregate a liability (not paid or fully
covered by insurance) of $15,000,000 or more to the extent that all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within the time required by the terms of such judgment; or
 
(i)   Except as contemplated by this Agreement or as provided in subsection
16.1, any Guarantee hereof shall cease, for any reason, to be in full force and
effect or any Credit Party shall so assert in writing; or
 
(j)   Except as contemplated by this Agreement or as provided in subsection
16.1, any Pledgor (as defined in the relevant Pledge Agreement) shall breach any
covenant or agreement contained in such Pledge Agreement with the effect that
such Pledge Agreement shall cease to be in full force and effect or the Lien
granted thereby shall cease to be a first priority Lien or any Credit Party
shall assert in writing that any Pledge Agreement is no longer in full force and
or effect or the Lien granted thereby is no longer a first priority Lien; or
 
(k)   HoldCo shall cease to own, directly or indirectly, 100% of the issued
outstanding capital stock of the Company, free and clear of all Liens (other
than the Lien granted pursuant to the HoldCo Pledge Agreement); or HoldCo shall
conduct, transact or otherwise engage in any business or operations, incur,
create, assume or suffer to exist any Indebtedness, Contingent Obligations or
other liabilities or obligations or Liens (other than pursuant to any of the
Credit Documents), or own, lease, manage or otherwise operate any properties or
assets, other than (1) incident to the ownership of the Pledged Stock and the
Pledged Note (as such terms are defined in the HoldCo Pledge Agreement), (2) as
permitted by this Agreement, (3) incident to the ownership of capital stock or
other equity interests in any person to the extent (i) the acquisition thereof
by the Company would constitute a Permitted Acquisition and (ii) such capital
stock or equity interests are contributed to the Company promptly following
HoldCo’s acquisition thereof, (4) the making of the Company Subordinated Loan
and (5) HoldCo may issue its common stock and the HoldCo Notes as long as the
proceeds thereof are contributed to the Company or otherwise used as permitted
by this Agreement; or
 
(l)   a Change in Control shall occur; or
 
(m)   the loss, suspension, amendment, termination or cancellation of one or
more FCC Licenses which would reasonably be expected to have a Material Adverse
Effect; or
 
(n)   a “Fundamental Change” or similar event (however denominated) occurs, as
such term is defined in the instrument or agreement under which the HoldCo Notes
were created;



       

--------------------------------------------------------------------------------

 74


then, and in any such event, (a) if such event is an Event of Default with
respect to the Company specified in clause (i) or (ii) of paragraph (f) above,
automatically (i) the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Loans shall immediately become due and payable, and (ii) all obligations of
the Company in respect of the Letters of Credit, although contingent and
unmatured, shall become immediately due and payable and the Issuing Lender’s
obligation to issue Letters of Credit shall immediately terminate and (b) if
such event is any other Event of Default, so long as any such Event of Default
shall be continuing, either or both of the following actions may be taken: (i)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Company declare the Commitments and the Issuing Lender’s obligation to
issue Letters of Credit to be terminated forthwith, whereupon the Commitments
and such obligation shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice of default to the
Company (A) declare all or a portion of the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the Loans
to be due and payable forthwith, whereupon the same shall immediately become due
and payable, and (B) declare all or a portion of the obligations of the Company
in respect of the Letters of Credit, although contingent and unmatured, to be
due and payable forthwith, whereupon the same shall immediately become due and
payable and/or demand that the Company discharge any or all of the obligations
supported by the Letters of Credit by paying or prepaying any amount due or to
become due in respect of such obligations. All payments under this Section 14 on
account of undrawn Letters of Credit shall be made by the Company directly to a
cash collateral account established by the Administrative Agent for such purpose
for application to the Company’s reimbursement obligations under subsection 6.6
as drafts are presented under the Letters of Credit, with the balance, if any,
to be applied to the Company’s obligations under this Agreement and the Loans as
the Administrative Agent shall determine with the approval of the Required
Lenders. Except as expressly provided above in this Section 14, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.
 
 
SECTION 15.  THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
 
15.1   Appointment. Each Lender hereby irrevocably designates and appoints JPMCB
as the Administrative Agent under this Agreement and irrevocably authorizes
JPMCB as Administrative Agent for such Lender to take such action on its behalf
under the provisions of the Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against the Administrative Agent.
 
15.2   Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and each of the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Without limiting the
foregoing, the Administrative Agent may appoint any of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Company and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care, except as otherwise
provided in subsection 15.3.



       

--------------------------------------------------------------------------------

 75


15.3   Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Affiliates or
Subsidiaries shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in the Credit Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, the Credit Documents or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of the Credit Documents or for any failure of any Credit Party to perform its
obligations thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, any Credit
Document, or to inspect the properties, books or records of any Credit Party.
 
15.4   Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders (or, where
unanimous consent of the Lenders is expressly required hereunder, such Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under any Credit Document in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.
 
15.5   Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly give notice thereof to the Lenders. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders; provided that (i) the Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to liability or that is contrary to this Agreement or applicable law and
(ii) unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.



       

--------------------------------------------------------------------------------

 76


15.6   Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder, issue and participate in the Letters of Credit and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
financial condition, assets, liabilities, net assets, properties, results of
operations, value, prospects and other condition or creditworthiness of the
Credit Parties which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact, Affiliates
or Subsidiaries.
 
15.7   Indemnification. The Lenders severally agree to indemnify each
Syndication Agent, each Documentation Agent and the Administrative Agent in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
the respective amounts of their respective Commitments (or, to the extent such
Commitments have been terminated, according to the respective outstanding
principal amounts of the Loans and obligations, whether as Issuing Lender or a
Participating Lender, with respect to Letters of Credit), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including without limitation at any time following the payment
of the Loans) be imposed on, incurred by or asserted against any Syndication
Agent, any Documentation Agent or the Administrative Agent in any way relating
to or arising out of the Credit Documents or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted by any Syndication Agent, any Documentation Agent or the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from such Syndication Agent’s,
such Documentation Agent’s or the Administrative Agent’s gross negligence or
willful misconduct. The agreements contained in this subsection 15.7 shall
survive the payment of the Notes and all other amounts payable hereunder.



       

--------------------------------------------------------------------------------

 77


15.8   Administrative Agent in its Individual Capacity. The Administrative Agent
and its Affiliates and Subsidiaries may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it, any Note issued to it and any Letter of
Credit issued by or participated in by it, the Administrative Agent shall have
the same rights and powers, duties and liabilities under the Credit Documents as
any Lender and may exercise the same as though it were not Administrative Agent
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacities.
 
15.9   Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under the Credit Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders which successor agent shall be approved by the Company (which approval
shall not be unreasonably withheld) whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent and the term
“Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Notes. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Credit Documents.
 
15.10   Issuing Lender as Issuer of Letters of Credit. Each Lender hereby
acknowledges that the provisions of this Section 15 shall apply to the Issuing
Lender, in its capacity as issuer of any Letter of Credit, in the same manner as
such provisions are expressly stated to apply to the Administrative Agent.
 
15.11   Syndication Agents and Documentation Agents. Bank of America, N.A. and
Wachovia Bank, National Association, in their capacities as Syndication Agents,
and SunTrust Bank and Harris Nesbitt Financing, Inc. (d/b/a Harris Nesbitt), in
their capacities as Documentation Agents, shall have no duties or liabilities
under the Credit Documents.
 
 
SECTION 16.  MISCELLANEOUS
 
16.1   Amendments and Waivers. No Credit Document nor any terms thereof may be
amended, supplemented, waived or modified except in accordance with the
provisions of this subsection 16.1. With the written consent of the Required
Lenders, the Administrative Agent and the respective Credit Parties may, from
time to time, enter into written amendments, supplements or modifications to any
Credit Document for the purpose of adding any provisions to such Credit Document
to which they are parties or changing in any manner the rights of the Lenders or
of any such Credit Party or any other Person thereunder or waiving, on such
terms and conditions as the Administrative Agent may specify in such instrument,
any of the requirements of any such Credit Document or any Default or Event of
Default and its consequences; provided, however, that:



       

--------------------------------------------------------------------------------

 78


(a)   no such waiver and no such amendment, supplement or modification shall
directly or indirectly release (i) any Subsidiary Guarantor from its obligations
under its Subsidiary Guarantee, without the written consent of the Required
Application Lenders or (ii) release the HoldCo Guarantee or all or substantially
all of the Subsidiary Guarantees, without the written consent of the Release
Lenders, except in either case as otherwise provided herein or in any other
Credit Document;
 
(b)   no such waiver and no such amendment, supplement or modification shall
directly or indirectly release (i) any Subsidiary Guarantor from its obligations
under the Subsidiary Pledge Agreement, without the consent of the Required
Application Lenders, or (ii) HoldCo, the Company or all or substantially all the
Subsidiaries from their obligations under the HoldCo Pledge Agreement, the
Company Pledge Agreement or the Subsidiary Pledge Agreement, respectively,
without the written consent of the Release Lenders, except in either case as
otherwise provided herein or in any other Credit Document;
 
(c)   no such waiver and no such amendment, supplement or modification shall
change the order of application of any optional or mandatory prepayment of Loans
or reduction of Commitments pursuant to subsection 8.5 and 8.6 without the
written consent of the Required Application Lenders;
 
(d)   no such waiver and no such amendment, supplement or modification shall (i)
extend the scheduled maturity of any Loan or scheduled installment of any Loan
or extend the expiry date of any Letter of Credit beyond the Revolving Credit
Termination Date, or reduce the rate or extend the time of payment of interest
thereon, or change the method of calculating interest thereon, or reduce the
amount or extend the time of payment of any fee payable to the Lenders
hereunder, or reduce the principal amount thereof, or increase the amount of any
Commitment of any Lender without the consent of each Lender directly affected
thereby, or (ii) amend, modify or waive any provision of this subsection 16.1 or
the definitions of Required Lenders, Release Lenders or Required Application
Lenders, or change the percentage of the Lenders required to waive a condition
precedent under Section 11 or consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Credit Document, in
each case, without the written consent of each Lender;
 
(e)   no such waiver and no such amendment, supplement or modification shall
amend, modify or waive any provision of Section 15 without the written consent
of the then Issuing Lender and the Administrative Agent; and



       

--------------------------------------------------------------------------------

 79


(f)   this Agreement and the other Credit Documents may be amended to
incorporate the terms of any Incremental Facility with the consent of the
Administrative Agent.
 
Any such waiver and any such amendment, supplement or modification described in
this subsection 16.1 shall apply equally to each of the Lenders and shall be
binding upon each Credit Party, the Lenders, the Administrative Agent and all
future holders of the Loans. No waiver, amendment, supplement or modification of
any Letter of Credit shall extend the expiry date thereof without the written
consent of the Participating Lenders. In the case of any waiver, the Company,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the outstanding Loans, and any Default
or Event of Default waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.
 
16.2   Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
sent, confirmation of receipt received, addressed as follows in the case of each
Credit Party and the Administrative Agent, and as set forth on its signature
page hereto in the case of any Lender, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Loans:
 

 HoldCo:  Citadel Broadcasting Corporation    c/o Forstmann Little & Co.    767
Fifth Avenue    44th Floor    New York, New York 10153    Attention: Lulin Xia,
Director    Telecopy: (212) 759-9059      The Company:  Citadel Broadcasting
Company    City Center West    7201 West Lake Mead Boulevard    Suite 400    Las
Vegas, Nevada 89128    Attention: Randy L. Taylor,    Vice President - Finance
and    Secretary, and Patty Stratford    Telecopy: (702) 804-8292      With a
copy to:  Forstmann Little & Co.    767 Fifth Avenue    44th Floor    New York,
New York 10153    Attention: Lulin Xia, Director    Telecopy: (212) 759-9059

 



       

--------------------------------------------------------------------------------

 80


 In the case of the Company or    HoldCo , with a copy to:  Fried, Frank,
Harris,      Shriver & Jacobson LLP    One New York Plaza    New York, New York
10004    Attention: David Golay    Telecopy: (212) 859-4000      The
Administrative      Agent:  JPMorgan Chase Bank    Loan and Agency Services
Group    1111 Fannin Street    10th Floor    Houston, Texas 77002    Attention:
Maria Giannavola    Telecopy: (713) 750-2878      With copies to:  JPMorgan
Chase Bank    270 Park Avenue, 4th Floor    New York, New York 10017  
 Attention: Tracey Ewing    Telecopy: (212) 270-4584

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsections 6.3, 6.7, 8.1, 8.3, 8.4, 8.5, and 8.6
shall not be effective until received and provided, further that the failure to
provide the copies of notices to the Company provided for in this subsection
16.2 shall not result in any liability to the Administrative Agent or any
Lender.
 
16.3   No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
16.4   Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Letters of Credit and the Loans.
 
16.5   Payment of Expenses and Taxes. The Company agrees:
 
(a)   to pay or reimburse the Administrative Agent for all of its out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, the Credit Documents and any other documents prepared in
connection herewith, and the consummation of the transactions contemplated
hereby and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent;



       

--------------------------------------------------------------------------------

 81


(b)   to pay or reimburse each Lender, each Syndication Agent, each
Documentation Agent and the Administrative Agent for all their costs and
expenses incurred in connection with, and to pay, indemnify, and hold the
Administrative Agent, each Syndication Agent, each Documentation Agent and each
Lender harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever arising out of or in connection
with, the enforcement or preservation of any rights under any Credit Document
and any such other documents, including, without limitation, reasonable fees and
disbursements of counsel to the Administrative Agent, each Syndication Agent,
each Documentation Agent and each Lender incurred in connection with the
foregoing and in connection with advising the Administrative Agent with respect
to its rights and responsibilities under this Agreement and the documentation
relating thereto;
 
(c)   to pay, indemnify, and to hold the Administrative Agent, each Syndication
Agent, each Documentation Agent and each Lender harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes (other
than withholding taxes), if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Credit
Document and any such other documents; and
 
(d)   to pay, indemnify, and hold the Administrative Agent, each Syndication
Agent, each Documentation Agent and each Lender and their respective officers,
directors, employees and agents harmless from and against any and all other
liabilities, obligations, losses, damages (including punitive damages),
penalties, fines, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever (including, without limitation, reasonable
experts’ and consultants’ fees and reasonable fees and disbursements of counsel
and third party claims for personal injury or real or personal property damage)
which may be incurred by or asserted against the Administrative Agent, any
Syndication Agent, any Documentation Agent or the Lenders (x) arising out of or
in connection with any investigation, litigation or proceeding related to this
Agreement, the other Credit Documents, the proceeds of the Loans, or any of the
other transactions contemplated hereby or thereby, whether or not the
Administrative Agent, any Syndication Agent, any Documentation Agent or any of
the Lenders is a party thereto, (y) with respect to any environmental matters,
any environmental compliance expenses and remediation expenses in connection
with the presence, suspected presence, release or suspected release of any
Materials of Environmental Concern in or into the air, soil, groundwater,
surface water or improvements at, on, about, under, or within the Properties, or
any portion thereof, or elsewhere in connection with the transportation of
Materials of Environmental Concern to or from the Properties, in each case to
the extent required under Environmental Laws, or (z) without limiting the
generality of the foregoing, by reason of or in connection with the execution
and delivery or transfer of, or payment or failure to make payments under,
Letters of Credit (it being agreed that nothing in this subsection 16.5(d)(z) is
intended to limit the Company’s obligations pursuant to subsection 6.6);



       

--------------------------------------------------------------------------------

 82


(all the foregoing, collectively, the “indemnified liabilities”), provided that
the Company shall have no obligation hereunder with respect to indemnified
liabilities of the Administrative Agent, any Syndication Agent, any
Documentation Agent or any Lender or any of their respective officers,
directors, employees or agents arising from (i) the gross negligence, willful
misconduct or bad faith of such Administrative Agent, Syndication Agent,
Documentation Agent or Lender or their respective directors, officers, employees
or agents or (ii) legal proceedings commenced against the Administrative Agent,
any Syndication Agent, any Documentation Agent or any Lender by any security
holder or creditor thereof arising out of and based upon rights afforded any
such security holder or creditor solely in its capacity as such or (iii) legal
proceedings commenced against the Administrative Agent, any Syndication Agent,
any Documentation Agent or any such Lender by any Transferee (as defined in
subsection 16.6). The agreements in this subsection 16.5 shall survive repayment
of the Loans and all other amounts payable hereunder.
 
16.6   Successors and Assigns; Participations; Purchasing Lenders. (a) This
Agreement shall be binding upon and inure to the benefit of the Company, the
Lenders and the Administrative Agent, all future holders of the Loans, and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.
 
(b)   Any Lender other than any Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other financial institutions or Lender Affiliates (“Participants”)
participating interests in any Loan owing to such Lender, any participating
interest of such Lender in the Letters of Credit, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender hereunder and
under the other Credit Documents, provided, however, that no Lender shall sell
any such participating interest to any Participant which is a Non-U.S. Lender
that is unable to deliver to such Lender the forms required to be delivered
pursuant to clause (A) of subsection 8.18(e) hereof, including the proviso
following clause (B) of subsection 8.18(e). In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Credit Documents and the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents. The Company agrees that if amounts outstanding under
this Agreement and the Loans are due and unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Loan to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any Loan; provided that such
Participant shall only be entitled to such right of setoff if it shall have
agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with the Lenders the proceeds thereof, as
provided in subsection 16.7. The Company also agrees that each Participant shall
be entitled to the benefits of subsections 8.12, 8.19, 8.20 and 8.21 with
respect to its participation in the Letters of Credit and in the Commitments and
the Loans outstanding from time to time; provided that no Participant shall be
entitled to receive any greater amount pursuant to such subsections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred and each Participant shall be subject to the
provisions of paragraph (c) of subsection 8.20.



       

--------------------------------------------------------------------------------

 83


(c)   Any Lender other than any Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, with the prior written
consent of the Administrative Agent, the Issuing Lenders and the Swing Line
Lender, at any time sell to any Lender or any Affiliate or Lender Affiliate
thereof (including any Affiliate or Subsidiary of such transferor Lender) and,
with the prior written consent of the Company, the Issuing Lenders, the Swing
Line Lender and the Administrative Agent (which in each case shall not be
unreasonably withheld or delayed), sell to one or more additional banks or
financial institutions (an “Assignee”), all or any part of its rights and
obligations under this Agreement, the Notes and the other Credit Documents and,
with respect to the Letters of Credit, such Lender’s L/C Participating Interest,
pursuant to an Assignment and Assumption executed by such Assignee, such
assigning Lender (and by the Company and the Administrative Agent to the extent
their consent is required), and delivered to the Administrative Agent for its
acceptance and recording in the Register (as defined below); provided that (A)
each such sale pursuant to this subsection 16.6(c) of less than all of a
Lender’s rights and Obligations (I) to a Person which is not then a Lender or an
Affiliate or Lender Affiliate of a Lender shall be of Commitments and/or Loans
of $10,000,000 (or, in the case of Incremental Term Loan Commitments or
Incremental Term Loans, $5,000,000) or more and (II) to a Person which is then a
Lender or an Affiliate or Lender Affiliate of a Lender may be in any amount, (B)
in the event of a sale of less than all of such rights and obligations, such
Lender after such sale shall retain Commitments and/or Loans (without
duplication) aggregating at least $10,000,000 (or, in the case of Incremental
Term Loan Commitments or Incremental Term Loans, $5,000,000) and (C) each
Assignee which is a Non-U.S. Lender shall comply with the provisions of clause
(A) of subsection 8.18(e) hereof (including the proviso following clause (B) of
subsection 8.18(e)), or, with the prior written consent of the Company which may
be withheld in its sole discretion, with or without cause, the provisions of
clause (B) of subsection 8.18(e) hereof (including the proviso following clause
(B) of subsection 8.18(e)) (and, in either case, with all of the other
provisions of subsection 8.18(e) hereof); and provided, further that the
foregoing shall not prohibit a Lender from selling participating interests in
accordance with subsection 16.6(b) in all or any portion of its Commitments
and/or Loans (without duplication). For purposes of clauses (A) and (B) of the
first proviso contained in the preceding sentence, the amount described therein
shall be aggregated in respect of each Lender and its Lender Affiliates, if any.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Assumption, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with the Commitments and Loans as set forth therein, and (y) the assigning
Lender thereunder shall, to the extent of the interest transferred, as reflected
in such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto). Such
Assignment and Assumption shall be deemed to amend this Agreement to the extent,
and only to the extent, necessary to reflect the addition of such Assignee and
the resulting adjustment of Commitment Percentages arising from the purchase by
such Assignee of all or a portion of the rights and obligations of such
assigning Lender under this Agreement. Notwithstanding anything herein to the
contrary (and to the extent permitted by law), after the occurrence of an Event
of Default of the type described in Section 14(f) with respect to HoldCo or the
Company any Lender may sell all or any part of its rights and obligations under
this Agreement without the consent of the Company. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Company or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 16.6(c).



       

--------------------------------------------------------------------------------

 84


(d)   The Administrative Agent acting on behalf of and as agent for the Company,
shall maintain at the address of the Administrative Agent referred to in
subsection 16.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, the principal amount of any Swing Line Loans,
Incremental Revolving Loans, Incremental Term Loans and/or Revolving Credit
Loans owing to, and if such Lender has any Revolving Credit Commitment, the L/C
Participating Interests of, each Lender from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the Company,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans or L/C Participating
Interests recorded therein for all purposes of this Agreement, notwithstanding
any notice to the contrary. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice. No assignment shall be effective for purposes of this
agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(e)   Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an Affiliate thereof, by the Company and the Administrative Agent),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 if the Assignee is not a Lender or an Affiliate or
Lender Affiliate thereof prior to the execution of such Assignment and
Assumption, and no such fee otherwise, the Administrative Agent shall (i)
promptly accept such Assignment and Assumption and (ii) on the effective date
determined pursuant thereto, record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Company.
 
(f)   The Company authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee or to any direct
or indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 16.6(f)) any and all financial information in such
Lender’s possession concerning HoldCo, the Company and their respective
Subsidiaries which has been delivered to such Lender by or on behalf of the
Company pursuant to this Agreement or which has been delivered to such Lender by
or on behalf of the Company in connection with such Lender’s credit evaluation
of HoldCo, the Company and their respective Subsidiaries and Affiliates prior to
becoming a party to this Agreement.



       

--------------------------------------------------------------------------------

 85


(g)   If, pursuant to this subsection 16.6, any interest in this Agreement or
any Loan or Letter of Credit is transferred to any Transferee which would be a
Non-U.S. Lender upon the effectiveness of such transfer, the assigning Lender
shall cause such Transferee, concurrently with the effectiveness of such
transfer, (i) to represent to the assigning Lender (for the benefit of the
assigning Lender, the Administrative Agent and the Company) that under
applicable law and treaties no U.S. Taxes will be required to be withheld by the
Administrative Agent, the Company or the assigning Lender with respect to any
payments to be made to such Transferee in respect of the Loans or L/C
Participating Interests, (ii) to furnish to the assigning Lender (and, in the
case of any Assignee registered in the Register, the Administrative Agent and
the Company) such Internal Revenue Service Forms required to be furnished
pursuant to subsection 8.18(e) and (iii) to agree (for the benefit of the
assigning Lender, the Administrative Agent and the Company) to be bound by the
provisions of subsection 8.18(e).
 
(h)   For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment (i) by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law and (ii) by a Lender Affiliate which is a
fund to its trustee in support of its obligations to its trustee; provided that
any transfer of Loans or Notes upon, or in lieu of, enforcement of or the
exercise of remedies under any such pledge shall be treated as an assignment
thereof which shall not be made without compliance with the requirements of this
subsection 16.6.
 
(i)   The Company, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (h) above.
 
(j)   Each of HoldCo, the Company, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however (i) that each Lender designating any Conduit Lender hereby
agrees to indemnify, save and hold harmless each other party hereto for any
loss, cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period forbearance and (ii)
the foregoing shall not prohibit or limit the ability of any such Person to file
claims against a Conduit Lender in connection with any such proceeding.
 
16.7   Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of any of its Revolving Credit Loans
(other than payment of Swing Line Loans), Incremental Term Loans, Incremental
Revolving Loans or L/C Participating Interests, as the case may be, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in clause (f) of Section 14, or otherwise) in a greater proportion
than any such payment to and collateral received by any other Lender, if any, in
respect of such other Lender’s Revolving Credit Loans, Incremental Term Loans,
Incremental Revolving Loans or L/C Participating Interests, as the case may be,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders such portion of each such other Lender’s Revolving Credit Loans,
Incremental Term Loans, Incremental Revolving Loans or L/C Participating
Interests, as the case may be, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Company agrees that each Lender so purchasing a portion of another
Lender’s Loans and/or L/C Participating Interests may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion. The
Administrative Agent shall promptly give the Company notice of any set-off,
provided that the failure to give such notice shall not affect the validity of
such set-off.



       

--------------------------------------------------------------------------------

 86


(b)   Upon the occurrence of an Event of Default specified in Section 14(a) or
14(f), the Administrative Agent and each Lender are hereby irrevocably
authorized at any time and from time to time without notice to the Company, any
such notice being hereby waived by the Company, to set off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of the Company or any part
thereof in such amounts as the Administrative Agent or such Lender may elect, on
account of the liabilities of the Company hereunder and under the other Credit
Documents and claims of every nature and description of the Administrative Agent
or such Lender against the Company in any currency, whether arising hereunder,
or otherwise, under any other Credit Document as the Administrative Agent or
such Lender may elect, whether or not the Administrative Agent or such Lender
has made any demand for payment and although such liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Lender shall notify
the Company promptly of any such setoff made by it and the application made by
it of the proceeds thereof, provided that the failure to give such notice shall
not affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which the Administrative Agent or such Lender may have.
 
16.8   Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent. This Agreement
shall become effective with respect to the Company, the Administrative Agent and
the Lenders when the Administrative Agent shall have received copies of this
Agreement executed by the Company, HoldCo and the Lenders, or, in the case of
any Lender, shall have received telephonic confirmation from such Lender stating
that such Lender has executed counterparts of this Agreement or the signature
pages hereto and sent the same to the Administrative Agent.



       

--------------------------------------------------------------------------------

 87


16.9   Integration. This Agreement and the other Credit Documents represent the
entire agreement of the Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in the other Credit Documents.
 
16.10   GOVERNING LAW; NO THIRD PARTY RIGHTS. THIS AGREEMENT AND THE LOANS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE LOANS
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. THIS AGREEMENT IS SOLELY FOR THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND, EXCEPT AS SET
FORTH IN SUBSECTION 16.6, NO OTHER PERSONS SHALL HAVE ANY RIGHT, BENEFIT,
PRIORITY OR INTEREST UNDER, OR BECAUSE OF THE EXISTENCE OF, THIS AGREEMENT.
 
16.11   SUBMISSION TO JURISDICTION; WAIVERS. (a) EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY:
 
(i)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;
 
(ii)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
 
(iii)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SUBSECTION 16.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND



       

--------------------------------------------------------------------------------

 88


(iv)   AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
 
EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN PARAGRAPH (a) ABOVE.
 
16.12   Acknowledgements. HoldCo and the Company each hereby acknowledges that:
 
(a)   none of the Administrative Agent, any Syndication Agent, Documentation
Agent or any Lender has any fiduciary relationship to any Credit Party, and the
relationship between the Administrative Agent, the Syndication Agents, the
Documentation Agents and the Lenders, on the one hand, and the Credit Parties,
on the other hand, is solely that of creditor and debtor; and
 
(b)   no joint venture exists among the Lenders or among any Credit Parties and
the Lenders.
 
16.13   Incremental Facility. (a) The Company may from time to time amend this
Agreement in order to provide to the Company additional revolving loan
facilities (each, an “Incremental Revolving Loan Facility”) and additional term
loan facilities (each, an “Incremental Term Loan Facility”), provided that (i)
the aggregate principal amount of the Incremental Facilities shall not exceed
$400,000,000 and (ii) each Incremental Facility shall be in a minimum aggregate
principal amount of $50,000,000. Each Incremental Facility will be secured and
guaranteed with the Revolving Credit Facility on a pari passu basis. Each
Incremental Facility must have a final maturity on or after the Revolving Credit
Termination Date and an average life (if an Incremental Term Facility) which is
at least as long as the remaining term of the Revolving Credit Facility.
Incremental Facilities will be entitled to prepayments and voting rights on the
same basis as the Revolving Credit Facility unless the applicable Incremental
Facility Activation Notice specifies a lesser treatment. An Incremental Facility
may be made available under this Agreement only if, after giving effect thereto
and the use of proceeds thereof, no Default or Event of Default exists and the
Company would be in compliance with the covenants set forth in subsection 13.1
for the most recently ended fiscal quarter (calculated on a pro forma basis, as
reasonably determined by the Company after consultation with the Administrative
Agent, to give effect to the Loans to be made pursuant to such Incremental
Facility and the Permitted Acquisition and other permitted uses made with the
proceeds thereof). Proceeds of Incremental Facilities may be used only for the
purposes specified in subsections 4.3 and 7.3.
 
(b)   An Incremental Facility shall be made available hereunder upon delivery to
the Administrative Agent of an Incremental Facility Activation Notice executed
by the Company and the financial institutions (who must be reasonably acceptable
to the Company and the Administrative Agent) identified as “Incremental Lenders”
therein who have executed such Incremental Facility Activation Notice. Upon the
Incremental Facility Effective Date specified in an Incremental Facility
Activation Notice, the Incremental Lenders specified therein shall become
Lenders under this Agreement with respect to such Incremental Facility. Each
Incremental Facility Activation Notice shall specify (i) the respective
Incremental Facility Amount of such Incremental Lenders, (ii) the applicable
Incremental Facility Effective Date, (iii) the applicable Incremental Facility
Maturity Date, (iv) the amortization schedule or revolving credit period, as
applicable, applicable to such Incremental Facility, (v) whether such
Incremental Lenders may elect to decline prepayments as specified in subsection
8.6 and are entitled to share in mandatory prepayments as specified in
subsection 8.6 and (vi) the Applicable Margin for the Incremental Loans to be
made pursuant to such Incremental Facility Activation Notice and, if such
Incremental Facility is an Incremental Revolving Loan Facility, the commitment
fee therefor, and shall be otherwise duly completed. Each Incremental Lender
that is a signatory to an Incremental Facility Activation Notice severally
agrees, on the terms and conditions of this Agreement, to make Incremental Loans
to the Company on the date or during the periods specified in such Incremental
Facility Activation Notice. Nothing in this subsection 16.13 shall be construed
to obligate any Lender not party to such Incremental Facility Activation Notice
to execute an Incremental Term Loan Activation Notice or to make Incremental
Loans.



       

--------------------------------------------------------------------------------

 89


16.14   USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.
 







    
     

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.
 

        CITADEL BROADCASTING COMPANY  
   
   
  By:   /s/ RANDY L. TAYLOR  

--------------------------------------------------------------------------------

  Name: Randy L. Taylor   Title: V.P. Finance


 

        CITADEL BROADCASTING CORPORATION  
   
   
  By:   /s/ RANDY L. TAYLOR  

--------------------------------------------------------------------------------

  Name: Randy L. Taylor   Title:   V.P. Finance













Citadel Broadcasting Company Credit Agreement


     

--------------------------------------------------------------------------------




 
 

        JP MORGAN CHASE BANK, as     Administrative Agent, Issuing Lender    
and as a Lender  
   
   
  By:   /s/ TRACY NAVIN EWING  

--------------------------------------------------------------------------------

  Name: Tracey Navin Ewing   Title:   Vice President


 

 
 

 

 
Citadel Broadcasting Company Credit Agreement


     

--------------------------------------------------------------------------------

 

 
 

        BANK OF AMERICA, n.a., AS A     Syndication Agent and as a Lender  
   
   
  By:   /s/ TODD SHIPLEY  

--------------------------------------------------------------------------------

  Name: Todd Shipley       Title:   Managing Director






 

 
Citadel Broadcasting Company Credit Agreement


     

--------------------------------------------------------------------------------

 

 
 

        WACHOVIA BANK NATIONAL ASSOCIATION     as a Syndication Agent and as a
Lender  
   
   
  By:   /s/ RUSS LYONS  

--------------------------------------------------------------------------------

  Name: Russ Lyons       Title:   Director


 
 

 

 
Citadel Broadcasting Company Credit Agreement


     

--------------------------------------------------------------------------------

 

 



      SUNTRUST BANK, as a     Documentation Agent and as a Lender  
   
   
  By:   /s/ J. ERIC MILLHAM  

--------------------------------------------------------------------------------

  Name: J. Eric Millham       Title:   Director



 

 

 



 
Citadel Broadcasting Company Credit Agreement


     

--------------------------------------------------------------------------------

 

 

        HARRIS NESBITT FINANCING, INC. (d/b/a   HARRIS NESBITT), as a     
Documentation Agent and as a Lender  
   
   
  By:   /s/ YVONNE BOS  

--------------------------------------------------------------------------------

  Name: Yvonne Bos       Title:   Executive Managing Director



 

 



 
Citadel Broadcasting Company Credit Agreement


     

--------------------------------------------------------------------------------

 

 
 

        BNP Paribas,     as a Lender  
   
   
  By:   /s/ STEPHANIE ROGERS  

--------------------------------------------------------------------------------

  Name: Stephanie Rogers       Title:   Vice President


 

      By:   /s/ GREGG BONARDI  

--------------------------------------------------------------------------------

  Name: Gregg Bonardi       Title:   Director Media & Telecom Finance



 
 

 

Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        CALYON NEW YORK BRANCH  
   
   
  By:   /s/ JOHN McCLOSKEY  

--------------------------------------------------------------------------------

  Name: John McCloskey       Title:   Director and Portfolio Manager

 
 

        CALYON NEW YORK BRANCH  
   
   
  By:   /s/ JEREMY HORN  

--------------------------------------------------------------------------------

  Name: Jeremy Horn       Title:   Vice President

 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        CREDIT SUISSE FIRST BOSTON, acting through its   Cayman Islands Branch,
as a Lender  
   
   
  By:   /s/ THOMAS HALL  

--------------------------------------------------------------------------------

  Name: Thomas Hall       Title:   Vice President

 

    By:   /s/  DOREEN WELCH  

--------------------------------------------------------------------------------

  Name: Doreen Welch       Title:   Associate  

 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        Deutsche Bank Trust Company Americas,     as a Lender  
   
   
  By:   /s/ PAUL O'LEARY  

--------------------------------------------------------------------------------

  Name: Paul O'Leary      Title:   Vice President

 
 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        GOLDMAN SACHS CREDIT PARTNERS L.P.   as a Lender  
   
   
  By:   /s/ WILLIAM W. ARCHER  

--------------------------------------------------------------------------------

  Name: William W. Archer       Title:   Managing Director

 
 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        Merrill Lynch Capital Corporation     as a Lender  
   
   
  By:   /s/ NANCY E. MEADOWS  

--------------------------------------------------------------------------------

  Name: Nancy E. Meadows       Title:   Assistant Vice President

 
 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        Mizuho Corporate Bank, Ltd.     as a Lender  
   
   
  By:   /s/ KENTARO AKASHI  

--------------------------------------------------------------------------------

  Name: Kentaro Akashi       Title:   Deputy General Manager

 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        THE BANK OF NEW YORK,     as a Lender  
   
   
  By:   /s/ ALBERT M. SCHENCK  

--------------------------------------------------------------------------------

  Name: Albert M. Schenck       Title:   Assistant Vice President


 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        UNION BANK OF CALIFORNIA, N.A.     as a Lender  
   
   
  By:   /s/ PETER C. CONNOY  

--------------------------------------------------------------------------------

  Name: Peter C. Connoy       Title:   Senior Vice President


 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 
 

        U.S. Bank National Association,     as a Lender  
   
   
  By:   /s/ JAYCEE A. EARLL  

--------------------------------------------------------------------------------

  Name: Jaycee A. Earll       Title:   Vice President


 
 
 
 



Citadel Broadcasting Company Credit Agreement




--------------------------------------------------------------------------------

     

 